Exhibit 10.2

Execution Version

 

JPMORGAN CHASE

BANK, N.A.

383 Madison Avenue

New York, New York 10179

  

BANK OF AMERICA, N.A.

MERRILL LYNCH,

PIERCE,

FENNER & SMITH

INCORPORATED

One Bryant Park

New York, New York 10036

  

DEUTSCHE BANK AG

NEW YORK BRANCH

DEUTSCHE BANK AG

CAYMAN ISLANDS

BRANCH

DEUTSCHE BANK

SECURITIES INC.

60 Wall Street

New York, New York 10005

CONFIDENTIAL

November 8, 2018

CommScope Holding Company, Inc.

CommScope, Inc.

1100 CommScope Place, SE

Hickory, North Carolina 28602

Attention: Alexander W. Pease and Frank B. Wyatt, II

Project Aspen

Commitment Letter

Ladies and Gentlemen:

You have advised JPMorgan Chase Bank, N.A. (“JPMorgan”), Bank of America, N.A.
(“Bank of America”) Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
of its designated affiliates, “MLPFS”), Deutsche Bank AG New York Branch
(“DBNY”), Deutsche Bank AG Cayman Islands Branch (“DBCI” and, together with
DBNY, “DB”) and Deutsche Bank Securities Inc. (“DBSI” and, together with
JPMorgan, Bank of America, MLPFS and DB, “we,” “us” or, individually, a
“Commitment Party” and, collectively, the “Commitment Parties”) that CommScope
Holding Company, Inc., an entity incorporated under the laws of the State of
Delaware (“Parent”), and CommScope, Inc., an entity incorporated under the laws
of the State of Delaware and a wholly owned subsidiary of Parent (“CommScope”
and, together with Parent, “you”), intend to acquire, directly or indirectly,
all of the outstanding equity interests (a minimum of 90% of which must have
been accepted in respect of any acquisition effected through a “Takeover Offer”
(as defined below)) (the “Acquisition”) of an entity previously identified to us
by you as “Aspen” (the “Target”), as contemplated by a Bid Conduct Agreement
(together with all exhibits and schedules thereto, collectively, the
“Acquisition Agreement”), whether implemented pursuant to a “Scheme” or a
“Takeover Offer” (each as defined in the Acquisition Agreement). You have
further advised us that, in connection with the foregoing, you intend to
consummate the other Transactions described in the Transaction Description
attached hereto as Exhibit A (the “Transaction Description”). Capitalized terms
used but not defined herein shall have the meanings assigned to them in the
Transaction Description, or the Summaries of Principal Terms and Conditions
attached hereto as Exhibit B (the “Term Loan Facility Term Sheet”), Exhibit C
(the “ABL Facility Term Sheet”) and Exhibit D (the “Bridge Facility Term Sheet”
and, collectively with the Term Loan Facility Term Sheet and the ABL Facility
Term Sheet, the “Term



--------------------------------------------------------------------------------

Sheets” or each, a “Term Sheet”; this commitment letter, the Transaction
Description, the Term Sheets and the Summary of Additional Conditions attached
hereto as Exhibit E, collectively, the “Commitment Letter”). All references to
“dollars” or “$” in this Commitment Letter and the Fee Letter (as defined below)
are references to U.S. dollars.

1. Commitments.

In connection with the Transactions, (i) JPMorgan is pleased to advise you of
its commitment to provide 50% of the aggregate principal amount of each of the
Credit Facilities (including, without limitation, any Term Loan Increase (as
defined in the Fee Letter) and/or any Bridge Loan OID Increase), (ii) Bank of
America is pleased to advise you of its commitment to provide 30% of the
aggregate principal amount of each of the Credit Facilities (including, without
limitation, any Term Loan Increase and/or any Bridge Loan OID Increase), (iii)
DBNY is pleased to advise you of its commitment to provide 20% of the aggregate
principal amount of each of the Term Loan Facility (including, without
limitation, any Term Loan Increase) and the ABL Facility and (iv) DBCI is
pleased to advise you of its commitment to provide 20% of the aggregate
principal amount of the Bridge Facility (including, without limitation, any
Bridge Loan OID Increase) (in such capacities, together with any other initial
lender that becomes a party hereto pursuant to the first proviso in Section 2
hereof, the “Initial Lenders” and, each, an “Initial Lender”), in each case
subject only to the satisfaction or waiver of the conditions referenced in
Section 6 hereof.

2. Titles and Roles.

It is agreed that (i) each of JPMorgan, MLPFS and DBSI will act as a joint lead
arranger for each of the Credit Facilities and the Term Loan Amendments
(together with any other lead arranger appointed pursuant to this paragraph,
each a “Lead Arranger” and, collectively, the “Lead Arrangers”), (ii) each of
JPMorgan, MLPFS and DBSI will act as a bookrunner for each of the Credit
Facilities and the Term Loan Amendments (together with any other joint
bookrunners appointed pursuant to this paragraph, each a “Joint Bookrunner” and,
collectively with the Lead Arrangers, the “Joint Bookrunners”), (iii) JPMorgan
will act as administrative agent and collateral agent for the Term Loan Facility
and if the Term Loan Amendments are obtained, continue to act as administrative
and collateral agent under the Existing Term Loan Agreement (in such capacity,
the “Term Administrative Agent”), (iv) JPMorgan will act as administrative agent
and collateral agent for the ABL Facility (in such capacity, the “ABL
Administrative Agent”) and (v) Bank of America will act as administrative agent
for the Bridge Facility (in such capacity, the “Bridge Administrative Agent”
and, together with the Term Administrative Agent and the ABL Administrative
Agent, the “Administrative Agents”); provided that you agree that JPMorgan may
perform its responsibilities hereunder through its affiliate, J.P. Morgan
Securities LLC. It is further agreed that (a) JPMorgan shall have “left side”
designation and shall appear on the top left of any Information Materials (as
defined below) and all other offering or marketing materials in respect of the
Term Loan Facility and the Term Loan Amendments with all other Joint Bookrunners
listed in customary fashion as mutually agreed to by the Joint Bookrunners and
you, (b) JPMorgan shall have “left side” designation and shall appear on the top
left of any Information Materials and all other offering or marketing materials
in respect of the ABL Facility with all other Joint Bookrunners listed in
customary fashion as mutually agreed to by the Joint Bookrunners and you and
(c) MLPFS shall have “left side” designation and shall appear on the top left of
any Information Materials and all other offering or marketing materials in
respect of the Bridge Facility

 

-2-



--------------------------------------------------------------------------------

with all other Joint Bookrunners listed in customary fashion as mutually agreed
to by the Joint Bookrunners and you. You agree that no other agents, co-agents,
arrangers or bookrunners will be appointed, no other titles will be awarded and
no compensation (other than compensation expressly contemplated by this
Commitment Letter and the Fee Letter) will be required to be paid to any Lender
(as defined below) expressly in order to obtain its commitment to participate in
the Credit Facilities unless you and we shall so agree; provided that on or
prior to the date that is 15 business days after the Countersign Date (as
defined below), you may appoint additional lead arrangers and/or joint
bookrunners for the Credit Facilities and award such lead arrangers and/or joint
bookrunners additional agent or co-agent titles in a manner and with economics
determined by you in consultation with the Lead Arrangers and Joint Bookrunners,
as applicable; provided that (i) additional lead arrangers, joint bookrunners,
agents or co-agents appointed after the date hereof shall receive no more than
18% of the aggregate economics of each of the Credit Facilities and (ii) no such
additional lead arranger or joint bookrunner shall receive greater economics
than any Lead Arranger and Joint Bookrunner party hereto on the date hereof (it
being understood that, to the extent you appoint additional agents, co-agents,
arrangers or bookrunners or confer other titles in respect of any Credit
Facility, such financial institution or affiliates thereof shall commit to
providing a percentage of the aggregate principal amount of each of the Credit
Facilities (including any Term Loan Increase and/or any Bridge Loan OID
Increase) at least commensurate with the economics and fees awarded to such
financial institution and its affiliates, and upon the execution by such
financial institution (and any relevant affiliate) of customary joinder
documentation or an amendment to this Commitment Letter and the Fee Letter, such
financial institution (and any relevant affiliate) shall assume a pro rata
portion of the commitments across the Credit Facilities, and the commitments of
the Initial Lender on the date hereof in respect of the Credit Facilities will
be reduced by the amount of the commitments of such appointed entities (or their
relevant affiliates) unless the Initial Lender otherwise consents in writing,
and, thereafter, each such financial institution (and any relevant affiliate)
shall constitute a “Commitment Party” and “Lead Arranger” or “Joint Bookrunner,”
as applicable, hereunder and thereunder and it or its relevant affiliate
providing such commitment shall constitute an “Initial Lender” hereunder and
thereunder); provided further that any such appointed entity (or its affiliates)
may commit to provide a percentage of the aggregate principal amount of the ABL
Facility that is greater (but not less) than its pro rata portion of the
commitments across the other Credit Facilities. We agree to promptly execute
such customary joinder agreements and amendments to this Commitment Letter and
the Fee Letter as you may reasonably request and that are reasonably acceptable
to us in connection with your appointment rights pursuant to this Section 2.

3. Syndication.

The Joint Bookrunners reserve the right, prior to or after the Closing Date (as
defined below), but subject to the limitations set forth herein, to syndicate
all or a portion of the Initial Lenders’ respective commitments hereunder to a
group of banks, financial institutions and other institutional lenders and
investors (together with the Initial Lenders, the “Lenders”) identified by the
Joint Bookrunners in consultation with you and with your consent (which consent
shall not be unreasonably withheld or delayed; provided that investment
objectives, history of any proposed lenders or its affiliates and/or general
strategic efforts, including relating to investment banking relationships, shall
be a reasonable basis for you to withhold consent); provided further that (a) we
agree not to syndicate our commitments to (i) your, the Target’s or your or its
respective subsidiaries’ competitors specified to us by you in writing from time
to time, (ii) certain banks,

 

-3-



--------------------------------------------------------------------------------

financial institutions, other institutional lenders and other entities, in each
case, that have been specified to us by you in writing on or prior to the date
hereof (and, which list may be updated (x) if after the date hereof, but prior
to the Closing Date, with the consent (such consent not to be unreasonably
withheld or delayed) of the Lead Arrangers holding a majority of the aggregate
amount of outstanding financing commitments in respect of the Credit Facilities
on the date hereof and (y) on and after the Closing Date, with respect to the
Term Loan Facility, with the Term Administrative Agent’s consent and, with
respect to the ABL Facility, with the ABL Administrative Agent’s consent (in
each case, such consent not to be unreasonably withheld, conditioned or
delayed)) and (iii) as to any entity referenced in each case of clauses (i) and
(ii) above (the “Primary Disqualified Lender”), any of such Primary Disqualified
Lender’s affiliates identified in writing to us from time to time or otherwise
readily identifiable by name (it being agreed that the Borrower may withhold its
consent (to the extent consent is required with respect to any such assignment)
to any person that is known by it to be an affiliate of a Disqualified Lender
regardless of whether such person is reasonably identifiable as an affiliate of
such person on the basis of such affiliate’s name), but excluding (including
with respect to the immediately preceding parenthetical) any affiliate that is
primarily engaged in, or that advises funds or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit or securities in the ordinary
course and with respect to which the Primary Disqualified Lender does not,
directly or indirectly, possess the power to direct or cause the direction of
the investment policies of such entity (clauses (i), (ii) and (iii) above
collectively, the “Disqualified Lenders”) and that no Disqualified Lenders may
become Lenders (provided, that any additional designation permitted by the
foregoing shall not apply retroactively to any prior assignment or participation
to any Lender permitted hereunder at the time of such assignment) and
(b) notwithstanding the Joint Bookrunners’ right to syndicate the Credit
Facilities and receive commitments with respect thereto, (i) no Initial Lender
shall be relieved, released or novated from its obligations hereunder (including
its obligation to fund the Credit Facilities on the date of the consummation of
the Acquisition with the proceeds of the initial funding under the Credit
Facilities (the date of such funding, the “Closing Date”)) in connection with
any syndication, assignment or participation of the Credit Facilities, including
its commitments in respect thereof, until after the initial funding under the
Credit Facilities on the Closing Date has occurred, (ii) no assignment or
novation shall become effective (as between you and the Initial Lenders) with
respect to all or any portion of any Initial Lender’s commitments in respect of
the Credit Facilities until the initial funding of the Credit Facilities has
occurred, (iii) unless you otherwise agree in writing, each Initial Lender shall
retain exclusive control over all rights and obligations with respect to its
commitments in respect of the Credit Facilities, including all rights with
respect to consents, modifications, supplements, waivers and amendments, until
the initial funding under the Credit Facilities on the Closing Date has
occurred, and (iv) the Initial Lenders shall not assign prior to the Closing
Date more than 49% of their aggregate commitments under the Bridge Facility
unless you agree otherwise in writing; provided that the preceding clauses
(i) through (iv) shall not apply to any reduction of commitments in connection
with the appointment of any additional arranger, bookrunner, agent or co-agent
pursuant to Section 2 above.

Without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood that the Initial Lenders’ commitments hereunder
are not conditioned upon the syndication of, or receipt of commitments in
respect of, the Credit Facilities and in no event shall the commencement or
successful completion of syndication of the Credit Facilities constitute a
condition to the effectiveness of the Facilities Documentation or the
availability or funding of the

 

-4-



--------------------------------------------------------------------------------

Credit Facilities on the Closing Date. In consultation with you, the Joint
Bookrunners may commence syndication efforts with respect to the Credit
Facilities promptly (taking into account the expected timing of the Acquisition)
upon the execution by you of this Commitment Letter, and, as part of their
syndication efforts, it is their intent to have Lenders commit to the Credit
Facilities prior to the Closing Date (subject to the limitations set forth in
the preceding paragraph). Until the earlier of (i) the date upon which a
Successful Syndication (as defined in the Fee Letter) is achieved and (ii) the
date that is 30 days after the Closing Date (such earlier date, the “Syndication
Date”), you agree to assist the Joint Bookrunners in completing a syndication
that is reasonably satisfactory to us and you. Such assistance shall be limited
to (a) your using commercially reasonable efforts to ensure that any syndication
efforts benefit from your existing lending and investment banking relationships
and, to the extent practical and appropriate and not in contravention of the
Acquisition Agreement, the Target’s existing lending and investment banking
relationships, (b) your providing direct contact between appropriate members of
senior management, certain representatives and certain non-legal advisors of
yours, on the one hand, and the proposed Lenders, on the other hand (and your
using commercially reasonable efforts to facilitate such contact between
appropriate members of senior management of the Target, on the one hand, and the
proposed Lenders, on the other hand, to the extent practical and appropriate and
not in contravention of the Acquisition Agreement), in all such cases at times
mutually agreed upon, (c) your assistance (including the use of commercially
reasonable efforts to cause the Target to assist to the extent practical and
appropriate and not in contravention of the Acquisition Agreement) in the
preparation of the Information Materials and other customary marketing materials
to be used in connection with the syndication, (d) using your commercially
reasonable efforts, with our assistance, to procure prior to or concurrent with
the launch of syndication, at your expense, public ratings (but not specific
ratings) for the Term Loan Facility, the Bridge Facility and the Notes from each
of Standard & Poor’s Ratings Services (“S&P”) and Moody’s Investors Service,
Inc. (“Moody’s”), and a public corporate credit rating and a public corporate
family rating (but not specific ratings in either case) in respect of the
Borrower after giving effect to the Transactions from each of S&P and Moody’s,
respectively, (e) the hosting, with the Joint Bookrunners, of one meeting of
prospective Lenders at a time and location to be mutually agreed upon (and your
using commercially reasonable efforts to cause certain officers of the Target to
be available for such meeting to the extent practical and appropriate and not in
contravention of the Acquisition Agreement), (f) using your commercially
reasonable efforts to ensure that the ABL Administrative Agent and its advisors
and consultants shall have sufficient access to the Target and its subsidiaries
to conduct a commercial finance audit examination and an inventory appraisal of
the Target and its subsidiaries (to the extent not in contravention of the
Acquisition Agreement), (g) using your commercially reasonable efforts to ensure
that the ABL Administrative Agent shall have sufficient access to the Target and
its subsidiaries to complete a field exam as promptly as practicable after the
date hereof (to the extent not in contravention of the Acquisition Agreement)
and (h) prior to the later of the Closing Date and the Syndication Date, there
being no competing issues, offerings or placements of debt securities or
commercial bank or other credit facilities by or on behalf of you or any of your
subsidiaries (and to the extent practical and appropriate and not in
contravention of the Acquisition Agreement, your using commercially reasonable
efforts to ensure there are no competing issues, offerings or placements of debt
securities or commercial bank or other credit facilities by or on behalf of the
Target and its subsidiaries) being offered, placed or arranged (other than
(1) the Credit Facilities and the Notes, (2) the Existing Term Loan Credit
Agreement (as defined below), including the Existing Term Loan Amendment, (3)

 

-5-



--------------------------------------------------------------------------------

replacements, extensions and renewals of your or your subsidiaries’ existing
indebtedness or any existing indebtedness or other indebtedness of the Target
and its subsidiaries permitted to be incurred pursuant to the Acquisition
Agreement, (4) indebtedness in respect of which a fee is paid pursuant to the
Fee Letter and (5) for the avoidance of doubt, the Preferred Equity) without the
consent of the Joint Bookrunners, if such issuance, offering, placement or
arrangement would reasonably be expected to materially impair the primary
syndication of the Credit Facilities or the offering of the Notes (it being
understood that your, the Target’s and your and the Target’s subsidiaries’
ordinary course debt, short-term working capital facilities and ordinary course
capital leases, revolving credit facilities (including drawings under the
Existing ABL Credit Agreement and the Existing Target Credit Agreement),
purchase money and equipment financings will not materially and adversely impair
the syndication of the Credit Facilities or the offering of the Notes).
Notwithstanding anything to the contrary contained in this Commitment Letter or
the Fee Letter or any other letter agreement or undertaking concerning the
financing of the Transactions to the contrary, neither the obtaining of the
ratings referenced above nor the compliance with any of the other provisions set
forth in this Commitment Letter (other than as set forth in Section 6 hereof or
on Exhibit E) shall constitute a condition to the commitments hereunder or the
funding of the Credit Facilities on the Closing Date. We acknowledge that the
Target is not restricted from incurring debt or liens prior to the Closing Date,
except as specifically set forth in the Existing Target Credit Agreement and
Acquisition Agreement, and that prior to the Closing Date, the Target is
obligated to assist you with respect to the Credit Facilities only to the extent
set forth in the Acquisition Agreement. Your obligations under this Commitment
Letter and the Fee Letter to use commercially reasonable efforts to cause the
Target or its management to take (or to refrain from taking) any action will not
require you to (a) take any legal action against the Target, its management or
any other party under the Acquisition Agreement, (b) take any other action that
is in contravention of the terms of the Acquisition Agreement or (c) terminate
the Acquisition Agreement.

The Joint Bookrunners, in their capacities as such, will manage, in consultation
with you, all aspects of any syndication of the Credit Facilities, including
decisions as to the selection of institutions to be approached and when they
will be approached, when their commitments will be accepted, which institutions
will participate, the allocation of the commitments among the Lenders and the
amount and distribution of fees among the Lenders (subject, in each case, to
your consent rights set forth in the second preceding paragraph (including, for
the avoidance of doubt, with respect to the allocation levels) and your
appointment rights set forth in Section 2, and excluding Disqualified Lenders).
To assist the Joint Bookrunners in their syndication efforts, you agree to
promptly prepare and provide (and to use commercially reasonable efforts to
cause, to the extent practical and appropriate and not in contravention of the
Acquisition Agreement, the Target to provide) to us all customary and reasonably
available information with respect to you, the Target and each of your and its
respective subsidiaries and the Transactions, including customary financial
information and projections prepared by the Borrower and reasonably available to
you (such projections, including financial estimates, forecasts and other
forward-looking information, the “Projections”), as the Joint Bookrunners may
reasonably request in connection with the structuring, arrangement and
syndication of the Credit Facilities. For the avoidance of doubt, you will not
be required to provide (i) any financial information (other than the financial
statements referenced in numbered paragraphs 4 and 5 of Exhibit E hereto)
concerning you or the Target that neither you nor the Target maintain in the
ordinary course of business, (ii) any other information with respect to you or
the Target not reasonably available to you or the Target under your or its

 

-6-



--------------------------------------------------------------------------------

current reporting systems, (iii) trade secrets or information to the extent that
the provision thereof would violate any law, rule or regulation, binding
agreement, fiduciary duty, or any obligation of confidentiality binding upon, or
waive any privilege that may be asserted by, you, the Target or any of your or
the Target’s respective affiliates or (iv) any information to the extent that
the provision thereof would impact the position taken in any consolidated,
combined or unitary tax return filed by you, the Target or any of your or its
subsidiaries or any of your or their respective predecessor entities, or affect
in any way any of the foregoing’s obligation to file, or assertion that it is
not obligated to file, any such tax return; provided that in the event that you
do not provide information pursuant to clause (iii) in reliance on this
sentence, you shall provide notice to the Joint Bookrunners that such
information is being withheld and you shall use your commercially reasonable
efforts to communicate, to the extent feasible, the applicable information in a
way that would not violate the applicable obligation or risk waiver of such
privilege and none of the foregoing shall be construed to limit any of your, the
Target’s or the Borrower’s representations and warranties set forth in Section 4
of this Commitment Letter (and any corresponding representation in the
Information Memorandum or the Facilities Documentation, as applicable).
Notwithstanding anything herein to the contrary, the only financial statements
that shall be required to be provided to the Commitment Parties in connection
with the syndication of the Credit Facilities or as a condition to the
commitment hereunder or funding of the Credit Facilities on the Closing Date
shall be those required to be delivered pursuant to Exhibit E hereto, and the
provision of other information contemplated by this paragraph shall not
constitute a condition to the commitments hereunder or the funding of the Credit
Facilities on the Closing Date.

You hereby acknowledge that (a) the Joint Bookrunners will make available
Information (as defined below), the Projections and other customary offering and
marketing material and presentations, including confidential information
memoranda to be used in connection with the syndication of the Credit Facilities
(the “Information Memorandum”) (such Information, Projections, other customary
offering and marketing material and the Information Memorandum (all of which,
when taken as a whole, shall be in form and substance consistent with
confidential information memoranda and other marketing materials for your
previous transactions, as modified to take into account the Transactions and
updates with respect to you and your subsidiaries), collectively, with the Term
Sheets, the “Information Materials”) on a confidential basis to the proposed
syndicate of Lenders by posting the Information Materials on Intralinks, Debt X,
SyndTrak Online or by similar electronic means and (b) certain of the Lenders
may be “public side” Lenders (i.e., Lenders who may be engaged in investment and
other market-related activities with respect to you or the Target or your or the
Target’s respective securities that do not wish to receive material information
with respect to you, the Target or your or their securities that is not publicly
available or has not been made available to investors in connection with a Rule
144A or public offering of your or the Target’s securities (“MNPI”) (such
Lenders each, a “Public Sider” and each Lender that is not a Public Sider, a
“Private Sider”)).

At the reasonable request of the Joint Bookrunners, you agree to assist (and to
use commercially reasonable efforts to cause, to the extent practical and
appropriate and not in contravention of the Acquisition Agreement, the Target to
assist) us in preparing an additional version of the Information Materials to be
used in connection with the syndication of the Credit Facilities that does not
include MNPI (all such information and documentation being “Public Information”)
to be used by Public Siders. It is understood that in connection with your
assistance described above, Parent (with respect to itself and its subsidiaries)
and the Target (with respect to

 

-7-



--------------------------------------------------------------------------------

itself and its subsidiaries) shall provide us with customary authorization
letters for inclusion in any Information Materials that authorize the
distribution thereof to prospective Lenders and shall represent that the
additional version of the Information Materials does not include any information
that would be MNPI (other than information about the Transactions or the Credit
Facilities) and the Information Materials shall exculpate you, the Target and us
with respect to any liability related to the use or misuse of the contents of
the Information Materials or related offering and marketing materials by the
recipients thereof. Before distribution of any Information Materials, you agree
to, at our reasonable request use commercially reasonable efforts to identify
that portion of the Information Materials that may be distributed to the Public
Siders as containing solely “Public Information,” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof.
By marking Information Materials as “PUBLIC,” you shall be deemed to have
authorized the Commitment Parties and the proposed Lenders to treat such
Information Materials as not containing any MNPI (it being understood that you
shall not be under any obligation to mark any particular Information Materials
“PUBLIC”). You agree that, unless expressly identified as “PUBLIC” or “Public
Information,” each document to be disseminated by the Joint Bookrunners (or any
other agent) to any Lender in connection with the Credit Facilities will be
deemed to contain MNPI and we will not make any such materials available to
Public Siders.

You acknowledge and agree that, subject to the confidentiality and other
provisions of this Commitment Letter, the following documents may be distributed
to both Private Siders and Public Siders (provided that such materials have been
provided to you and your counsel for review a reasonable period of time prior
thereto), unless you advise the Joint Bookrunners in writing (including by
email) within a reasonable time prior to their intended distribution that such
materials should only be distributed to Private Siders: (a) administrative
materials prepared by the Joint Bookrunners for prospective Lenders (such as a
lender meeting invitation, bank allocation, if any, and funding and closing
memoranda), (b) term sheets and notification of changes in the Credit
Facilities’ terms and conditions and (c) drafts and final versions of the Term
Loan Facility Documentation, the ABL Facility Documentation and the Bridge
Facility Documentation (collectively, such final versions, the “Facilities
Documentation”). If you so advise us in writing (including by email) that any of
the foregoing should be distributed only to Private Siders, then Public Siders
will not receive such materials from the Joint Bookrunners without your consent.
You will be solely responsible for the contents of the Information Memorandum
and each of the Commitment Parties shall be entitled to use and rely upon the
information contained therein without responsibility for independent
verification thereof.

4. Information.

You hereby represent and warrant that, as to the Target and its subsidiaries and
businesses, to the best of your knowledge, (a) all factual written information
and written data (other than the Projections and other than information of a
general economic or industry specific nature, the “Information”), that has been
or will be made available to any Commitment Party by you or by any of your
representatives on your behalf in connection with the Transactions contemplated
hereby, when taken as a whole after giving effect to all supplements and updates
provided thereto, is or will be, when furnished, correct in all material
respects and does not or will not, when furnished, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained therein not materially misleading in light of the

 

-8-



--------------------------------------------------------------------------------

circumstances under which such statements are made and (b) the Projections that
have been or will be made available to the Commitment Parties by you or by any
of your representatives on your behalf in connection with the Transactions
contemplated hereby have been, or will be, prepared in good faith based upon
assumptions that are believed by you to be reasonable at the time prepared and
at the time the related Projections are so furnished; it being understood that
the Projections are as to future events and are not to be viewed as facts, the
Projections are subject to significant uncertainties and contingencies, many of
which are beyond your control, that no assurance can be given that any
particular Projections will be realized and that actual results during the
period or periods covered by any such Projections may differ significantly from
the projected results and such differences may be material. You agree that, if
at any time prior to the later of the Closing Date and the Syndication Date, you
become aware that any of the representations and warranties in the preceding
sentence would be incorrect in any material respect if the Information and the
Projections were being furnished, and such representations were being made, at
such time, then you will (and with respect to the Target and its subsidiaries,
with respect to Information and Projections provided prior to the Closing Date,
will use commercially reasonable efforts to) promptly supplement the Information
and the Projections such that (with respect to Information and Projections
provided prior to the Closing Date relating to the Target and its subsidiaries,
to the best of your knowledge) such representations and warranties are correct
in all material respects under those circumstances, it being understood in each
case that such supplementation shall cure any breach of such representations and
warranties. Notwithstanding anything to the contrary contained in this
Commitment Letter or the Fee Letter, none of the making of the foregoing
representations, any supplements thereto, or the accuracy of any such
representations and warranties, whether or not cured, shall constitute a
condition precedent to the availability of the commitments and obligations of
the Initial Lenders hereunder or the funding of the Credit Facilities on the
Closing Date. In arranging and syndicating the Credit Facilities, each of the
Commitment Parties (i) will be entitled to use and rely primarily on the
Information and the Projections without responsibility for independent
verification thereof and (ii) does not assume responsibility for the accuracy or
completeness of the Information or the Projections.

5. Fees.

As consideration for the commitments of the Initial Lenders hereunder and for
the agreement of the Joint Bookrunners to perform the services described herein,
you agree to pay (or cause to be paid) the fees set forth in the Term Sheets and
in the fee letter dated the date hereof and delivered herewith with respect to
the Credit Facilities (the “Fee Letter”), if and to the extent payable. Once
paid, such fees shall not be refundable under any circumstances except as
otherwise expressly agreed in writing.

6. Conditions.

The commitments of the Initial Lenders hereunder to fund the Credit Facilities
on the Closing Date and the agreements of the Joint Bookrunners to perform the
services described herein are subject solely to (a) the conditions set forth in
the immediately following paragraph, the conditions in the section entitled
“Conditions to Initial Borrowing,” to the extent applicable, in Exhibit B
hereto, solely in the case of the Term Loan Facility, the conditions in the
section entitled “Conditions to Initial Borrowing,” to the extent applicable, in
Exhibit C hereto, solely in the case of the ABL Facility, and the conditions set
forth in the section entitled “Conditions to Initial

 

-9-



--------------------------------------------------------------------------------

Borrowing” in Exhibit D hereto, solely in the case of the Bridge Facility, and
(b) the conditions precedent set forth in Exhibit E hereto and, upon
satisfaction (or waiver by the Commitment Parties) of such conditions and the
conditions in the next succeeding paragraph, the initial funding of the Credit
Facilities shall occur (except to the extent Notes are issued in lieu of the
Bridge Facility or a portion thereof and the gross cash proceeds from the Notes
are available to consummate the Transactions). There are no conditions (implied
or otherwise) to the commitments hereunder, and there will be no conditions
(implied or otherwise) under the Facilities Documentation to the initial funding
of the Credit Facilities on the Closing Date, including compliance with the
terms (but not the conditions) of this Commitment Letter, the Fee Letter and the
Facilities Documentation, other than those that are expressly referred to in the
immediately preceding sentence.

Subject to the Conditionality Provision (as defined below), in addition, the
commitments of the Initial Lenders hereunder are subject to (a) the execution
and delivery by the applicable Borrower and the Guarantors, as applicable, of,
solely in the case of the Term Loan Facility, the Term Loan Facility
Documentation, solely in the case of the ABL Facility, the ABL Facility
Documentation, and solely in the case of the Bridge Facility, the Bridge
Facility Documentation, in each case, consistent with CommScope Precedent (as
defined below), as applicable and as modified in a manner consistent with this
Commitment Letter, the applicable Term Sheet and Fee Letter and otherwise
mutually agreed to be customary and appropriate for transactions of this type
for you in the relevant market as described in the “Documentation & Defined
Terms” paragraphs contained in Exhibit B hereto with respect to the Term Loan
Facility Documentation, the “Documentation” paragraph contained in Exhibit C
hereto with respect to the ABL Facility Documentation and the “Documentation”
paragraph contained in Exhibit D hereto with respect to the Bridge Facility
Documentation and (b) receipt of customary legal opinions, customary closing
certificates, customary evidence of authorization and a solvency certificate of
a senior financial officer of you or the Borrower in substantially the form of
Annex I to Exhibit E hereto.

For purposes of this Commitment Letter, the Term Sheets and the Fee Letter, the
definitive documentation shall be consistent with CommScope Precedent and
“CommScope Precedent” shall mean the definitive documentation for (i) the
Amended and Restated Credit Agreement, dated as of January 14, 2011 (as amended,
restated, supplemented or otherwise modified from time to time (it being agreed
that any amendment, waiver, modification or consent to such agreement after the
date hereof (other than the Existing Term Loan Amendment) that is material and
adverse to the interests of the Lenders or the Joint Bookrunners shall not be
permitted without the prior written consent of the Joint Bookrunners), the
“Existing Term Loan Credit Agreement”), in the case of the Term Loan Facility,
or another precedent to be agreed by JPMorgan and you, (ii) the Revolving Credit
and Guaranty Agreement, dated as of January 14, 2011 (as amended, restated,
supplemented or otherwise modified from time to time (it being agreed that any
amendment, waiver, modification or consent to such agreement after the date
hereof that is material and adverse to the interests of the Lenders or the Joint
Bookrunners shall not be permitted without the prior written consent of the
Joint Bookrunners), the “Existing ABL Credit Agreement”), in the case of the ABL
Facility, or another precedent to be agreed by JPMorgan and you, (iii) the
indenture governing the 5.000% senior notes due 2027 issued by CommScope
Technologies LLC on March 13, 2017 (the “CommScope Indenture”), in the case of
the Bridge Facility, with changes to reflect the technical aspects of the Bridge
Facility, and (iv) the CommScope Indenture, in the case of the Exchange Notes
and the Notes; in each case, including all agreements and documents relating to
such

 

-10-



--------------------------------------------------------------------------------

facilities and financings and amendments thereto, and with (a) modifications as
are necessary to reflect the financing structure and the other terms set forth
in this Commitment Letter, the Term Sheets and the Fee Letter and to give due
regard to the model delivered by CommScope to the Lead Arrangers, the
operational and strategic requirements of Parent and its subsidiaries (including
as to the operational and strategic requirements of the Target and its
subsidiaries) in light of their industries, businesses, geographic locations,
business practices, financial accounting, proposed business plan, and the
disclosure schedules to the Acquisition Agreement, (b) modifications to reflect
the combined business and operations of Parent and its subsidiaries and the
Target and its subsidiaries following the Acquisition, (c) modifications to
reflect changes in law or accounting standards since the date of such precedent,
(d) with respect to basket amounts and leverage-based thresholds and subject to
clause (a), modifications to reflect the Closing Date leverage and consolidated
EBITDA of CommScope and its subsidiaries relative to the respective amounts,
thresholds and consolidated EBITDA for the borrower or issuer and its
subsidiaries in the CommScope Precedent, including without limitation, in no
event less than the amounts set forth in Annex II to Exhibit B hereto, and
(e) modifications to reflect reasonable administrative and operational
requirements of the applicable Administrative Agent. Without limiting the
conditions precedent to funding provided herein, you and the Commitment Parties
will cooperate with each other in coordinating the timing and procedures for
funding the Credit Facilities in a manner consistent with the Acquisition
Agreement.

Notwithstanding anything in this Commitment Letter (including each of the
exhibits attached hereto), the Fee Letter, the Facilities Documentation or any
other letter agreement or other undertaking concerning the financing of the
Transactions to the contrary, (i) the only representations the making of which
shall be a condition to the availability of the Credit Facilities on the Closing
Date shall be (A) such of the representations made by the Target with respect to
the Target and its subsidiaries in the Acquisition Agreement as are material to
the interests of the Lenders, but only to the extent that you (or your
affiliates party thereto) have the right (taking into account any applicable
grace periods or cure provisions) to terminate your (or their respective)
obligations under the Acquisition Agreement, or the right to decline to
consummate the Acquisition, as a result of a breach of such representations in
the Acquisition Agreement (to such extent, the “Specified Acquisition Agreement
Representations”) and (B) the Specified Representations (as defined below) in
the Facilities Documentation and (ii) the terms of the Facilities Documentation
shall be in a form such that they do not impair the availability of the Credit
Facilities on the Closing Date if the conditions set forth in this Section 6,
solely in the case of the Term Loan Facility, in the section entitled
“Conditions to Initial Borrowing” in Exhibit B hereto, solely in the case of the
ABL Facility, in the section entitled “Conditions to Initial Borrowing” in
Exhibit C hereto, solely in the case of the Bridge Facility, in the section
entitled “Conditions to Initial Borrowing” in Exhibit D hereto, and in Exhibit E
hereto are satisfied or waived (it being understood that, to the extent any lien
search, insurance certificate or endorsement or security interest in any
Collateral is not or cannot be provided and/or perfected on the Closing Date
(other than the pledge and perfection of the security interests in equity
securities of the Borrower and its material, wholly owned domestic subsidiaries
(to the extent required under the terms of Exhibit B, C or E and to the extent
not held by the administrative or collateral agent under the Existing Target
Credit Agreement as security thereunder; provided, however, to the extent such
equity securities are so held as security under the Existing Target Credit
Agreement, such administrative or collateral agent shall irrevocably be
instructed to deliver such equity securities to the Term Administrative Agent as
soon as possible following the Refinancing) and assets with

 

-11-



--------------------------------------------------------------------------------

respect to which a lien may be perfected by the filing of a financing statement
under the Uniform Commercial Code; provided that stock certificates for the
entities comprising the Target and its subsidiaries will only be required to be
delivered on the Closing Date to the extent received from the Target after use
of commercially reasonable efforts) after your use of commercially reasonable
efforts to do so or without undue burden or expense, then the provision of any
lien search, insurance certificate or endorsement or the provision and/or
perfection of a security interest in such Collateral shall not constitute a
condition precedent to the availability of the Credit Facilities on the Closing
Date, but instead shall be required to be provided and/or delivered after the
Closing Date pursuant to arrangements and timing to be mutually agreed by the
applicable Administrative Agent and the Borrower acting reasonably). Those
matters that are not covered by or made clear under the provisions of this
Commitment Letter, the Term Sheets or the Fee Letter are subject to the approval
and agreement of the Joint Bookrunners and you; provided that such approvals and
agreements shall be in a manner that is consistent with the Term Sheets and
customary and appropriate for transactions of this type consistent with the
“Documentation & Defined Terms” paragraph in Exhibit B hereto, in the case of
the Term Loan Facility, the “Documentation” paragraph in Exhibit C hereto, in
the case of the ABL Facility, and the “Documentation” paragraph in Exhibit D
hereto, in the case of the Bridge Facility, and shall be subject to the
Conditionality Provision. For purposes hereof, “Specified Representations” means
the representations and warranties of the applicable Borrower, Parent, CommScope
and the other Guarantors set forth in the Facilities Documentation relating to
corporate or other organizational existence, power and authority, due
authorization, execution and delivery (in each case, related to the entering
into and performance of the Facilities Documentation by the Borrower, Parent,
CommScope and the other Guarantors), Federal Reserve margin regulations, the
Investment Company Act of 1940, use of proceeds not violating OFAC regulations,
FCPA or certain other anti-corruption and sanctions laws or the PATRIOT Act (as
defined below) and enforceability and no violation of, or conflict with
organizational documents of the Borrower, Parent, CommScope and the other
Guarantors, in each case, related to the entering into and performance of the
Facilities Documentation, solvency as of the Closing Date (after giving effect
to the Transactions) of the Borrower and its subsidiaries on a consolidated
basis (with solvency to be defined in a manner consistent with the solvency
certificate to be delivered in the form set forth in Annex I attached to Exhibit
E hereto), and, subject to the provisions of this paragraph, creation, validity,
perfection and priority of security interests in the Collateral (subject to
permitted liens). This paragraph, and the provisions herein, shall be referred
to as the “Conditionality Provision.”

7. Indemnity.

To induce the Commitment Parties to enter into this Commitment Letter and the
Fee Letter and to proceed with the documentation of the Credit Facilities, you
agree (a) to indemnify and hold harmless each Commitment Party, their respective
affiliates and the respective officers, members, partners, directors, employees,
agents, advisors, controlling persons and other representatives of each of the
foregoing and their successors and permitted assigns (each, an “Indemnified
Person”), from and against any and all losses, claims, damages and liabilities
of any kind or nature and reasonable and documented and invoiced out-of-pocket
fees and expenses, joint or several, to which any such Indemnified Person may
become subject to the extent arising out of, resulting from or in connection
with any claim, litigation, investigation or proceeding resulting from this
Commitment Letter (including the Term Sheets), the Fee Letter, the Acquisition
Agreement, the Transactions, the Credit Facilities or any use of the proceeds
thereof (any of the foregoing, a

 

-12-



--------------------------------------------------------------------------------

“Proceeding”), regardless of whether any such Indemnified Person is a party
thereto, whether or not such Proceedings are brought by you, your equity
holders, affiliates, creditors, the Target or any other third person, and to
reimburse each such Indemnified Person upon demand for any reasonable and
documented and invoiced out-of-pocket legal fees and expenses of one firm of
counsel for all such Indemnified Persons, taken as a whole and, if necessary, of
a single local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) material to the
interests of all such Indemnified Persons, taken as a whole (and, in the case of
an actual or perceived conflict of interest where the Indemnified Person
affected by such conflict retains its own counsel and informs you, of another
firm of counsel for all similarly affected Indemnified Persons) (or otherwise as
agreed by the Borrower) and other reasonable and documented and invoiced
out-of-pocket fees and expenses incurred in connection with investigating or
defending any of the foregoing; provided that the foregoing indemnity will not,
as to any Indemnified Person, apply to losses, claims, damages, liabilities or
related expenses to the extent that they have resulted from (i) the willful
misconduct, bad faith or gross negligence of such Indemnified Person or any of
such Indemnified Person’s controlled affiliates or any of its or their
respective officers, directors, employees, agents, advisors or other
representatives (as determined by a court of competent jurisdiction in a final
and non-appealable decision), (ii) a material breach of the obligations of such
Indemnified Person or any of such Indemnified Person’s controlled affiliates
under this Commitment Letter, the Term Sheets or the Fee Letter (as determined
by a court of competent jurisdiction in a final and non-appealable decision) or
(iii) any Proceeding that does not involve an act or omission by you or any of
your affiliates and that is brought by an Indemnified Person against any other
Indemnified Person (other than any claims against any Commitment Party in its
capacity or in fulfilling its role as an Administrative Agent, arranger or any
similar role under the Term Loan Facility, the ABL Facility or the Bridge
Facility to the extent none of the exceptions in clauses (i) and (ii) of this
proviso would apply) and (b) if the Closing Date occurs (except with respect to
respect to reasonable and documented expenses reasonably related to field
examinations, collateral audits and appraisals, which shall be reimbursed
regardless of whether the Closing Date occurs), to reimburse the Commitment
Parties from time to time, upon presentation of a summary statement, for all
reasonable and documented and invoiced out-of-pocket expenses, expenses
reasonably related to field examinations, collateral audits and appraisals,
syndication expenses, travel expenses and reasonable documented and invoiced
fees, disbursements and other charges of counsel to each Administrative Agent
identified in the Term Sheets and of a single local counsel to the Commitment
Parties in each appropriate jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) (and, in the case of an actual or
perceived conflict of interest where the Indemnified Person affected by such
conflict retains its own counsel and informs you, of another firm of counsel for
all similarly affected Indemnified Persons) and of such other counsel retained
with your prior written consent (which consent shall not be unreasonably
withheld or delayed) or retained in connection with enforcement of this
Commitment Letter or the Fee Letter, in each case incurred in connection with
the Credit Facilities and the preparation, negotiation and enforcement of this
Commitment Letter, the Fee Letter, the Facilities Documentation and any security
arrangements in connection therewith (collectively, the “Expenses”). You
acknowledge that we may receive a benefit, including without limitation, a
discount, credit or other accommodation, from any of such counsel based on the
fees such counsel may receive on account of their relationship with us,
including without limitation, fees paid pursuant hereto or the Fee Letter. The
foregoing provisions in this paragraph shall be superseded in each case, to the
extent covered thereby, by the applicable provisions contained in the Facilities
Documentation upon execution thereof and thereafter shall have no further force
and effect.

 

-13-



--------------------------------------------------------------------------------

You shall not, without the prior written consent of any Indemnified Person
(which consent shall not be unreasonably withheld, delayed or conditioned),
effect any settlement of any pending or threatened proceedings in respect of
which indemnity could have been sought hereunder by such Indemnified Person
unless such settlement (i) includes an unconditional release of such Indemnified
Person in form and substance reasonably satisfactory to such Indemnified Person
from all liability or claims that are the subject matter of such proceedings and
(ii) does not include any statement as to or any admission of fault,
culpability, wrongdoing or a failure to act by or on behalf of any Indemnified
Person. Each Indemnified Person shall be severally obligated to refund or return
any and all amounts paid by you under this Section 7 to the extent such
Indemnified Person is not entitled to payment of such amounts in accordance with
the terms hereof (as determined by a court of competent jurisdiction in a final
and non-appealable judgment).

You shall not be liable for any settlement of any Proceeding effected without
your consent (which consent shall not be unreasonably withheld, delayed or
conditioned), but if settled with your written consent or if there is a judgment
by a court of competent jurisdiction in any such Proceeding, you agree to
indemnify and hold harmless each Indemnified Person from and against any and all
losses, claims, damages, liabilities and expenses by reason of such settlement
or judgment in accordance with and to the extent provided in the other
provisions of this Section 7.

Notwithstanding any other provision of this Commitment Letter or the Fee Letter,
(i) no Indemnified Person shall be liable for any damages arising from the use
by others of information or other materials obtained through internet,
electronic, telecommunications or other information transmission systems, except
to the extent that such damages have resulted from the willful misconduct, bad
faith or gross negligence of, or a material breach of the obligations under this
Commitment Letter, the Term Sheets or the Fee Letter by, such Indemnified Person
or any of such Indemnified Person’s controlled affiliates or any of its or their
respective officers, directors, employees, agents, advisors, controlling persons
or other representatives (as determined by a court of competent jurisdiction in
a final and non-appealable decision) and (ii) none of we, you (or your
subsidiaries) the Investors, the Target (or its subsidiaries) or any Indemnified
Person shall be liable for any indirect, special, punitive or consequential
damages in connection with this Commitment Letter, the Fee Letter, the
Transactions (including the Credit Facilities and the use of proceeds
thereunder), or with respect to any activities related to the Credit Facilities,
including the preparation of this Commitment Letter, the Fee Letter and the
Facilities Documentation; provided that nothing contained in this paragraph
shall limit your indemnity and reimbursement obligations to the extent set forth
in the third immediately preceding paragraph.

It is further agreed that the Initial Lenders shall be severally liable in
respect of their respective commitments to the Credit Facilities on a several,
and not joint, basis with any other Initial Lender, and no Initial Lender shall
be responsible for the commitment of any other Initial Lender.

 

-14-



--------------------------------------------------------------------------------

8. Sharing of Information, Absence of Fiduciary Relationships, Affiliate
Activities.

You acknowledge that the Commitment Parties and their respective affiliates may
be providing debt financing, equity capital or other services (including,
without limitation, financial advisory services) to other persons in respect of
which you, the Target and your and its respective affiliates may have
conflicting interests regarding the transactions described herein and otherwise.
None of the Commitment Parties or their respective affiliates will use
confidential information obtained from you by virtue of the transactions
contemplated by this Commitment Letter or their other relationships with you in
connection with the performance by them or their respective affiliates of
services for other persons, and none of the Commitment Parties or their
affiliates will furnish any such information to other persons, except to the
extent permitted below. You also acknowledge that none of the Commitment Parties
or their respective affiliates has any obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained by them from other persons.

As you know, certain of the Commitment Parties may be full service securities
firms engaged, either directly or through their affiliates, in various
activities, including securities trading, commodities trading, investment
management, financing and brokerage activities and financial planning and
benefits counseling for both companies and individuals. In the ordinary course
of these activities, certain of the Commitment Parties and their respective
affiliates may actively engage in commodities trading or trade the debt and
equity securities (or related derivative securities) and financial instruments
(including bank loans and other obligations) of you, the Target and other
companies which may be the subject of the arrangements contemplated by this
Commitment Letter for their own account and for the accounts of their customers
and may at any time hold long and short positions in such securities. Certain of
the Commitment Parties or their affiliates may also co-invest with, make direct
investments in, and invest or co-invest client monies in or with funds or other
investment vehicles managed by other parties, and such funds or other investment
vehicles may trade or make investments in securities of you, the Target or other
companies which may be the subject of the arrangements contemplated by this
Commitment Letter or engage in commodities trading with any thereof.

The Commitment Parties and their respective affiliates may have economic
interests that conflict with those of the Target and you. You agree that the
Commitment Parties will act under this letter as independent contractors and
that nothing in this Commitment Letter or the Fee Letter will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Commitment Parties and you and the Target, your and
their respective equity holders or your and their respective affiliates. You
acknowledge and agree that (i) the transactions contemplated by this Commitment
Letter and the Fee Letter are arm’s-length commercial transactions between the
Commitment Parties and their affiliates, on the one hand, and you, on the other
hand, (ii) in connection therewith and with the process leading to such
transaction each Commitment Party and its applicable affiliates (as the case may
be) is acting solely as a principal and not as agents or fiduciaries of you, the
Target, your and their management, equity holders, creditors, affiliates or any
other person, (iii) the Commitment Parties and their applicable affiliates (as
the case may be) have not assumed an advisory or fiduciary responsibility or any
other obligation in favor of you or your affiliates with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether the Commitment Parties or any of their respective affiliates have
advised or are currently advising you or the Target on other matters) except the
obligations expressly set forth in this Commitment Letter and the Fee Letter and
(iv) you have consulted your own legal and financial advisors to the extent you
deemed appropriate. You

 

-15-



--------------------------------------------------------------------------------

further acknowledge and agree that neither we nor any of our affiliates are
advising you as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction and you are responsible for making your own independent
judgment with respect to the transactions contemplated hereby and the process
leading thereto. You agree that you will not claim that the Commitment Parties
or their applicable affiliates, as the case may be, have rendered advisory
services in connection with the services provided pursuant to this Commitment
Letter, or owe a fiduciary or similar duty to you or your affiliates, in
connection with such transaction or the process leading thereto. You agree not
to assert, to the fullest extent permitted by law, any claims you may have
against us or our affiliates (in our capacity as the Commitment Parties
hereunder) for breach of fiduciary duty or alleged breach of fiduciary duty
arising out of this Commitment Letter and agree that we and our affiliates shall
have no liability (whether direct or indirect) to you in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on behalf
of or in right of you, including your equity holders, employees or creditors.

In addition, please note that J.P. Morgan Securities LLC has been retained by
you as M&A advisor (in such capacity, the “M&A Advisor”) to you in connection
with the Acquisition. You agree not to assert any claim you might allege based
on any actual or potential conflicts of interest that might be asserted to arise
or result from, on the one hand, the engagement of the M&A Advisor and, on the
other hand, our and our affiliates’ relationships with you as described and
referred to herein.

9. Confidentiality.

You agree that you will not disclose the Fee Letter and the contents thereof or
this Commitment Letter, the Term Sheets, the other exhibits and attachments
hereto and the contents of each thereof to any person or entity without prior
written approval of the Joint Bookrunners (such approval not to be unreasonably
withheld, conditioned or delayed), except (a) to the Investors (or potential
Investors), and to your and any of the Investors’ (or potential Investors’)
officers, directors, agents, employees, attorneys, accountants, advisors or
controlling persons and to actual and potential co-investors who are informed of
the confidential nature hereof and thereof (and, in each case, each of their
attorneys) on a confidential and need-to-know basis, (b) if the Commitment
Parties consent in writing to such proposed disclosure or (c) pursuant to the
order of any court or administrative agency in any pending legal, judicial or
administrative proceeding, or otherwise as required by applicable law or legal
process or to the extent requested or required by governmental and/or regulatory
authorities, in each case based on the reasonable advice of your legal counsel
(in which case you agree, to the extent practicable and not prohibited by
applicable law, rule or regulation to inform us promptly thereof prior to
disclosure); provided that you may disclose (i) this Commitment Letter (but not
the Fee Letter, the disclosure of which is governed by clauses (iv) and (vi)
below) and the contents hereof to the Target, its subsidiaries and their
respective officers, directors, agents, employees, attorneys, accountants,
advisors, controlling persons or equity holders (and each of their attorneys),
on a confidential and need-to-know basis, (ii) this Commitment Letter and its
contents (but not the Fee Letter) in any syndication or other marketing
materials in connection with the Credit Facilities, in any offering memoranda,
private placement memoranda or other marketing materials relating to the Notes
or in connection with any public release or filing relating to the Transactions,
(iii) this Commitment Letter, the Term Sheets and the other exhibits and annexes
to this Commitment Letter, and the contents thereof, to potential Lenders, and
their respective officers, directors, agents, employees, attorneys, accountants
or

 

-16-



--------------------------------------------------------------------------------

advisors (but not the Fee Letter; provided that disclosure of the Fee Letter to
such potential Lenders and their respective officers, directors, agents,
employees, attorneys, accountants or advisors shall be permitted to the extent
in contemplation of adding such Lenders as additional agents, co-agents,
arrangers or bookrunners pursuant to Section 2 hereof) and to rating agencies in
connection with obtaining ratings for the Borrower and the Credit Facilities and
Notes, (iv) the aggregate fee amounts contained in the Fee Letter as part of the
Projections, pro forma information or a generic disclosure of aggregate sources
and uses related to fee amounts related to the Transactions to the extent
customary or required in offering and marketing materials for the Credit
Facilities and/or the Notes or in any public release or filing relating to the
Transactions, including in any filings made with the U.S. Securities and
Exchange Commission or The NASDAQ Global Select Market, (v) this Commitment
Letter and its contents (but not the Fee Letter) to the extent that such
information becomes publicly available other than by reason of improper
disclosure by you or your officers, directors, agents, employees, attorneys,
accountants, advisors, controlling persons or actual co-investors in violation
of any confidentiality obligations hereunder, (vi) to the extent portions
thereof addressing fees payable to the Commitment Parties and/or the Lenders,
pricing caps, economic flex terms and other economic terms have been redacted in
a customary manner, you may disclose the Fee Letter and the contents thereof, in
each case, to the Target, its subsidiaries and their respective officers,
directors, agents, employees, attorneys, accountants, advisors, controlling
persons or equity holders (and each of their attorneys), on a confidential and
need-to-know basis and (vii) this Commitment Letter and the Fee Letter to the
extent necessary in connection with the enforcement of your rights hereunder.

The Commitment Parties and their affiliates will use all information provided to
them or such affiliates by or on behalf of you hereunder or in connection with
the Acquisition and the related Transactions solely for the purpose of providing
the services which are the subject of this Commitment Letter and shall treat
confidentially all such information and shall not publish, disclose or otherwise
divulge, such information; provided that nothing herein shall prevent the
Commitment Parties and their affiliates from disclosing any such information
(a) pursuant to the order of any court or administrative agency or in any
pending legal, judicial or administrative proceeding, or otherwise as required
by applicable law, rule or regulation or compulsory legal process based on the
advice of counsel (in which case the Commitment Parties agree (except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority), to the extent practicable and not prohibited by applicable law, rule
or regulation to inform you promptly thereof prior to disclosure), (b) upon the
request or demand of any regulatory authority having jurisdiction over the
Commitment Parties or any of their respective affiliates (in which case the
Commitment Parties agree, to the extent practicable and not prohibited by
applicable law, to inform you promptly thereof prior to disclosure (except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority)), (c) to the extent that such information becomes publicly available
other than by reason of improper disclosure by the Commitment Parties or any of
their affiliates or any of their respective members, partners, officers,
directors, employees, legal counsel, independent auditors, professionals and
other experts or agents, advisors, controlling persons and other representatives
(the “Related Parties”) thereto in violation of any confidentiality obligations
owing to you, the Investors, the Target or any of your or their respective
affiliates (including those set forth in this paragraph), (d) to the extent that
such information is received by the Commitment Parties from a third party that
is not, to the Commitment Parties’ knowledge, subject to contractual or
fiduciary

 

-17-



--------------------------------------------------------------------------------

confidentiality obligations owing to you, the Investors, the Target or any of
your or their respective affiliates or related parties, (e) to the extent that
such information is independently developed by the Commitment Parties without
the use of any such confidential information, (f) to the Commitment Parties’
affiliates and to its and their respective employees, legal counsel, independent
auditors, professionals and other experts or agents (collectively, the
“Representatives”) who need to know such information in connection with the
Transactions and who are informed of the confidential nature of such information
and are or have been advised of their obligation to keep information of this
type confidential (provided that such Commitment Party shall be responsible for
the compliance of its controlled affiliates and Representatives with the
provisions of this paragraph), (g) to potential or prospective Lenders,
participants or assignees and to any direct or indirect contractual counterparty
to any swap or derivative transaction relating to Parent or any of its
subsidiaries, subject to the proviso below, (h) for purposes of establishing a
“due diligence” defense in connection with any proceeding related to the
offering of the Notes, (i) to ratings agencies, in connection with obtaining the
ratings described in Section 3 hereof, in consultation and coordination with you
or (j) to the extent you shall have consented to such disclosure in writing;
provided that (x) the disclosure of any such information to any Lender or
prospective Lender or participant or prospective participant referred to above
shall be made subject to the acknowledgment and acceptance by such Lender or
prospective Lender or participant or prospective participant that such
information is being disseminated on a confidential basis (on substantially the
terms set forth in this paragraph or as is otherwise reasonably acceptable to
you and each Commitment Party, including, without limitation, as agreed in any
Information Materials or other marketing materials) in accordance with the
standard syndication processes of the Commitment Party or customary market
standards for dissemination of such type of information, which shall in any
event require “click through” or other affirmative actions on the part of the
recipient to access such information and (y) no such disclosure shall be made by
such Commitment Party to any Disqualified Lender. The Commitment Parties’ and
their affiliates’, if any, obligations under this paragraph shall terminate
automatically and be superseded by the confidentiality provisions in the
Facilities Documentation upon the initial funding thereunder. Notwithstanding
anything to the contrary, this paragraph shall automatically terminate on the
second anniversary hereof.

10. Miscellaneous.

This Commitment Letter and the commitments hereunder shall not be assignable by
any party hereto (other than in connection with the syndication of the Credit
Facilities as contemplated hereunder (but subject to the limitations set forth
in Section 3 hereto)), in each case, without the prior written consent of each
other party hereto (which consent shall not be unreasonably withheld or delayed)
(and any attempted assignment without such consent shall be null and void). This
Commitment Letter and the commitments hereunder are, and are intended to be,
solely for the benefit of the parties hereto (and Indemnified Persons to the
extent expressly set forth herein) and do not, and are not intended to, confer
any benefits upon, or create any rights in favor of, any person other than the
parties hereto (and Indemnified Persons to the extent expressly set forth
herein). Subject to the limitations set forth in Section 3 above, the Commitment
Parties reserve the right to employ the services of their affiliates or branches
in providing services contemplated hereby and to allocate, in whole or in part,
to their affiliates or branches certain fees payable to the Commitment Parties
in such manner as the Commitment Parties and their affiliates or branches may
agree in their sole discretion and, to the extent so employed, such affiliates
and branches shall

 

-18-



--------------------------------------------------------------------------------

be entitled to the benefits and protections afforded to, and subject to the
provisions governing the conduct of the Commitment Parties hereunder. It is
further acknowledged and agreed that MLPFS may, without notice to you, assign
its rights and obligations under this Commitment Letter and the Fee Letter to
any other registered broker-dealer wholly owned by Bank of America Corporation
to which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
business may be transferred following the date hereof. This Commitment Letter
may not be amended or any provision hereof waived or modified except by an
instrument in writing signed by each of the Commitment Parties and you. This
Commitment Letter may be executed in any number of counterparts, each of which
shall be deemed an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page of this Commitment Letter by facsimile, scan, photograph or other
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof. This Commitment Letter (including the exhibits hereto),
together with the Fee Letter, (i) are the only agreements that have been entered
into among the parties hereto with respect to the commitments relating to the
Credit Facilities and (ii) supersede all prior understandings, whether written
or oral, among us with respect to the Credit Facilities and set forth the entire
understanding of the parties hereto with respect thereto. THIS COMMITMENT LETTER
AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS
COMMITMENT LETTER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY; provided, however, that (a) the
interpretation of the definition of Company Material Adverse Effect (as defined
in the Acquisition Agreement) (and whether or not a Company Material Adverse
Effect has occurred, including for purposes of the conditions to funding the
Credit Facilities), (b) the determination of the accuracy of any Specified
Acquisition Agreement Representations and whether as a result of any inaccuracy
of any Specified Acquisition Agreement Representation there has been a failure
of a condition to funding the Credit Facilities and (c) the determination of
whether the Acquisition (as defined in the Acquisition Agreement) has been
consummated and whether the Acquisition has been consummated in accordance with
the terms of the Acquisition Agreement shall, in each case, be governed by, and
construed in accordance with, the laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule that would cause the
application of laws of any other jurisdiction.

Each Commitment Party severally and not jointly represents and warrants that
this Commitment Letter and the Fee Letter constitute its legally valid and
binding obligation (except as may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or other similar
laws relating to or affecting the rights of creditors generally), including
(i) to provide services set forth herein and fund its commitment under the
Credit Facilities and (ii) to negotiate in good faith the Facilities
Documentation in a manner consistent with this Commitment Letter, in each case,
enforceable in accordance with their terms and subject only to the conditions
precedent as provided herein in Section 6, subject to the Conditionality
Provision. You represent and warrant that this Commitment Letter and the Fee
Letter constitute your legally valid and binding obligations (except as may be
limited by bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or other similar laws relating to or affecting the rights
of creditors generally), enforceable against you in accordance with their terms;
provided that nothing contained in this Commitment Letter or the Fee Letter
obligates you or any of your affiliates to consummate Transactions or to draw
upon all or any portion of the Credit Facilities.

 

-19-



--------------------------------------------------------------------------------

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the Borough of
Manhattan in the City of New York, and any such appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Commitment Letter, the Fee Letter or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and agrees that all
claims in respect of any such action or proceeding shall be heard and determined
in such New York State court or, to the extent permitted by law, in such Federal
court, (b) waives, to the fullest extent it may legally and effectively do so,
any objection which it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Commitment Letter,
the Fee Letter or the transactions contemplated hereby or thereby in any such
New York State court or in any such Federal court, (c) waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court and (d) agrees that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each of the parties hereto agrees that service of process,
summons, notice or document by registered mail addressed to you or us at the
addresses set forth above shall be effective service of process for any suit,
action or proceeding brought in any such court.

We hereby notify you that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
Act”) and the requirements of 31 C.F.R. §1010.230 (the “Beneficial Ownership
Regulation”), each of us and each of the Lenders may be required to obtain,
verify and record information that identifies the Borrower and the Guarantors,
which information may include their names, addresses, tax identification
numbers, beneficial ownership and other information that will allow each of us
and the Lenders to identify the Borrower and the Guarantors in accordance with
the PATRIOT Act or the Beneficial Ownership Regulation, as applicable. This
notice is given in accordance with the requirements of the PATRIOT Act and is
effective for each of us and the Lenders.

The indemnification, compensation (if applicable), reimbursement (if
applicable), jurisdiction, governing law, venue, waiver of jury trial,
syndication (if applicable), absence of fiduciary relationships, information and
confidentiality provisions contained herein and in the Fee Letter shall remain
in full force and effect regardless of whether Facilities Documentation shall be
executed and delivered and notwithstanding the termination or expiration of this
Commitment Letter or the Initial Lenders’ commitments hereunder; provided that
your obligations under this Commitment Letter (other than your obligations with
respect to (a) assistance to be provided in connection with the syndication
thereof (including supplementing and/or correcting Information and Projections)
prior to the Syndication Date and (b) confidentiality of the Fee Letter and the

 

-20-



--------------------------------------------------------------------------------

contents thereof) shall automatically terminate and be superseded by the
provisions of the Facilities Documentation upon the initial funding thereunder,
and you shall automatically be released from all liability in connection
therewith at such time. You may terminate this Commitment Letter and/or the
Initial Lenders’ commitments with respect to the Credit Facilities hereunder (or
any portion thereof with respect to any Credit Facility, pro rata for the
Initial Lenders’ commitments with respect to such Credit Facility), in whole or
in part, at any time subject to the provisions of the preceding sentence;
provided, that if any such Initial Lender at any time would qualify as a
“Defaulting Lender” under such definition in the CommScope Precedent, you may
terminate such Initial Lender’s commitments with respect to the Credit
Facilities on a non-pro rata basis and/or replace the commitments of such
Initial Lender in accordance with the provisions of Section 2 of this letter,
but without giving regard to the time limitations and pro rata decrease of
commitments set forth therein.

Section headings used herein are for convenience of reference only and are not
to affect the construction of, or to be taken into consideration in
interpreting, this Commitment Letter.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to the Commitment Parties executed counterparts hereof and of the Fee
Letter not later than 11:59 p.m., New York City time, on November 8, 2018 (the
date that you return such executed counterparts, the “Countersign Date”). The
Initial Lenders’ commitments and the obligations of the Joint Bookrunners
hereunder will expire at such time in the event that we (or our legal counsel)
have not received such executed counterparts in accordance with the immediately
preceding sentence. If you do so execute and deliver to us this Commitment
Letter and the Fee Letter, we agree to hold our commitment available for you
until the earliest of (such earliest date being the “Termination Date”) (i) five
business days (as defined in the Acquisition Agreement) after the Long Stop
Termination Date (as defined in the Acquisition Agreement as in effect on the
date hereof and as may be extended in accordance with the Acquisition Agreement
as in effect on the date hereof), (ii) the Closing Date, (iii) the termination
of the Acquisition Agreement in accordance with its terms without the funding of
the Credit Facilities and (iv) the consummation of the Acquisition without the
funding of the Credit Facilities. Upon the occurrence of the Termination Date,
this Commitment Letter and the commitments of each of the Commitment Parties
hereunder and the agreement of the Joint Bookrunners to provide the services
described herein shall automatically terminate unless each of the Commitment
Parties (each, as to itself) shall, in their discretion, agree to an extension
in writing.

[Signature Pages Follow]

 

-21-



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.

 

Very truly yours, JPMORGAN CHASE BANK, N.A. By:  

/s/ Inderjeet Singh Aneja

Name:   Inderjeet Singh Aneja Title:   Vice President

[Project Aspen Commitment Letter Signature Page]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Vikas Singh

Name:   Vikas Singh Title:   Director MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED By:  

/s/ Vikas Singh

Name:   Vikas Singh Title:   Director

[Project Aspen Commitment Letter Signature Page]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH

By:  

/s/ Nikko Hayes

Name:   Nikko Hayes Title:   Managing Director By:  

/s/ Alvin Varughese

Name:   Alvin Varughese Title:   Director

DEUTSCHE BANK SECURITIES INC.

By:  

/s/ Nikko Hayes

Name:   Nikko Hayes Title:   Managing Director By:  

/s/ Alvin Varughese

Name:   Alvin Varughese Title:   Director

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

By:  

/s/ Nikko Hayes

Name:   Nikko Hayes Title:   Managing Director By:  

/s/ Alvin Varughese

Name:   Alvin Varughese Title:   Director

[Project Aspen Commitment Letter Signature Page]



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first above written:

COMMSCOPE HOLDING COMPANY, INC.

 

By:  

/s/ Alexander W. Pease

  Name:   Alexander W. Pease   Title:   Executive Vice President and Chief
Financial Officer COMMSCOPE, INC. By:  

/s/ Alexander W. Pease

  Name:   Alexander W. Pease   Title:   Executive Vice President and Chief
Financial Officer

[Project Aspen Commitment Letter Signature Page]



--------------------------------------------------------------------------------

EXHIBIT A

Project Aspen

Transaction Description

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter. In the case of any such capitalized term
that is subject to multiple and differing definitions, the appropriate meaning
thereof in this Exhibit A shall be determined by reference to the context in
which it is used.

Parent and CommScope intend to consummate the Acquisition pursuant to the
Acquisition Agreement.

In connection with the foregoing, it is intended that:

(a) Pursuant to the Acquisition Agreement, Parent and/or CommScope will
consummate the Acquisition and the other transactions described therein or
related thereto.

(b) CommScope shall seek an amendment (or multiple amendments) (the “Existing
Term Loan Amendment”) to the Existing Term Loan Credit Agreement (as amended by
the Existing Term Loan Amendment, hereinafter referred to as the “Amended Term
Loan Credit Agreement”), which Existing Term Loan Amendment shall (i) implement
the amendments described in clauses (a) and (b) on Annex I to this Exhibit A
prior to the Closing Date (the “Pre-Acquisition Term Loan Amendments”) and
(ii) make certain other amendments described in clauses (c) and (d) on Annex I
to this Exhibit A, which amendments will become effective immediately after the
Acquisition is consummated (such amendments, the “Closing Date Term Loan
Amendments, and together with the Pre-Acquisition Term Loan Amendments, the
“Term Loan Amendments”).

(c) The Borrower (as such term is defined in Exhibit B to the Commitment Letter)
will obtain (i) a $5,500 million senior secured incremental term loan facility,
as described in Exhibit B to the Commitment Letter (the “New Term Loan
Facility”), under the Amended Term Loan Credit Agreement, and (ii) if the
Pre-Acquisition Term Loan Amendments are not obtained prior to the Closing Date,
an additional amount of term loans that, net of original issue discount (“OID”)
and any other fees payable in connection with the incurrence thereof, is
sufficient to repay and replace in full the aggregate principal amount of term
loans outstanding under the Existing Term Loan Credit Agreement on the Closing
Date (the “Backstop Term Loan Facility,” and together with the New Term Loan
Facility, the “Term Loan Facility”); it being understood that the Commitment
Parties are committing to provide the entirety of the Term Loan Facility
(including the Backstop Term Loan Facility).

(d) The Borrower (as such term is defined in Exhibit C to the Commitment Letter)
will obtain a $750 million asset-based revolving credit facility, as described
in Exhibit C to the Commitment Letter (the “ABL Facility”).

 

A-1



--------------------------------------------------------------------------------

(e) The Borrower (as such term is defined in Exhibit D to the Commitment Letter)
will, at its option (i) issue and sell senior unsecured notes (the “Notes”) in a
Rule 144A or other private placement on or prior to the Closing Date yielding
$1,000 million in gross cash proceeds and/or (ii) if and to the extent that less
than $1,000 million of gross cash proceeds is received from Notes issued on or
prior to the Closing Date, or, if funded prior to the Closing Date into escrow
arrangements, to the extent that the gross cash proceeds of such Notes are not
available to consummate the Transactions, borrow up to $1,000 million of senior
unsecured bridge loans (less the gross cash proceeds received by the Borrower
from the Notes issued on or prior to the Closing Date, the proceeds of which, if
funded prior to the Closing Date into escrow arrangements, are available to
consummate the Transactions), plus, at the Borrower’s option pursuant to the
Bridge Facility Term Sheet, the amount of any Bridge Loan OID Increase related
to such borrowings (the “Initial Bridge Loans”), under a senior unsecured credit
facility described in Exhibit D to the Commitment Letter (the “Bridge Facility”
and, together with the Term Loan Facility and the ABL Facility, the “Credit
Facilities”).

(f) Parent will issue shares of convertible preferred equity securities on terms
substantially consistent with those previously described to the Initial Lenders
or other equity or equity-linked securities reasonably acceptable to the Initial
Lenders (the “Preferred Equity”) to certain investors (the “Investors”) yielding
$1,000 million in gross cash proceeds to Parent;

(g) All existing third-party indebtedness for borrowed money of (i) CommScope
and its subsidiaries under the Existing ABL Credit Agreement and, to the extent
the Pre-Acquisition Term Loan Amendments are not obtained prior to the Closing
Date, the Existing Term Loan Credit Agreement and (ii) the Target and its
subsidiaries under that certain Credit Agreement, dated as of March 27, 2013, by
and among the Target, the other parties from time to time party thereto and Bank
of America, N.A., as administrative agent (as amended, restated, amended and
restated, extended, supplemented or otherwise modified prior to the date hereof,
the “Existing Target Credit Agreement”), in each case of clauses (i) and (ii),
will be repaid, redeemed, repurchased, defeased, discharged, refinanced or
terminated (or notice for the repayment or redemption thereof will be given to
the extent accompanied by any prepayments or deposits required to defease,
terminate and satisfy and discharge in full the obligations under any related
indentures or notes), and all related guarantees and security interests will be
terminated and released substantially concurrently with the initial funding of
the Credit Facilities (or arrangements for such termination and release
reasonably satisfactory to the Administrative Agents shall have been made) (the
“Refinancing”).

(h) The proceeds of the Notes (if any), the Credit Facilities (to the extent
borrowed on the Closing Date) and the Preferred Equity, together with cash on
hand, will be applied (i) to pay the purchase price in connection with the
Acquisition, (ii) to pay the fees, costs and expenses incurred in connection
with the Transactions and (iii) to effect the Refinancing (the amounts set forth
in clauses (i) through (iii), collectively, the “Acquisition Costs”).

 

A-2



--------------------------------------------------------------------------------

The transactions described above (including the payment of Acquisition Costs)
are collectively referred to herein as the “Transactions.”

 

A-3



--------------------------------------------------------------------------------

ANNEX I

to EXHIBIT A

Project Aspen

Summary of Term Loan Amendments

The Existing Term Loan Amendment shall contain, and the Lead Arrangers shall
seek to obtain the requisite consents for, the following amendments to the
Existing Term Loan Credit Agreement pursuant to the Existing Term Loan
Amendment:

 

  (a)

provide for all amendments necessary to allow for the Transactions;

 

  (b)

provide the ability for CommScope and its subsidiaries to incur additional
indebtedness in the form and amounts set forth in this Commitment Letter (or in
such other form or amount determined by the Lead Arrangers and CommScope in lieu
thereof);

 

  (c)

amend and restate the Existing Term Loan Credit Agreement to provide for the
terms and provisions set forth on Exhibit B for the Term Loan Facility (other
than those which expressly relate to the Term B-1 Facility);

 

  (d)

provide for all amendments necessary to allow for the issuance on terms
substantially consistent with those previously described to the Initial Lenders
as of the date hereof of the Preferred Equity to the Investors and the payment
of dividends thereon; and

 

  (e)

such other amendments as to which the Lead Arrangers and CommScope shall agree.

 

A-I-1



--------------------------------------------------------------------------------

EXHIBIT B

Project Aspen

Term Loan Facility

Summary of Principal Terms and Conditions1

 

Borrower:    CommScope and/or a wholly owned direct or indirect domestic
subsidiary of CommScope (the “Borrower”). Transaction:    As set forth in
Exhibit A to the Commitment Letter. Administrative Agent and Collateral Agent:
   JPMorgan will act as sole administrative agent and sole collateral agent for
a syndicate of banks, financial institutions and other entities (excluding any
Disqualified Lender and subject to the reasonable approval of the Borrower)
(together with the Initial Lenders, the “Term Lenders”), and will perform the
duties customarily associated with such roles. Joint Lead Arrangers and Joint
Bookrunners:    JPMorgan, MLPFS and DBSI will act as joint lead arrangers and
joint bookrunners for the Term Loan Facility (together with any additional
entities appointed pursuant to Section 2 of the Commitment Letter) and will
perform the duties customarily associated with such roles; provided that you
agree that JPMorgan may perform its responsibilities hereunder through its
affiliate, J.P. Morgan Securities LLC. Bank Facilities:    A senior secured
first-lien term loan facility (the “New Term Loan Facility”) in an aggregate
principal amount of $5,500 million (the loans thereunder, the “New Term Loans”),
and if the Pre-Acquisition Term Loan Amendments are not obtained prior to the
Closing Date, an additional amount of aggregate principal amount of term loans
that, net of OID and any other fees payable in connection with the incurrence
thereof, is sufficient to repay and replace in full the term loans outstanding
under the Existing Term Loan Credit Agreement on the Closing Date (the “Backstop
Term Loan Facility,” and together with the New Term Loan Facility, the “Term
Loan Facility”) (the loans thereunder, the “Term Loans”).

 

1 

All capitalized terms used but not defined herein shall have the meanings given
to them in the Commitment Letter to which this term sheet is attached, including
the exhibits thereto.

 

B-1



--------------------------------------------------------------------------------

   To the extent the Pre-Acquisition Term Loan Amendments are obtained, the Term
Loan Facility shall be comprised of two tranches: (1) tranche B-1, representing
the term loans under the Existing Term Loan Credit Agreement, as modified by the
Term Loan Amendments (the “Term B-1 Facility”), and (2) tranche B-2,
representing the New Term Loans (the “Term B-2 Facility”). Incremental Term Loan
Facility:    The Term Loan Facility Documentation (as defined below) will permit
the Borrower to add one or more incremental term loan facilities to the Term
Loan Facility and/or to increase any existing term loan facility (any such new
facility or increase, an “Incremental Term Loan Facility”) in an aggregate
principal amount for all such increases and incremental facilities not to exceed
the sum of:   

(x) the greater of $1,900 million and 100% of consolidated EBITDA as of the most
recently ended four fiscal quarter period for which financial statements are
available (and after giving effect to any acquisition consummated concurrently
therewith and all other appropriate pro forma adjustment events) (the “Fixed
Incremental Amount”);

  

(y) an unlimited amount, so long as on a pro forma basis after giving effect to
the incurrence of any such Incremental Term Loan Facility (and after giving
effect to any acquisition consummated concurrently therewith and all other
appropriate pro forma adjustment events but without giving effect to the cash
proceeds of such Incremental Term Loan Facility then being incurred), (1) with
respect to indebtedness secured by the Collateral on a pari passu lien basis
with the Term Loans, the First Lien Leverage Ratio (as defined below) is equal
to or less than 3.50:1.00 or, if incurred in connection with a permitted
acquisition or investment, the First Lien Leverage Ratio does not increase; (2)
with respect to indebtedness secured by the Collateral on a junior lien basis to
the Term Loans, the Senior Secured Leverage Ratio (as defined below) is equal to
or less than 4.00:1.00 or, if incurred in connection with a permitted
acquisition or investment, the Senior Secured Leverage Ratio does not increase;
and (3) with respect to unsecured indebtedness, (x) the Total Leverage Ratio is
equal to or less than 6.50:1.00 or,

 

B-2



--------------------------------------------------------------------------------

  

if incurred in connection with a permitted acquisition or investment, the Total
Leverage Ratio does not increase or (y) the Fixed Charge Coverage Ratio (to be
defined consistent with CommScope Precedent but with changes to limit the
interest component of fixed charges to cash interest) is not less than 2.00 to
1.00 or, if incurred in connection with a permitted acquisition or investment,
the Fixed Charge Coverage Ratio does not decrease (the “Ratio Incremental
Amount”); and

  

(z) an amount equal to all voluntary prepayments, repurchases and/or
cancellations (in an amount equal to the principal amount of the loans so
repaid) of Term Loans (including any Incremental Term Loan Facility) not made
with the proceeds of any long-term indebtedness (excluding, for the avoidance of
doubt, proceeds of any revolving credit facility (including the ABL Facility))
(the “Prepay Incremental Amount”);

   it being understood that (A) at the Borrower’s option, the Borrower shall be
deemed to have used capacity under Ratio Incremental Amount (to the extent
compliant therewith) before capacity under the Fixed Incremental Amount and
Prepay Incremental Amount, and capacity under the Prepay Incremental Amount
shall be deemed to be used before capacity under the Fixed Incremental Amount,
(B) loans may be incurred under clauses (x), (y) and (z) above, and proceeds
from any such incurrence under clauses (x), (y) and (z) above, may be utilized
in a single transaction or series of related transactions by, at the Borrower’s
option, first calculating the incurrence under clause (y) above (without
inclusion of any amounts to be utilized pursuant to clause (x) or (z)) and then
calculating the incurrence under clause (z) above (without inclusion of any
amounts to be utilized pursuant to clause (x)), as applicable and (C) in the
event that any incremental loans or commitments (or a portion thereof) incurred
under the Fixed Incremental Amount or the Prepay Incremental Amount subsequently
meets the criteria of indebtedness incurred under the Ratio Incremental Amount,
the Borrower, in its sole discretion, at such time may divide and classify any
such indebtedness as indebtedness incurred under the Ratio Incremental Amount,
and the Fixed Incremental Amount or Prepay Incremental Amount, as the case may
be, shall be deemed to be increased by the amount so reclassified; provided that
solely for the purpose of

 

B-3



--------------------------------------------------------------------------------

   calculating the First Lien Leverage Ratio, Senior Secured Leverage Ratio or
Total Leverage Ratio to determine the availability under the Incremental Term
Loan Facility at the time of incurrence, any cash proceeds from an Incremental
Term Loan Facility and/or Incremental Equivalent Debt (as defined below) being
incurred at such test date in calculating such First Lien Leverage Ratio, Senior
Secured Leverage Ratio or Total Leverage Ratio shall be excluded.    In
addition:    (i) the Borrower may appoint any Person to arrange such Incremental
Term Loan Facility and provide such arranger any titles with respect to such
Incremental Term Loan Facility as it deems appropriate;    (ii) the Term
Administrative Agent (in its respective capacities as both administrative agent
and collateral agent) shall not be required to execute, accept or acknowledge
any incremental joinder documentation; provided, that the Term Administrative
Agent shall receive prior written notice of such incremental joinder
documentation;    (iii) no existing Term Lender will be required to participate
in any such Incremental Term Loan Facility without its consent;    (iv) no event
of default under the Term Loan Facility would exist immediately after giving
effect thereto (except in connection with permitted acquisitions or investments,
where no payment or bankruptcy event of default shall be the standard and which
shall be subject to the Measuring Compliance provisions set forth herein);   
(v) (x) the maturity date of any such Incremental Term Loan Facility shall be no
earlier than the later of the Term B-2 Facility maturity date and the latest
maturity date of the then outstanding Term Loan Facility; provided, that
(1) bridge financings, escrow or other similar arrangements, the terms of which
provide for an automatic extension of the maturity date thereof, subject to
customary conditions, to a date that is not earlier than the latest maturity
date of the then outstanding Term Loan Facility (“Extendable Bridge Loans”) and
(2) up to the greater of $1,900 million and 100% of consolidated EBITDA as of
the most recently ended four fiscal quarter period for which financial
statements are available (the “Inside Maturity Basket”) in

 

B-4



--------------------------------------------------------------------------------

   the aggregate of Incremental Term Loan Facilities (including, for the
avoidance of doubt, increases to the Term B-1 Facility), Refinancing Term
Facilities (as defined below) and/or Refinancing Notes (as defined below) may
have a maturity date that is earlier than the latest maturity date of the then
outstanding Term Loan Facility (but not the Term B-1 Facility) ; and (y) the
weighted average life of such Incremental Term Loan Facility shall be no shorter
than the then longest remaining weighted average life of the then outstanding
Term Loan Facility; provided, that indebtedness incurred under Extendable Bridge
Loans and the Inside Maturity Basket may have a weighted average life to
maturity that is shorter than the then longest remaining weighted average life
of the then outstanding Term Loan Facility (but not the Term B-1 Facility);   
(vi) the Incremental Term Loan Facility will have the same guarantees as, and if
secured, shall be secured on a pari passu basis or junior basis by the same
Collateral securing, the Term Loan Facility;    (vii) the currency, interest
rate margins and OID or upfront fees (if any), interest rate floors (if any) and
(subject to clause (v) above) amortization schedule applicable to any
Incremental Term Loan Facility shall be determined by the Borrower and the
lenders thereunder; provided that if the All-in Yield (as defined below) of any
syndicated floating rate Incremental Term Loan Facility in the form of term
loans that are incurred using either (i) the Fixed Incremental Amount or the
Prepay Incremental Amount or (ii) the Ratio Incremental Amount, as selected by
the Borrower prior to the launch of general syndication, and is pari passu in
right of payment and secured on a pari passu basis exceeds the All-in Yield of
any applicable Term Loan Facility of a like currency with the proposed
Incremental Term Loan Facility by more than 75 basis points, the applicable
interest rate margins of each applicable Term Loan Facility of a like currency
with such proposed Incremental Term Loan Facility shall be increased to the
extent necessary so that the All-in Yield on such applicable Term Loan Facility
is 75 basis points less than the All-in Yield on such Incremental Term Loan
Facility; provided that this clause (vii) shall not be applicable to any
Incremental Term Loan Facility that (clauses (1) through (4), collectively, the
“MFN Exceptions”) (1) is incurred more than six months after the Closing Date,
(2) if the Borrower elects to apply this clause (vii) to the Ratio Incremental
Amount, is in an aggregate

 

B-5



--------------------------------------------------------------------------------

   amount equal to or less than the greater of $1,900 million and 100% of
consolidated EBITDA as of the most recently ended four fiscal quarter period for
which financial statements are available (such amount, the “MFN Basket
Exception”), (3) matures at least two years after the maturity date in respect
of the latest maturity date of the then outstanding Term Loan Facility (the “MFN
Maturity Exception”) or (4) is incurred in connection with an acquisition or
investment permitted under the Term Loan Facility Documentation (the “MFN
Acquisition Exception”) (this clause (vii), the “MFN Provision”);    (viii) any
Incremental Term Loan Facility that is secured on a pari passu basis with the
Term Loan Facility may share ratably (or on a lesser basis but not on a greater
than pro rata basis) with respect to any mandatory prepayments of the Term Loan
Facility (other than mandatory prepayments resulting from a refinancing of any
facility which may be applied exclusively to the facility being refinanced) and
any other Incremental Term Loan Facility may only be subject to mandatory
prepayment provisions, if any, that are customary for the relative ranking; and
   (ix) except as otherwise specified above, any Incremental Term Loan Facility
shall be on terms and pursuant to documentation to be agreed between the
Borrower and the applicable lenders providing the Incremental Term Loan
Facility; provided further that to the extent such terms and documentation are
not consistent with the Term Loan Facility (except to the extent permitted
above), such terms (if favorable to the existing Lenders) shall be, in
consultation with the Term Administrative Agent, incorporated into the Term Loan
Facility Documentation for the benefit of all existing Term Lenders without
further amendment requirements, including, for the avoidance of doubt, at the
option of the Borrower, any increase in the applicable interest rate margin
relating to the existing Term Loan Facility to bring such applicable interest
rate margin in line with the Incremental Term Loan Facility to achieve
fungibility with such existing Term Loan Facility. Except as expressly stated
above (which are in all respects subject to the Measuring Compliance provisions
set forth below), the Term Loan Facility Documentation will not include any
financial test with respect to the Incremental Term Loan Facility.

 

B-6



--------------------------------------------------------------------------------

   The Borrower may seek commitments in respect of the Incremental Term Loan
Facility from existing Term Lenders (each of which shall be entitled to agree or
decline to participate in its sole discretion) and additional banks, financial
institutions and other institutional lenders or investors who will become Term
Lenders in connection therewith (each, an “Additional Term Lender”).    The Term
Loan Facility will permit the Borrower to utilize availability under the
Incremental Term Loan Facility to issue loans or notes that are (at the option
of the Borrower) unsecured or secured by the Collateral on a pari passu or
junior basis (“Incremental Equivalent Debt”); provided that such Incremental
Equivalent Debt (i) consisting of term loans that are incurred using the Ratio
Incremental Amount and that are pari passu in right of payment with the Term
Loan Facility and secured on a pari passu basis with the Term Loan Facility
shall be subject to the MFN Provision with respect to Term Loan Facility of a
like currency as though such term loans were an Incremental Term Loan Facility,
(ii) does not mature prior to the latest final stated maturity of, or have a
shorter weighted average life than, loans under the existing Term Loan Facility
(excluding the Term B-1 Facility); provided that Incremental Equivalent Debt
(other than Extendable Bridge Loans) up to an amount equal to the Inside
Maturity Basket and Extendable Bridge Loans will not be required to comply with
this clause (ii) (so long as they do not mature earlier than the Term B-1
Facility), (iii) has covenants and defaults no more restrictive (excluding
pricing and optional prepayment and redemption terms), when taken as a whole,
than those under the Term Loan Facility (except for covenants or other
provisions (x) applicable only to periods after the latest final maturity of the
Term Loan Facility, (y) as are incorporated into the Term Loan Facility
Documentation for the benefit of all existing Lenders (which may be accomplished
without further amendment voting requirements) or (z) that reflect market terms
and conditions (taken as a whole) at the time of incurrence or issuance (as
determined by the Borrower in good faith) (it being understood that (A) no
Incremental Equivalent Debt in the form of term loans or notes shall include any
financial maintenance covenants, but that customary cross-acceleration
provisions may be included and (B) any negative covenants with respect to
indebtedness, investments, liens or restricted payments shall be
incurrence-based, (iv) does not require mandatory prepayments to be made except
to the extent required to be applied first pro rata

 

B-7



--------------------------------------------------------------------------------

   (or greater than pro rata) to the Term Loan Facility and any first lien
secured Incremental Equivalent Debt, (v) to the extent secured, shall not be
secured by any lien on any asset that is not part of the Collateral, (vi) shall
not be guaranteed by any person other than the Borrower or a Guarantor, and
(vii) to the extent secured, shall be subject to intercreditor terms reasonably
agreed between the Borrower, the arranger of the Incremental Equivalent Debt and
the Term Administrative Agent. Notwithstanding the foregoing, the Term Loan
Facility Documentation will contain provisions permitting any financial
institution to serve as arranger for any Incremental Term Loan Facility.
Refinancing Facilities:    The Term Loan Facility Documentation will permit the
Borrower to refinance (including by extending the maturity) loans under the Term
Loan Facility or loans or commitments under any Incremental Term Loan Facility
from time to time, in whole or part, with one or more new term loan facilities
(each, a “Refinancing Term Facility”), respectively, under the Term Loan
Facility Documentation with the consent of the Borrower, the Term Administrative
Agent and the institutions providing such Refinancing Term Facility or with one
or more additional series of senior unsecured notes or senior secured notes that
will be secured by the Collateral on a pari passu basis with the Term Loan
Facility or second lien secured notes and, if secured, will be subject to
customary intercreditor arrangements reasonably satisfactory to the Term
Administrative Agent (any such notes, “Refinancing Notes”); provided that:   
(i) any Refinancing Term Facility or Refinancing Notes do not mature, or have a
weighted average life to maturity, earlier than the final maturity, or shorter
than the weighted average life to maturity, of the loans under the Term Loan
Facility being refinanced; provided that any Refinancing Term Facility or
Refinancing Notes (other than Extendable Bridge Loans) up to an amount equal to
the Inside Maturity Basket, or Refinancing Notes in the form of Extendable
Bridge Loans, will not be required to comply with this clause (i);    (ii) any
Refinancing Notes are not subject to any amortization prior to final maturity
and are not subject to mandatory redemption or prepayment (except customary
asset sales or change of control provisions);

 

B-8



--------------------------------------------------------------------------------

   (iii) the other terms and conditions of such Refinancing Term Facility or
Refinancing Notes (excluding pricing and optional prepayment or redemption
terms) are substantially identical to, or (when taken as a whole) less favorable
to the investors providing such Refinancing Term Facility or Refinancing Notes,
as applicable, than, those applicable to the Term Loan Facility being refinanced
(each as determined by the Borrower in good faith) (except for covenants or
other provisions (x) applicable only to periods after the latest final maturity
date of the Term Loan Facility existing at the time of such refinancing, (y) as
are incorporated into the Term Loan Facility Documentation for the benefit of
all existing Lenders (which may be accomplished without further amendment
requirements) or (z) that reflect market terms and conditions (taken as a whole)
at the time of incurrence or issuance (as determined by the Borrower in good
faith) (it being understood that any negative covenants with respect to
indebtedness, investments, liens or restricted payments shall be
incurrence-based);    (iv) the proceeds of such Refinancing Term Facilities or
Refinancing Notes, as applicable, shall be applied, substantially concurrently
with the incurrence thereof, to the pro rata prepayment of outstanding loans
under the applicable Term Loan Facility being so refinanced and the payment of
fees, expenses and premiums, if any, payable in connection therewith;    (v) to
the extent secured, any such Refinancing Term Facility or Refinancing Notes
shall not be secured by any lien on any asset that does not also secure the Term
Loan Facility; and    (vi) Refinancing Term Facilities and Refinancing Notes may
not be guaranteed by any person other than a Borrower or Guarantor. Purpose:   
The proceeds of borrowings under the Term Loan Facility will be used by the
Borrower on the Closing Date, together with the proceeds from the incurrence of
the Bridge Facility and/or the Notes, the proceeds from borrowings under the ABL
Facility to be funded on the Closing Date with respect to the Term Loan
Facility, the proceeds from the Preferred Equity and cash on hand, to pay the
Acquisition Costs and, if the Pre-Acquisition Term Loan Amendments are not
obtained prior to the Closing Date, to refinance the term loan facility under
the Existing Term Loan Credit Agreement.

 

B-9



--------------------------------------------------------------------------------

Availability:    The Term Loan Facility will be available in a single drawing on
the Closing Date. Amounts borrowed under the Term Loan Facility that are repaid
or prepaid may not be reborrowed except as set forth under the heading
“Incremental Term Loan Facility” with respect to voluntary prepayments that may
increase the capacity for incurring Incremental Term Loan Facilities or
Incremental Equivalent Debt. Interest Rates and Fees:    As set forth on Annex I
hereto. Default Rate:    During the continuance of a payment or bankruptcy event
of default, with respect to overdue principal, the applicable interest rate plus
2.00% per annum, and with respect to any other overdue amount (including overdue
interest), the interest rate applicable to ABR loans (as defined in Annex I
hereto) plus 2.00% per annum and in each case, shall be payable on demand (such
rate, the “Default Rate”). Final Maturity and Amortization:    The Term Loan
Facility will mature on the date that is 7 years after the Closing Date;
provided that if the Pre-Acquisition Term Loan Amendments are obtained, the Term
B-1 Facility shall mature on the date set forth in the Existing Term Loan Credit
Agreement. The Term Loan Facility will amortize in equal quarterly installments,
commencing with the last day of the second full fiscal quarter ending after the
Closing Date (or, in the case of any Term B-1 Facility, on terms consistent with
the Existing Term Loan Credit Agreement), in aggregate annual amounts equal to
1% of the original principal amount of the Term Loan Facility, with the balance
payable on the maturity date therefor. In each case, the Term Loan Facility
Documentation shall provide the right for individual Term Lenders under the Term
Loan Facility to agree to extend the maturity date of all or a portion of the
outstanding Term Loan Facility (which may include, among other things, an
increase in the interest rate payable with respect to such extended Term Loan
Facility, with such extension not subject to any financial test or “most favored
nation” pricing provision) upon the request of the Borrower and without the
consent of any other Term Lender; it being understood that each Term Lender
under the applicable tranche or tranches that are being extended shall have the
opportunity to participate in such extension on the same terms and conditions as
each other Term Lender in such tranche or tranches; provided that it is
understood that no existing Term Lender will have any obligation to commit to
any such extension.

 

B-10



--------------------------------------------------------------------------------

Guarantees:    All obligations of the Borrower (the “Borrower Term Obligations”)
under the Term Loan Facility and, at the option of the Borrower, under any
interest rate protection or other swap or hedging arrangements (other than any
obligation of any Guarantor to pay or perform under any agreement, contract, or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act (a “Swap”), if, and to the extent that, all or a
portion of the guarantee by such Guarantor of, or the grant by such Guarantor of
a security interest to secure, such Swap (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation, or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof)), and cash management arrangements
entered into with a Term Lender, the Term Administrative Agent or any affiliate
of a Term Lender or the Term Administrative Agent as of the Closing Date (or who
becomes a Term Lender or an affiliate thereof within 45 days of the Closing
Date) or at the time of entering into such arrangements (or who becomes a Term
Lender or an affiliate thereof within 45 days thereof) and designated by the
Borrower as “Hedging/Cash Management Arrangements” (“Hedging/Cash Management
Arrangements”) will be unconditionally guaranteed jointly and severally on a
senior secured first-lien basis (the “Term Guarantees”) by Parent and, subject
to certain exceptions, each existing and subsequently acquired or organized
direct or indirect restricted subsidiary of Parent (the “Guarantors”); provided
that Guarantors shall not include, (a) unrestricted subsidiaries, (b) immaterial
subsidiaries (to be defined in a manner consistent with CommScope Precedent),
(c) any subsidiary that is prohibited or restricted by applicable law, rule or
regulation or by any contractual obligation existing on the Closing Date or at
the time of acquisition thereof after the Closing Date (and not entered into in
contemplation of such acquisition), in each case, from guaranteeing the Term
Loan Facility or which would require governmental (including regulatory)
consent, approval, license or authorization to provide a Term Guarantee unless
such consent, approval, license or authorization has been received,
(d) not-for-profit subsidiaries, if any, (e) any non-United States subsidiary of
the Borrower or any Guarantor, (f) any “controlled foreign corporation” within
the meaning of Section 957 of the Internal Revenue Code, as amended

 

B-11



--------------------------------------------------------------------------------

   (the “Code”) (a “CFC”) and any direct or indirect subsidiary of a CFC,
(g) any subsidiary of Parent, substantially all of the assets of which consist
of equity interests and/or indebtedness in one or more CFCs (a “CFC Holdco”)
and/or one or more other CFC Holdcos, and any direct or indirect subsidiary of a
CFC Holdco, (h) certain special purpose entities, (i) any restricted subsidiary
acquired pursuant to an acquisition permitted under the Term Loan Facility
Documentation financed with secured indebtedness permitted to be incurred
pursuant to the Term Loan Facility Documentation as assumed indebtedness (and
not incurred in contemplation of such acquisition) and any restricted subsidiary
thereof that guarantees such indebtedness, in each case to the extent and for so
long as such secured indebtedness prohibits such subsidiary from becoming a
Guarantor, (j) any entity to the extent a guarantee by such entity would
reasonably be expected to result in material adverse tax consequences as
reasonably determined by the Borrower, (k) captive insurance subsidiaries and
(l) certain other subsidiaries as set forth in the Term Loan Facility
Documentation.    Notwithstanding the foregoing, additional subsidiaries may be
excluded from the guarantee requirements in circumstances where the Borrower and
the Term Administrative Agent reasonably agree that the cost or other
consequences of providing such a guarantee is excessive in relation to the value
afforded thereby. Security:    Subject to the limitations set forth below in
this section and subject to the Conditionality Provision and the Intercreditor
Agreement, the Borrower Term Obligations, the Term Guarantees and, at the option
of the Borrower, the Hedging/Cash Management Arrangements, will be secured by:
(a) a perfected first-priority (subject to applicable permitted liens) pledge of
the equity securities of the Borrower, each Guarantor (other than Parent) and of
each direct, restricted subsidiary (other than immaterial subsidiaries) of the
Borrower and of each subsidiary Guarantor (which pledge, in the case of voting
equity interests in any CFC or any CFC Holdco, shall be limited to no more than
65% of the voting equity interests in such subsidiary (and for the avoidance of
doubt, none of the equity interests of any direct or indirect subsidiary of a
CFC or CFC Holdco) (provided that except as set forth below, any such pledge of
the equity securities of a subsidiary organized under laws other than the United
States or any state thereof

 

B-12



--------------------------------------------------------------------------------

   shall not be required to be perfected under the laws of their jurisdiction of
organization) and (b) perfected first-priority (subject to permitted liens and
to the extent not constituting ABL Priority Collateral (as defined below))
security interests in, and mortgages on, substantially all tangible and
intangible personal property and material fee-owned real property of any
Borrower or subsidiary Guarantor organized under the laws of the United States
(or any state thereof) (including but not limited to accounts receivable,
inventory, equipment, general intangibles (including contract rights),
investment property, intellectual property, material intercompany notes and
proceeds of the foregoing) and (c) perfected second-priority security interests
in the ABL Priority Collateral (as defined in Exhibit C to the Commitment
Letter) (the items described in clauses (a) and (b) above, but excluding the
Excluded Assets (as defined below), the “Cash Flow Priority Collateral” and,
together with the ABL Priority Collateral, the “Collateral”).    Notwithstanding
anything to the contrary, the Collateral shall exclude the following: (i) (A)
any fee-owned real property with a fair market value of less than the amount
indicated on Annex II hereto (with all required mortgages being permitted to be
delivered post-closing), (B) any portion of fee-owned real property that
contains improvements located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a “special flood hazard area” and
(C) all real property leasehold interests (including requirements to deliver
landlord lien waivers, estoppels and collateral access letters); (ii) motor
vehicles and other assets subject to certificates of title to the extent a lien
thereon cannot be perfected by filing a UCC financing statement; (iii) pledges
and security interests prohibited by applicable law, rule or regulation;
(iv) after giving effect to the applicable anti-assignment provisions of the
UCC, equity interests in any person other than the Borrower and wholly owned
restricted subsidiaries to the extent not permitted by the terms of such
person’s organizational documents or joint venture documents; (v) assets to the
extent a security interest in such assets would result in material adverse tax
consequences (including as a result of any law or regulation in any applicable
jurisdiction similar to Section 956 of the Code) as reasonably determined by the
Borrower; (vi) any lease, license or other agreement or any property subject to
a purchase money security interest or similar arrangement to the extent that a
grant of a security interest therein would violate or invalidate such lease,

 

B-13



--------------------------------------------------------------------------------

   license or agreement or purchase money arrangement or create a right of
termination in favor of any other party thereto (other than the Borrower or a
Guarantor) except to the extent such prohibition is unenforceable after giving
effect to the applicable anti-assignment provisions of the Uniform Commercial
Code other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code notwithstanding
such prohibition; (vii) those assets as to which the Term Administrative Agent
and the Borrower reasonably agree that the cost of obtaining such a security
interest or perfection thereof are excessive in relation to the benefit to the
Term Lenders of the security to be afforded thereby; (viii) any governmental
licenses or state or local franchises, charters and authorizations, to the
extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby (in each case, except to the
extent such prohibition or restriction is unenforceable after giving effect to
the applicable anti-assignment provisions of the Uniform Commercial Code) other
than proceeds and receivables thereof, the assignment of which is expressly
deemed effective under the Uniform Commercial Code notwithstanding such
prohibition; (ix) “intent-to-use” trademark applications or “Amendment to Allege
Use” filing; (x) margin stock; (xi) any assets of a CFC or CFC Holdco or of a
direct or indirect subsidiary of a CFC or CFC Holdco; (xii) any assets or equity
interests of a captive insurance company or not-for-profit entity or other
special purpose entity that is not a Guarantor, (xiii) the Acquisition Agreement
and the rights therein or arising thereunder (except any proceeds of the
Acquisition Agreement) and (xiv) other exceptions to be mutually agreed upon
(the foregoing described in clauses (i) through (xiv), along with the voting
equity interests in excess of 65% of the voting equity interests in a CFC or CFC
Holdco (and in excess of 0% of the equity interests of any subsidiary of a CFC
or CFC Holdco) subject to the limitation described in the preceding paragraph,
are, collectively, the “Excluded Assets”). In addition, in no event shall
(a) control agreements or control or similar arrangements be required with
respect to deposit, commodities or securities accounts, (b) notices be required
to be sent to account debtors or other contractual third-parties prior to the
occurrence and during the continuance of an event of default, (c) perfection
(except to the extent perfected through the filing of Uniform Commercial Code
financing statements) be required with

 

B-14



--------------------------------------------------------------------------------

   respect to letter of credit rights and commercial tort claims or (d) security
documents governed by the law of the jurisdiction in which assets are located be
required (other than the United States or any state thereof or the District of
Columbia).    All the above-described pledges and security interests shall be
created on terms and within time frames to be set forth in the Term Loan
Facility Documentation; and none of the Collateral shall be subject to other
pledges, security interests or mortgages (except permitted liens (including
liens granted to secure obligations under the ABL Facility (subject to the terms
of the Intercreditor Agreement)) and other exceptions and baskets to be set
forth in the Term Loan Facility Documentation). Intercreditor Agreement:    The
collateral agreements shall be subject to one or more intercreditor agreements
(the “Intercreditor Agreement”) consistent with CommScope Precedent. In the
event of (a) any action to enforce rights or exercise remedies in respect of the
Collateral, (b) any distribution in respect of the Collateral in any insolvency
or liquidation proceeding, or (c) any payment received in respect of the
Collateral pursuant to any other intercreditor agreement, the proceeds from any
sale, collection or liquidation of the Collateral shall be applied to the
obligations under the ABL Facility and the Term Loan Facility as set forth in
the Intercreditor Agreement. Mandatory Prepayments:    Loans under the Term Loan
Facility shall be prepaid with:   

(A)  commencing with the first full fiscal year of the Borrower to occur after
the Closing Date, 50% of excess cash flow (which shall be defined to include a
deduction for amounts distributed as a restricted payment to fund interest on
indebtedness of Parent or another parent holding company), with step-downs to
25% upon achievement of a First Lien Leverage Ratio equal to or less than 2.50
to 1.00 and to 0% upon achievement of a First Lien Leverage Ratio equal to or
less than 2.00 to 1.00 (the “ECF Prepayment Amount”); provided, that the
Borrower shall only be required to offer to prepay the Term Loan Facility to the
extent the resulting ECF Prepayment Amount would exceed the greater of
$50.0 million and the Equivalent Percentage (as defined on Annex II) in any
fiscal year (with only the

 

B-15



--------------------------------------------------------------------------------

  

ECF Prepayment Amount in excess of such limit required to be offered to prepay),
provided, further, that (w) the portion of such ECF Prepayment Amount required
by the terms of any other debt with pari passu lien priority with the Term Loan
Facility (the “Pari Passu Debt”) to be applied to prepay such Pari Passu Debt on
a pro rata basis with the Term Loans (and so long as the Term Loan Facility is
offered a ratable share of such ECF Prepayment Amount), (x) any voluntary
prepayments or repurchases of loans under the Term Loan Facility or other Pari
Passu Debt and loans under revolving Pari Passu Debt to the extent commitments
thereunder are permanently reduced by the amount of such prepayments (including
prepayments at a discount to par, with credit given for the actual amount of
cash payment) made during such fiscal year or, at the Borrower’s option, after
such fiscal year end and prior to the time such excess cash flow payment is due,
other than to the extent such prepayments are funded with the proceeds of
incurrences of long-term indebtedness, (y) the amount of capital expenditures
either made in cash or accrued during such fiscal year and (z) the aggregate
amount of cash consideration paid by the Borrower and its restricted
subsidiaries (on a consolidated basis) in connection with any Investments
(including acquisitions) made during such fiscal year constituting “Permitted
Investments,” other than intercompany Investments, Investments in cash or cash
equivalents or to the extent such prepayments are funded with the proceeds of
incurrences of long-term indebtedness, shall, in each case of clauses (w), (x),
(y) and (z), be credited against excess cash flow prepayment obligations on a
dollar-for-dollar basis for such fiscal year;

  

(B)  100% of the net cash proceeds (which will be defined to exclude, among
other things, (i) the amount of any tax or tax distribution paid or payable to a
governmental authority or to a direct or indirect parent of the Borrower in
connection with such sale or disposition, (ii) the repayment of customer
deposits required upon such sale and (iii) the repayment of any indebtedness
secured by a lien on the asset subject to the prepayment event described below
(so long as such lien is not junior to the liens

 

B-16



--------------------------------------------------------------------------------

  

on the Collateral securing the obligations under the Term Loan Facility
Documentation, but subject to customary ratable sharing provisions if such lien
is on the Collateral and ranks pari passu with the lien securing the Term Loan
Facility)) of all non-ordinary course asset sales or other dispositions of
property by the Borrower and its restricted subsidiaries (including insurance
and condemnation proceeds) that are in excess of the greater of $50.0 million
and the Equivalent Percentage per transaction or series of related transactions
(with only the amount in excess of such limit required to be offered to prepay),
and subject to the right of the Borrower to reinvest 100% of such proceeds
(including to make permitted acquisitions and other investments), if such
proceeds are reinvested (or committed to be reinvested) within 18 months and, if
so committed to be reinvested, so long as such reinvestment is actually
completed within the later of such 18 months or 180 days after such commitment,
and other exceptions to be set forth in the Term Loan Facility Documentation;
provided that (i) such prepayment percentage shall be reduced to 50% if, on a
pro forma basis after giving effect to such disposition and the use of proceeds
therefrom, the First Lien Leverage Ratio would be equal to or less than 2.00 to
1.00 and to 0% if, on a pro forma basis after giving effect to such disposition
and the use of proceeds therefrom, the First Lien Leverage Ratio would be equal
to or less than 1.50 to 1.00 (together, the “Asset Sale Stepdowns”) and (ii) the
portion of net cash proceeds required by the terms of any Pari Passu Debt to be
applied to prepay such Pari Passu Debt on a pro rata basis with the Term Loan
Facility (and so long as the Term Loan Facility is offered a ratable share of
such net cash proceeds) shall be credited against net cash proceeds prepayment
obligations on a dollar-for-dollar basis; in the event that one or more of the
step-downs in clause (i) of the proviso to this clause (B) are achieved, the
retained net cash proceeds from any such asset sale shall be deemed “Retained
Asset Sale Proceeds”; and

  

(C)  100% of the net cash proceeds of issuances of debt obligations of the
Borrower and its restricted subsidiaries after the Closing Date (other than debt
permitted under the Term Loan Facility Documentation, other than the Refinancing
Term Facilities and the Refinancing Notes).

 

B-17



--------------------------------------------------------------------------------

   Mandatory prepayments shall be applied, without premium or penalty, subject
to reimbursement of the Term Lenders’ actual redeployment costs in the case of a
prepayment of Adjusted LIBOR borrowings other than on the last day of the
relevant interest period, first, to accrued interest and fees due on the amount
of the prepayment under the Term Loan Facility and second, to the next scheduled
installments of principal of the Term Loan Facility as directed by the Borrower
(and if not so directed, in direct order of maturity). If the Pre-Acquisition
Term Loan Amendments are obtained, the Borrower may elect to apply any mandatory
prepayments to the Term B-1 Facility on a non-ratable basis.    At the
Borrower’s option with customary notice, any Term Lender may elect not to accept
its pro rata portion of any mandatory prepayment pursuant to clause (A) or (B)
above (each a “Declining Lender”). Any prepayment amount declined by a Declining
Lender may be retained by the Borrower and will increase the “builder” basket of
the Restricted Payments covenant.    Prepayments from non-United States
subsidiaries’ excess cash flow or from proceeds of their asset sales, insurance
or other disposition proceeds will not be required to the extent such prepayment
(or distributions of cash in connection with such prepayment) would result in
adverse tax consequences or would be prohibited or restricted by applicable law,
rule or regulation (each, a “Payment Block”) and the Borrower shall not be
required to monitor any such Payment Block and/or reserve cash for future
repatriation after it has notified the Term Administrative Agent of the
existence of such Payment Block. Voluntary Prepayments:    Voluntary prepayments
of the Term Loan Facility and any Incremental Term Loan Facility shall be
permitted at any time, without premium or penalty (except as set forth below).
All voluntary prepayments of the Term Loan Facility and any Incremental Term
Loan Facility will be applied to the remaining amortization payments under the
Term Loan Facility and Incremental Term Loan Facility, as applicable, and may be
applied to either the Term Loan Facility or any Incremental Term Loan Facility,
in any case, as directed by the Borrower (and absent such direction, in direct
order of maturity thereof). If the Pre-Acquisition Term Loan Amendments are
obtained, the Borrower may elect to apply any voluntary prepayments to the Term
B-1 Facility or the Term B-2 Facility on a non-ratable basis.

 

B-18



--------------------------------------------------------------------------------

   In the event that a Repricing Event (as defined below) occurs on or prior to
the date that is six months after the Closing Date, a 1.00% prepayment premium
shall be paid on the principal amount prepaid, repaid, assigned or subject to an
amendment.    “Repricing Event” shall mean (i) any prepayment or repayment of
any tranche of Term Loans, in whole or in part, with the proceeds of, or
conversion or exchange of any portion of any tranche of Term Loans into, any new
or replacement tranche of syndicated term loans under credit facilities incurred
for the primary purpose of repaying, refinancing, or replacing Term Loans with
loans bearing interest with an All-in Yield less than the All-in Yield
applicable to such portion of the Term Loans (as such comparative yields are
determined in the reasonable judgment of the Term Administrative Agent in
consultation with the Borrower, consistent with generally accepted financial
practices) and (ii) any amendment to the Term Loan Facility which reduces the
All-in Yield applicable to the Term Loans, provided, that a Repricing Event
shall not include any event described above that is not consummated for the
primary purpose of lowering the effective interest cost or weighted average
yield applicable to the Term Loan Facility, including, without limitation, in
the context of a transaction involving a change of control.    “All-in Yield”
shall mean the yield of such indebtedness, whether in the form of interest rate,
margin, OID, upfront fees, index floors or otherwise, in each case payable by
the Borrower generally to lenders, provided that OID and upfront fees shall be
equated to interest rate assuming a four-year life to maturity, and shall not
include arrangement fees, structuring fees, ticking fees, commitment fees,
unused line fees, underwriting fees and any amendment and similar fees
(regardless of whether paid in whole or in part to the lenders).    Subject to
the proviso in the definition of Repricing Event, if on or prior to the date
that is six months after the Closing Date any Term Lender is forced to assign
its loans under the Term Loan Facility following the failure of such Term Lender
to consent to an amendment of the definitive

 

B-19



--------------------------------------------------------------------------------

   documentation for the Term Loan Facility the primary purpose of which would
be to reduce the All-in Yield applicable to such loans, such Lender shall be
paid a 1.00% fee on the principal amount of the Term Loans so assigned.    Any
Term Lender may, at its option, and if agreed by the Borrower, in connection
with any prepayment or repurchase of loans under the Term Loan Facility,
exchange such Term Lender’s portion of such loans to be prepaid or repurchased
for new indebtedness, in lieu of all or part of such Term Lender’s pro rata
portion of such prepayment or repurchase (and any such loans so exchanged shall
be deemed repaid and/or repurchased, as applicable, for all purposes).
Documentation & Defined Terms:    Subject to the Conditionality Provision, the
definitive documentation for the or another precedent to be agreed (the “Term
Loan Facility Documentation”) will be substantially consistent with CommScope
Precedent and will contain only those conditions to borrowing, mandatory
prepayments, representations, warranties, covenants and events of default
expressly set forth (or referred to) in this Term Sheet (subject to
modification, other than as it relates to conditions, in accordance with the
“market flex” provisions of the Fee Letter), and other terms and provisions
(including provisions to address recent amendments to the Delaware Limited
Liability Company Act) to be mutually agreed upon and consistent with CommScope
Precedent.    “EBITDA” shall be defined in a manner consistent with CommScope
Precedent, but shall include an addback for certain items to be agreed.   
“First Lien Leverage Ratio” shall mean, as of any date of determination, the
ratio of (1) Funded First Lien Indebtedness as of such date of determination,
minus unrestricted cash and cash equivalents of the Borrower and its restricted
subsidiaries to (2) consolidated EBITDA of the Borrower and its restricted
subsidiaries, in each case with such pro forma adjustments to Funded First Lien
Indebtedness and consolidated EBITDA as are appropriate and consistent with the
pro forma adjustment provisions set forth in the Term Loan Facility
Documentation.    “Funded First Lien Indebtedness” means, without duplication,
funded total indebtedness secured by a lien on the Collateral on an equal
priority basis (but without regard to the control of remedies) with liens on the
Collateral securing the obligations under the Term Loan Facility Documentation
and funded total indebtedness under the ABL Facility.

 

B-20



--------------------------------------------------------------------------------

   “Senior Secured Leverage Ratio” shall mean, as of any date of determination,
the ratio of (1) funded total indebtedness secured by a lien on the Collateral
as of such date of determination (including funded total indebtedness under the
ABL Facility), minus unrestricted cash and cash equivalents of the Borrower and
its restricted subsidiaries to (2) consolidated EBITDA of the Borrower and its
restricted subsidiaries, in each case with such pro forma adjustments to funded
total indebtedness and consolidated EBITDA as are appropriate and consistent
with the pro forma adjustment provisions set forth in the Term Loan Facility
Documentation.    “Total Leverage Ratio” shall mean, as of any date of
determination, the ratio of (1) funded total indebtedness as of such date of
determination, minus unrestricted cash and cash equivalents of the Borrower and
its restricted subsidiaries to (2) consolidated EBITDA of the Borrower and its
restricted subsidiaries, in each case with such pro forma adjustments to funded
total indebtedness and consolidated EBITDA as are appropriate and consistent
with the pro forma adjustment provisions set forth in the Term Loan Facility
Documentation.    In respect of any relevant period, the exchange rates used in
relation to calculating total net debt shall be the weighted average exchange
rates used for determining EBITDA for the relevant period, as calculated in good
faith by the Borrower, provided that if a member of the group has entered into
any currency hedging in respect of any borrowings, the currency and amount of
such borrowings shall be determined by first taking into account the effects of
that currency hedging arrangement. Representations and Warranties:    Subject to
the Conditionality Provision, consistent with CommScope Precedent and limited to
the following (to be applicable to Parent (with respect to matters consistent
with the CommScope Precedent), the Borrower and its restricted subsidiaries
only): organizational status and good standing; power and authority, execution,
delivery and enforceability of Term Loan Facility Documentation; with respect to
Term Loan Facility Documentation, no violation of, or conflict with, law or
organizational documents; compliance with

 

B-21



--------------------------------------------------------------------------------

   law; no default; litigation; margin regulations; material governmental
approvals and no conflicts with respect to the Term Loan Facility; Investment
Company Act; accurate and complete disclosure as of the Closing Date; accuracy
of historical financial statements (including pro forma financial statements
based on historical balance sheets); no material adverse change (after the
Closing Date); taxes; pensions; subsidiaries; intellectual property;
environmental laws; labor matters; use of proceeds; ownership of properties;
creation, perfection, and priority of liens and other security interests
(subject to the Conditionality Provision); anti-terrorism, anti-money
laundering, Patriot Act, OFAC, sanctions and anti-corruption laws (including the
FCPA); EEA financial institutions; consolidated Closing Date solvency of the
Borrower and its subsidiaries; subject, in the case of each of the foregoing
representations and warranties, to customary qualifications and limitations for
materiality to be provided in the Term Loan Facility Documentation. Conditions
to Initial Borrowing:    Subject to the Conditionality Provision, the
availability of the initial borrowing and other extensions of credit under the
Term Loan Facility on the Closing Date will be subject solely to the conditions
in Section 6 of the Commitment Letter, in Exhibit E of the Commitment Letter and
clause (a) below under “Conditions to All Borrowings.” Conditions to All
Borrowings:    Subject to the Conditionality Provision, the making of each
extension of credit under the Term Loan Facility shall be conditioned upon
(a) delivery of a customary borrowing notice, (b) after the Closing Date, the
accuracy of representations and warranties in all material respects, and
(c) after the Closing Date, the absence of defaults or events of default at the
time of, or immediately after giving effect to the making of, such extension of
credit. Affirmative Covenants:    Consistent with CommScope Precedent and
limited to the following (to be applicable to the Borrower and its restricted
subsidiaries only and to Parent in the case of clause (n) below):   

(a)   delivery of annual audited financial statements of the Borrower or any
direct or indirect parent of the Borrower (subject to delivery of customary
consolidating information explaining the material differences between the
financial statements of the Borrower and such parent) that, together with its
combined and consolidated subsidiaries, constitutes

 

B-22



--------------------------------------------------------------------------------

  

substantially all of the assets of the Borrower and its combined and
consolidated subsidiaries, within 90 days of fiscal year end and commencing with
the first fiscal quarter for which financial statements were not delivered prior
to the Closing Date pursuant to paragraph 4 of Exhibit E of the Commitment
Letter, quarterly unaudited financial statements of the Borrower or any direct
or indirect parent of the Borrower (subject to delivery of customary
consolidating information explaining the material differences between financial
statements of the Borrower and such parent) that, together with its combined or
consolidated subsidiaries, constitutes substantially all of the assets of the
Borrower and its combined or consolidated subsidiaries, within 45 days of the
end of the first three quarters of each fiscal year and, in connection with the
annual financial statements, an annual audit opinion from nationally recognized
auditors that is not subject to any qualification, exception or explanatory
paragraph as to “going concern” or scope of the audit (other than any
qualification, exception or explanatory paragraph that is expressly solely with
respect to, or expressly resulting solely from (i) an upcoming maturity date
under any of the Credit Facilities or any other indebtedness occurring within
one year from the time such opinion is delivered, (ii) any potential inability
to satisfy a financial maintenance covenant on a future date or in a future
period, or (iii) the activities, operations, financial results, assets or
liabilities of any unrestricted subsidiary), in each case with accompanying
management discussion and analysis in a form provided to you;

  

(b)   notices of defaults under the Term Loan Facility, material adverse effect,
litigation, and pension events;

  

(c)   inspections (subject to frequency (so long as there is no ongoing event of
default) and cost reimbursement limitations to be agreed);

  

(d)   maintenance of property (subject to casualty, condemnation and normal wear
and tear) and customary insurance;

 

B-23



--------------------------------------------------------------------------------

  

(e)   maintenance of existence and corporate franchises, rights and privileges;

  

(f)   maintenance and inspection of books and records;

  

(g)   payment of taxes;

  

(h)   compliance with laws and regulations (including ERISA, environmental and
Patriot Act, anti-corruption and sanctions laws);

  

(i) additional Guarantors and Collateral (subject to limitations set forth above
in “Guarantees” and “Security”);

  

(j) use of proceeds;

  

(k)   changes in lines of business;

  

(l) commercially reasonable efforts to maintain public corporate credit/family
ratings of the Borrower and ratings of the Term Loan Facility from Moody’s and
S&P (but not to maintain a specific rating);

  

(m) transactions with affiliates;

  

(n)   further assurances on collateral and guaranty matters (subject to
limitations set forth above in “Security”);

  

(o)   annual lender calls upon reasonable request of the Term Administrative
Agent; and

  

(p)   in the event the Acquisition is effected by way of a Takeover Offer (as
defined in the Acquisition Agreement in effect on the date hereof), within 90
days after the Closing Date (or any such later date as may be agreed by the Term
Administrative Agent in its sole discretion), acquire all of the remaining
outstanding equity interests of Target;

   subject, in the case of each of the foregoing covenants, to limitations for
materiality, exceptions and qualifications to be provided in the Term Loan
Facility Documentation. Negative Covenants:    Consistent with CommScope
Precedent (including that such Term Loan Facility Documentation will contain
incurrence-based covenants as incorporated into the corresponding terms of the
Notes as modified to take into account relative ranking) and limited to the
following (to be applicable to the Borrower and its restricted subsidiaries)
limitations on:

 

B-24



--------------------------------------------------------------------------------

  

(a)   the incurrence of indebtedness, with (i) the “Ratio Debt” incurrence
provisions based on pro forma compliance with a 2.00 to 1.00 Fixed Charge
Coverage Ratio consistent with the corresponding terms of the Notes; provided,
that the Term Loan Facility Documentation will include a cap on the aggregate
principal amount of indebtedness that may be incurred by restricted subsidiaries
that are not Guarantors pursuant to the exception for ratio indebtedness in an
amount to be agreed (but not worse than that listed on Annex II hereto), and
(ii) an exception for the incurrence of indebtedness under the ABL Facility
(including the Incremental ABL Increase in the amount set forth on Exhibit C
hereto) (with no cushion to the amount of indebtedness incurred or permitted to
be incurred under the ABL Facility as in effect on the Closing Date) and the
Bridge Facility and/or Notes;

  

(b)   liens;

  

(c)   fundamental changes;

  

(d)   asset sales (provided that the Term Loan Facility Documentation will
permit any sale or other disposition (including by a public or private sale of
equity interests) of any assets or property of the Borrower and its subsidiaries
on an unlimited basis, subject to restrictions consistent with the CommScope
Precedent);

  

(e)   restricted payments (including dividends and investments and prepayments,
repurchases or redemptions of contractually subordinated or junior lien debt)
which shall allow for (i) customary tax distributions to its direct or indirect
owners, (ii) restricted payments under a builder basket (the “Builder Basket”)
based on (x) 50% of cumulative Consolidated Net Income (to be defined in a
manner consistent with the CommScope Precedent), provided that any amounts
included pursuant to clause (x) above shall not be less than $0 plus (y) the
greater of $900.0 million and the Equivalent Percentage, subject to the Borrower
being able to

 

B-25



--------------------------------------------------------------------------------

  

incur $1 of Ratio Debt on a pro forma basis and no continuing payment or
bankruptcy Event of Default, (iii) any “AHYDO catch-up” payments required to be
made, (iv) payments of dividends and other amounts under the Preferred Equity in
effect on the Closing Date, (v) unlimited restricted payments subject to pro
forma compliance with a total leverage ratio (defined as the Total Leverage
Ratio but without netting unrestricted cash and cash equivalents of the Borrower
and its restricted subsidiaries) of 3.75:1.00 and no Event of Default, and
(vi) restricted payments made with Retained Asset Sale Proceeds subject to no
continuing payment or bankruptcy Event of Default;

  

(f)   burdensome agreements; and

  

(g)   accounting changes.

   In the case of the incurrence of any indebtedness or liens or the making of
any investments, restricted payments, prepayments of subordinated or junior
debt, asset sales or fundamental changes or the designation of any restricted
subsidiaries or unrestricted subsidiaries, at the Borrower’s option, the
relevant ratios and baskets shall be determined, and any default or event of
default blocker shall be tested, in accordance with the “Measuring Compliance”
provisions consistent with the Notes (such provisions, the “Measuring
Compliance” provisions). Financial Covenant:   

None.

Unrestricted Subsidiaries:    The Term Loan Facility Documentation will contain
provisions pursuant to which, subject to limitations to be agreed consistent
with CommScope Precedent (including on loans, advances, guarantees and other
investments in unrestricted subsidiaries, and transactions with affiliates), the
Borrower will be permitted to designate any existing or subsequently acquired or
organized subsidiary as an “unrestricted subsidiary” and subsequently
re-designate any such unrestricted subsidiary as a restricted subsidiary, it
being understood that (x) the designation of any unrestricted subsidiary as a
restricted subsidiary shall constitute the incurrence at the time of designation
of any indebtedness or liens of such subsidiary existing at such time, (y) the
fair market value of such subsidiary at the time it is designated as an
“unrestricted subsidiary” shall be treated as an

 

B-26



--------------------------------------------------------------------------------

   investment by the Borrower at such time and (z) no payment or bankruptcy
event of default under the Term Loan Facility Documentation is continuing at
such time or would immediately result from such designation. Unrestricted
subsidiaries will not be subject to the representations and warranties,
affirmative or negative covenant or event of default provisions of the Term Loan
Facility Documentation and the results of operations and indebtedness of
unrestricted subsidiaries will not be taken into account for purposes of
determining compliance with any financial ratio contained in the Term Loan
Facility Documentation. Events of Default:    Consistent with CommScope
Precedent and limited to the following (to be applicable to Parent, the Borrower
and its restricted subsidiaries only): nonpayment of principal when due;
nonpayment of interest after a customary five business day grace period and ten
business days for other amounts; violation of covenants (subject, in the case of
certain of such covenants, to a thirty day grace period); incorrectness of
representations and warranties in any material respect (subject to a 30 day
grace period in the case of representations capable of being cured); cross
default and cross acceleration to material indebtedness (excluding the ABL
Facility, but shall include a cross-payment default at maturity and a
cross-acceleration to the ABL Facility) consistent with CommScope Precedent and
shall include a cross-payment default at maturity (provided that any default in
respect of a financial covenant under any other material debt agreement shall
not constitute a default in respect of the Term Loan Facility unless and until
the applicable lenders under such material debt agreement have terminated their
commitment and accelerated their loans and only for so long as such termination
and acceleration have not been rescinded); bankruptcy or other insolvency events
of Parent, the Borrower or its material restricted subsidiaries (with a
customary grace period for involuntary events); material monetary judgments;
material pension events; actual or asserted invalidity of material guarantees or
security documents; and change of control (to be defined consistent with
CommScope Precedent). Voting:    Except as otherwise indicated above (including
in regards to the Incremental Term Loan Facilities), amendments and waivers of
the Term Loan Facility Documentation will require the approval of Term Lenders
holding more than 50% of the aggregate amount of the loans and unused
commitments under the Term Loan Facility (the “Required

 

B-27



--------------------------------------------------------------------------------

   Lenders”) and an acknowledgement by the Term Administrative Agent (provided
that the Term Administrative Agent shall receive prior written notice of such
amendment or waiver), except that (i) the consent of each Term Lender directly
and adversely affected thereby shall also be required with respect to:
(A) increases in or extensions of the commitment of such Term Lender,
(B) reductions of principal, interest or fees (but not by virtue of a waiver or
amendment to the terms of any mandatory prepayment or any obligation to pay the
Default Rate, any waiver or any change to the definition of a financial ratio)
of such Term Lender, (C) reductions in the amount of or extensions of scheduled
amortization payments or final maturity or times for payment of interest and
fees (but not by virtue of a waiver or amendment to the terms of any mandatory
prepayment or any obligation to pay the Default Rate, any waiver or any change
to the definition of a financial ratio) to such Term Lender, (D) changes in
certain pro rata sharing provisions and the application of payment upon the
exercise of remedies and (E) the currency of any loan, (ii) the consent of 100%
of the Term Lenders will be required with respect to (A) modifications to any of
the voting percentages (other than modifications in connection with repurchases
of term loans, amendments with respect to Incremental Term Loan Facilities and
amendments with respect to extensions of maturity, which shall only require
affected lender vote) and (B) releases of all or substantially all of the
Guarantors or releases of liens on all or substantially all of the Collateral
(other than in connection with actions permitted under the Term Loan Facility
Documentation), and (iii) protections for the Term Administrative Agent
consistent with CommScope Precedent will be provided. Notwithstanding the
foregoing, changes in terms and conditions in the Term Loan Facility
Documentation made or proposed to be made in connection with any Incremental
Term Loan Facility or Refinancing Facility that benefit existing Lenders may be
effected without the affirmative vote of such Lender or Lenders.    The Term
Loan Facility Documentation shall contain customary provisions consistent with
CommScope Precedent for, among other similar provisions, (i) replacing
non-consenting Term Lenders in connection with amendments and waivers requiring
the consent of all Term Lenders or of all Term Lenders directly affected thereby
so long as Term Lenders holding at least 50% of the aggregate amount of the
loans and commitments under the Term Loan

 

B-28



--------------------------------------------------------------------------------

   Facility shall have consented thereto; (ii) replacing, prepaying or
terminating the commitments of any Term Lender failing to, or that the Borrower
or the Term Administrative Agent otherwise reasonably believes may fail to, fund
its commitments (a “Defaulting Lender”) and (iii) replacing, prepaying or
terminating the commitments or loans of any Term Lender seeking indemnity for
increased costs or grossed-up tax payments. Subject to exceptions consistent
with CommScope Precedent, no Defaulting Lender shall have any right to approve
or disprove any amendment, waiver or consent under the Term Loan Facility
Documentation, and any amendment, waiver or consent which by its terms requires
the consent of all of the Term Lenders or each affected Term Lender may be
effected with the consent of the applicable Term Lenders other than Defaulting
Lenders.    The Term Loan Facility Documentation will permit amendments thereof
that address a repricing transaction in which any tranche of Term Loans is
refinanced with a replacement tranche of Term Loans bearing a lower All-in
Yield, with only the consent of the Term Lenders holding such loans subject to
such repricing transaction that will continue as a Term Lender in respect of the
repriced tranche of term loans.    In addition, if the Term Administrative Agent
and the Borrower shall have jointly identified an obvious error or any error,
ambiguity, defect, inconsistency or omission of a technical nature in the Term
Loan Facility Documentation, then the Term Administrative Agent and the Borrower
shall be permitted to amend such provision without any further action or consent
of any other party if the same is not objected to in writing by the Required
Lenders to the Term Administrative Agent within five business days following
receipt of notice thereof.    The Term Loan Facility Documentation will permit
guarantees, collateral security documents and related documents to be, together
with the credit agreement, amended and waived with the consent of the Term
Administrative Agent at the request of the Borrower without the need for consent
by any other Lender if such amendment or waiver is delivered in order to
(i) comply with local law or advice of local counsel or (ii) cause such
guarantee, collateral security document or other document to be consistent with
the credit agreement and the other Term Loan Facility Documentation.

 

B-29



--------------------------------------------------------------------------------

Cost and Yield Protection:    The Term Loan Facility Documentation will include
customary tax gross-up, cost and yield protection provisions consistent with
CommScope Precedent (including with respect to the Dodd-Frank Wall Street Reform
and Consumer Protection Act and Basel III). For the avoidance of doubt, there
will be no gross-up or indemnification for any taxes imposed under FATCA.
Assignments and Participations:    After the Closing Date, the Term Lenders will
be permitted to assign (except to Disqualified Lenders (provided that the list
of Disqualified Lenders shall be made available to any Lender upon written
request and such Lender may provide the list of Disqualified Lenders to any
potential assignee on a confidential basis (it being understood that the
identity of Disqualified Lenders will not be posted or distributed to any
person, other than a distribution by the Term Administrative Agent to a Lender
upon written request and by a Lender to any potential assignee on a confidential
basis; provided further that the foregoing shall not apply retroactively to
disqualify any assignment to the extent such assignment was acquired by a party
that was not a Disqualified Lender at the time of such assignment)) or natural
persons) loans and/or commitments under the Term Loan Facility with the consent
of the Borrower and the Term Administrative Agent (in each case which consent
shall not be unreasonably withheld, conditioned or delayed; provided that
(i) the Borrower shall have absolute consent rights with regard to any proposed
assignment to a Disqualified Lender and (ii) investment objectives and/or
history of any proposed lender or its affiliates, shall be a reasonable basis
for the Borrower to withhold consent); provided that (A) no consent of the
Borrower shall be required (i) after the occurrence and during the continuance
of a payment or bankruptcy event of default or (ii) with respect to any Term
Loans, if such assignment is an assignment to another Term Lender, an affiliate
of a Term Lender or an approved fund and (B) no consent of the Term
Administrative Agent shall be required with respect to assignment of any Term
Loans, if such assignment is an assignment to another Term Lender, an affiliate
of a Term Lender or an approved fund. Each assignment (other than to another
Term Lender, an affiliate of a Term Lender or an approved fund) will be in an
amount of an integral multiple of $500,000 (or lesser amount, if agreed between
the Borrower and the Term Administrative

 

B-30



--------------------------------------------------------------------------------

   Agent) or, if less, all of such Term Lender’s remaining loans and commitments
of the applicable class. The Term Administrative Agent shall receive a
processing and recordation fee of $3,500 for each assignment (or group of
affiliated or related assignments) (it being understood that such recordation
fee shall not apply to any assignments by any of the Initial Lenders or any of
their affiliates). For any assignments for which the Borrower’s consent is
required, such consent shall be deemed to have been given if the Borrower has
not responded within 10 business days of a request for such consent.    The Term
Lenders will be permitted to sell participations (except to (i) Disqualified
Lenders; provided that the list of Disqualified Lenders shall be made available
to any Lender upon written request and such Lender may provide the list of
Disqualified Lenders to any potential participant on a confidential basis (it
being understood that the identity of Disqualified Lenders will not be posted or
distributed to any person, other than a distribution by the Term Administrative
Agent to a Lender upon written request and by a Lender to any potential
participant on a confidential basis) or (ii) natural persons; provided further
that the foregoing shall not apply retroactively to disqualify any participation
interest in the Term Loan Facility to the extent such participation interest was
acquired by a party that was not a Disqualified Lender at the time of such
participation) in loans and commitments consistent with CommScope Precedent and
in accordance with applicable law. The Term Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions relating to
Disqualified Lenders. Without limiting the generality of the foregoing, the Term
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or participant or prospective Lender or participant is
a Disqualified Lender or (y) have any liability with respect to or arising out
of any assignment or participation of loans, or disclosure of confidential
information, to, or the restrictions on any exercise of rights or remedies of,
any Disqualified Lender. Voting rights of participants shall be limited to
matters set forth under “Voting” above with respect to which the unanimous vote
of all Term Lenders (or all directly and adversely affected Term Lenders, if the
participant is directly and adversely affected) would be required. Pledges of
loans in accordance with applicable law shall be permitted.

 

B-31



--------------------------------------------------------------------------------

Expenses and Indemnification:    The Borrower shall pay, if the Closing Date
occurs, all reasonable and documented and invoiced out-of-pocket costs and
expenses of the Term Administrative Agent and the Commitment Parties (without
duplication) in connection with the syndication of the Term Loan Facility and
the preparation, execution, delivery, administration, amendment, waiver or
modification and enforcement of the Term Loan Facility Documentation (including
the reasonable documented and invoiced fees, disbursements and other charges of
counsel identified herein (and, if reasonably necessary, any special or local
counsel in jurisdictions material to the interests of the Term Lenders and, in
the case of any actual or perceived conflict of interest, one additional
counsel) or otherwise retained with the Borrower’s consent (which consent shall
not be unreasonably withheld, delayed or conditioned)).    The Borrower and the
Guarantors, jointly and severally, will indemnify the Term Administrative Agent,
the Commitment Parties, the Term Lenders and their affiliates, and the officers,
directors, employees, advisors, agents, controlling persons and other
representatives of the foregoing and their successors and permitted assigns and
hold them harmless from and against all losses, claims, damages, liabilities and
reasonable and documented and invoiced out-of-pocket costs, expenses (including
reasonable documented and invoiced fees, disbursements and other charges of one
firm of counsel for all indemnified persons and, if reasonably necessary, one
firm of local counsel in jurisdictions material to the interests of the Term
Lenders) (and, in the case of an actual or perceived conflict of interest, where
the indemnified person affected by such conflict informs the Borrower of such
conflict, of one additional firm of counsel (and local counsel) in each relevant
jurisdiction to each group of similarly affected indemnified persons) and all
losses, claims, damages and liabilities of the indemnified persons arising out
of or relating to any claim or any litigation or other proceeding (regardless of
whether such indemnified person is a party thereto and whether or not such
proceedings are brought by the Borrower, its equity holders, its affiliates,
creditors or any other third person), that relates to the Transactions,
including the financing contemplated hereby, the Acquisition or any transactions
connected therewith; provided that none of the Term Administrative Agent, the
Commitment Parties or any Term Lender (or any of its respective affiliates, or
any of its or their respective officers, directors, employees, advisors, agents,
controlling

 

B-32



--------------------------------------------------------------------------------

   persons or other representatives) will be indemnified for any loss, claim,
damage, cost, expense or liability to the extent determined by a court of
competent jurisdiction in a final and non-appealable decision to have resulted
from the gross negligence, bad faith or willful misconduct of such person or any
of its controlled affiliates or any of its or their respective officers,
directors, employees, agents or members of any of the foregoing, a material
breach of the Term Loan Facility Documentation by any such persons, disputes
between and among indemnified persons (other than disputes involving claims
against the Term Administrative Agent or any other agent or arranger in their
respective capacities as such) and not involving any act or omission by the
Borrower or its affiliates or settlements effected without the Borrower’s prior
written consent (which consent shall not be unreasonably withheld, delayed or
conditioned). Governing Law and Forum:    New York. Counsel to the Term
Administrative Agent, Lead Arrangers and Joint Bookrunners:    Cahill Gordon &
Reindel LLP.

 

B-33



--------------------------------------------------------------------------------

ANNEX I to

EXHIBIT B

 

Interest Rates:    The interest rates under the Term Loan Facility (other than
any Term B-1 Facility) will be as follows:   

Term Loan Facility: At the option of the Borrower, for Term Loans, Adjusted
LIBOR plus 2.50% or ABR plus 1.50%

  

From and after the delivery by the Borrower to the Term Administrative Agent of
the Borrower’s financial statements (or that of a direct or indirect parent or
restricted subsidiary of the Borrower as provided herein) for the first full
fiscal quarter of the Borrower completed after the Closing Date, interest rate
spreads with respect to the Term Loans shall be determined by reference to a
First Lien Leverage Ratio-based pricing grid (with one 25 basis point step-down
if the First Lien Leverage Ratio is 0.50x less than the Closing Date First Lien
Leverage Ratio).

  

Notwithstanding the foregoing, if the Pre-Acquisition Term Loan Amendments are
obtained, the Term B-1 Facility shall accrue interest in accordance with the
terms of the Existing Term Loan Credit Agreement, subject to adjustment in
accordance with Section 2.17 thereof.

   The Borrower may elect interest periods of 1, 2, 3 or 6 months (or, if agreed
to by all relevant Term Lenders, 12 months or any shorter period) for Adjusted
LIBOR borrowings.    Calculation of interest shall be on the basis of the actual
days elapsed in a year of 360 days (or 365 or 366 days, as the case may be, in
the case of ABR loans based on the prime rate and in the case of currencies
(other than U.S. dollars) as per the relevant market practice).    Interest
shall be payable in arrears (a) for loans accruing interest at a rate based on
Adjusted LIBOR, at the end of each interest period and, for interest periods of
greater than three months, every three months, and on the applicable maturity
date and (b) for loans accruing interest based on the ABR, quarterly in arrears
and on the applicable maturity date.

 

B-I-1



--------------------------------------------------------------------------------

   “ABR” is the Alternate Base Rate, which is the highest of (i) the rate of
interest last quoted by The Wall Street Journal in the U.S. as the “prime rate”
in effect (the “Prime Rate”) (ii) the NYFRB Rate from time to time plus 0.5% and
(iii) Adjusted LIBOR for a one month interest period plus 1.00%. If the ABR as
determined pursuant to the foregoing would be less than 1.00%, such rate shall
be deemed to be 1.00%    “Adjusted LIBOR” is the London interbank offered rate
(“LIBOR”) for dollars, adjusted for statutory reserve requirements for
eurocurrency liabilities.    “Federal Funds Effective Rate” means, for any day,
the rate calculated by the NYFRB based on such day’s federal funds transactions
by depositary institutions, as determined in such manner as the NYFRB shall set
forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as the federal funds effective rate,
provided that if the Federal Funds Effective Rate shall be less than zero, such
rate shall be deemed to zero for the purposes of calculating such rate.   
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to zero for the purposes of calculating such rate.   
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar Borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).    There shall be a minimum Adjusted LIBOR (i.e.,
Adjusted LIBOR prior to adding any applicable interest rate margins thereto)
requirement of 0.00% per annum.    The Term Loan Facility shall include a
customary LIBOR replacement provision in the event LIBOR is discontinued.

 

B-I-2



--------------------------------------------------------------------------------

ANNEX II to

EXHIBIT B

 

    

Item

  

Term

Indebtedness 1.    Non-Guarantor Sublimit for Ratio Debt and Ratio Acquisitions
Debt    Greater of $500.0 million and the Equivalent Percentage2 2.    Purchase
Money / Capitalized Lease Obligations    Greater of $350.0 million and the
Equivalent Percentage 3.    General Basket    Greater of $600.0 million and the
Equivalent Percentage 4.    Ratio Acquisitions Debt    Unlimited provided that
after giving effect to such acquisition and the incurrence of such debt either:
(1) Borrower would be permitted to incur at least $1.00 of additional Ratio Debt
or (2) the Fixed Charge Coverage Ratio is equal to or greater than the Fixed
Charge Coverage Ratio immediately prior to such acquisition 5.    Non-Guarantor
Debt    Greater of $500.0 million and the Equivalent Percentage 6.    Joint
Ventures Debt    Greater of $200.0 million and the Equivalent Percentage 7.   
General Acquisitions Debt    Greater of $350.0 million and the Equivalent
Percentage Permitted Liens 8.    Liens Securing Pari Passu or Junior Lien Debt
  

£ 3.50 to 1.00 First Lien Leverage Ratio;

£ 4.00 to 1.00 Senior Secured Leverage Ratio

9.    General Basket    Greater of $350.0 million and the Equivalent Percentage

 

2 

“Equivalent Percentage” shall mean the percentage of Consolidated EBITDA,
Consolidated Total Assets or Consolidated Net Tangible Assets (chosen at the
election of the Borrower prior to the launch of general syndication of the
Credit Facilities) that such basket equates to, based upon the relevant
information provided in the Information Materials.

 

B-II-1



--------------------------------------------------------------------------------

    

Item

  

Term

Asset Sales

10.

   Designated Non-Cash Consideration    Greater of $450.0 million and the
Equivalent Percentage

11.

   Amount of proceeds from a disposition of receivables that are exempt from
asset sale sweep    No Sweep for Qualified Financings Restricted Payments

12.

   Management Buybacks    $45.0 million in any calendar year (carryover for the
next 2 succeeding calendar years)

13.

   General Basket    Greater of $600.0 million and the Equivalent Percentage

14.

   Permitted IPO Distributions    Up to 6% per annum of the net proceeds
received by (or contributed to) the Issuer from such qualified public offering

15.

   Investments in Unrestricted Subsidiaries    Greater of $300.0 million and the
Equivalent Percentage Transactions with Affiliates

16.

   Threshold Amount    $75.0 million

17.

   Board Resolution Requirement    $100.0 million Permitted Investments

18.

   Loans to Employees    $15.0 million at any one time outstanding

19.

   Investments in Similar Business    Greater of $450.0 million and the
Equivalent Percentage

20.

   General Basket    Greater of $550.0 million and the Equivalent Percentage

21.

   Investments in Joint Ventures    Greater of $320.0 million and the Equivalent
Percentage Miscellaneous

22.

   Cross Default and Judgment Default Trigger    $75.0 million

 

B-II-2



--------------------------------------------------------------------------------

    

Item

  

Term

23.

   Immaterial Subsidiaries   

5.00% of CNTA or consolidated EBITDA individually and no greater than 10.00% of

CNTA or consolidated EBITDA in the

aggregate

24.

   Material Real Property    $10 million

 

B-II-3



--------------------------------------------------------------------------------

EXHIBIT C

Project Aspen

ABL Facility

Summary of Principal Terms and Conditions3

 

Borrower:    CommScope (the “Parent Borrower”) and each domestic subsidiary of
the Parent Borrower that owns any of the assets included in the Borrowing Base
(as defined below) shall be co-borrowers (collectively, the “Co-Borrowers” and,
together with the Parent Borrower, the “Borrower”) or co-obligors under the ABL
Facility. The assets of any subsidiary that is not a Borrower shall not be
included in the Borrowing Base. Transaction:    As set forth in Exhibit A to the
Commitment Letter. Administrative Agent and Collateral Agent:    JPMorgan will
act as sole administrative agent and sole collateral agent for a syndicate of
banks, financial institutions and other entities (excluding any Disqualified
Lender and on the Closing Date subject to the reasonable approval of the
Borrower) (together with the Initial Lenders, the “ABL Lenders”) under the ABL
Facility, and will perform the duties customarily associated with such roles.
Joint Lead Arrangers and Joint Bookrunners:    JPMorgan, MLPFS and DBSI will act
as joint lead arrangers and joint bookrunners for the ABL Facility (together
with any additional entities appointed pursuant to Section 2 of the Commitment
Letter) and will perform the duties customarily associated with such roles;
provided that you agree that JPMorgan may perform its responsibilities hereunder
through its affiliate, J.P. Morgan Securities LLC. ABL Facility:    A
non-amortizing multicurrency senior secured asset-based revolving credit
facility (the “ABL Facility”) in an aggregate principal amount of $750.0 million
(the loans thereunder are collectively referred to as “ABL Loans”). Lenders with
commitments under the ABL Facility are collectively referred to as “ABL
Lenders.” ABL Loans may be borrowed in U.S. Dollars, Euros, Pounds Sterling,
Swiss Francs and other currencies to be agreed.

 

3

All capitalized terms used but not defined herein shall have the meanings given
to them in the Commitment Letter to which this term sheet is attached, including
the exhibits thereto.

 

C-1



--------------------------------------------------------------------------------

Incremental Facilities:    The ABL Facility will permit the Borrower to increase
commitments under the ABL Facility (any such increase, an “Incremental ABL
Increase”) in an aggregate amount of up to $400.0 million plus voluntary
permanent commitment reductions of (i) the ABL Facility and (ii) any Incremental
ABL Increase prior to the date of any such incurrence (in each case, to the
extent not funded with the proceeds of long-term debt); provided that (i) the
Borrower may, but shall not be required to, seek commitments in respect of an
ABL Incremental Increase from existing ABL Lenders, but no existing ABL Lender
will be required to participate in any such Incremental ABL Increase without its
consent, (ii) subject to the Measuring Compliance (as defined below) provisions,
no event of default under the ABL Facility would exist after giving effect
thereto, (iii) pricing for any Incremental ABL Increase in the form of a
last-out facility shall be on terms as agreed with the new lenders, with no
“MFN” (a “Last-Out Facility”), (iv) pricing for any Incremental ABL Increase not
in the form of a Last-Out Facility shall be on terms as agreed with lenders
providing such Incremental ABL Increase but the applicable margins and
commitment fee under the ABL Facility shall be increased if necessary to be
consistent with that for such Incremental ABL Increase, and (v) the
documentation and terms of any Incremental ABL Increase shall be documented
solely as an increase to the commitments under the ABL Facility without any
change in terms other than those necessary to effect such Incremental ABL
Increase and other than with respect to a Last-Out Facility, which shall have
terms as may be agreed to among the Borrower and the lenders providing such
facility; provided that such terms (other than advance rates, the revolving or
term nature of the facility, pricing, interest rate margins, rate floors, fees
and subordination in the “default waterfall”) shall be reasonably satisfactory
to the ABL Administrative Agent. Any upfront fees paid to Lenders pursuant to an
Incremental ABL Increase are to be determined between the Borrower and the ABL
Lenders participating in such Incremental ABL Increase. Refinancing ABL
Facility:    The ABL Facility Documentation will permit the Borrower to
refinance commitments under the ABL Facility from time to time, in whole or
part, with one or more new revolving credit facilities (each, a “Refinancing ABL
Facility”),

 

C-2



--------------------------------------------------------------------------------

   respectively, under the ABL Facility Documentation with the consent of the
Borrower and the institutions providing such Refinancing ABL Facility; provided
that:    (i) any Refinancing ABL Facility does not mature (or require commitment
reductions or amortization) prior to the maturity of the revolving commitments
being refinanced;    (ii) the other terms and conditions of such Refinancing ABL
Facility (excluding pricing and optional prepayment or redemption terms) are
substantially identical to, or (when taken as a whole) less favorable to the
investors providing such Refinancing ABL Facility than, those applicable to the
revolving commitments being refinanced (each as determined by the Borrower in
good faith) (except for covenants or other provisions applicable only to periods
after the latest final maturity date of the revolving commitments existing at
the time of such refinancing or as are incorporated into the ABL Facility
Documentation for the benefit of all existing ABL Lenders (which may be
accomplished without further amendment requirements));    (iii) the proceeds of
such Refinancing ABL Facilities shall be applied, substantially concurrently
with the incurrence thereof, to the pro rata prepayment of outstanding loans and
pro rata commitment reductions under the ABL Facility being so refinanced and
the payment of fees, expenses and premiums, if any, payable in connection
therewith;    (iv) Refinancing ABL Facilities, other than a Last-Out Facility,
shall be borrowed and repaid on a pro rata basis with any remaining commitments
under the ABL Facilities and be part of, and count against the Borrowing Base on
the same basis as the commitments being refinanced; and    (v) Refinancing ABL
Facilities may not be guaranteed (or have as a Co-Borrower) by any person other
than a Borrower or Guarantor and to the extent secured, shall be secured only by
the Collateral and on an equal or junior basis with the ABL Facility. Purpose:
   The proceeds of borrowings under the ABL Facility will be used by the
Borrower and its subsidiaries on and after the Closing Date to replace existing
letters of credit, drawings under the Existing ABL Credit Agreement, together
with the proceeds from the incurrence of the Bridge Facility and/or

 

C-3



--------------------------------------------------------------------------------

   the Notes, the proceeds from borrowings under the Term Loan Facility, the
proceeds from the Preferred Equity and cash on hand, to pay the Acquisition
Costs, and for working capital and other general corporate purposes, including
the financing of permitted acquisitions and other permitted investments.
Availability:    The ABL Facility may be borrowed at any time on and after the
Closing Date to, but excluding, the business day immediately preceding the final
maturity of the ABL Facility; provided that, on the Closing Date, the ABL
Facility will only be available (i) to finance any OID or upfront fees required
to be paid on the Closing Date in connection with the “market flex” provisions
in the Fee Letter, plus (ii) to refinance any amounts outstanding under the
Existing ABL Credit Agreement, plus (iii) to the extent used to pay the purchase
price under the Acquisition and/or for working capital purposes, up to an amount
to be agreed but no less than $100 million; provided, further, that (i) the
aggregate amount of loans, unreimbursed letter of credit drawings and letters of
credit outstanding under the ABL Facility at any time shall not exceed the Loan
Cap (as defined below) and (ii) the aggregate amount of loans outstanding to the
Borrower, unreimbursed drawings under letters of credit issued for the account
of the Borrower and letters of credit outstanding for the account of the
Borrower shall not exceed the Borrowing Base. Borrowing Base:    In the event
that the ABL Administrative Agent has not received commercial finance
examinations or inventory appraisals with respect to Borrowing Base assets of
the Target reasonably satisfactory to the ABL Administrative Agent prior to the
Closing Date, Borrower shall use its commercially reasonable efforts to provide
the ABL Administrative Agent, the field examiners and the inventory appraisers
sufficient access and information to complete such commercial finance
examinations and inventory appraisals within 90 days after the Closing Date;
provided that if the commercial finance examinations and inventory appraisals
are not delivered within 90 days after the Closing Date, the portion of the
Borrowing Base attributable to Borrowing Base assets of the Target shall be
equal to $0 until the date on which such delivery has occurred and the ABL
Administrative Agent shall have been afforded a reasonable period of time to
review, and be reasonably satisfied with, such commercial finance examinations
and inventory appraisals. Notwithstanding anything to the contrary, until

 

C-4



--------------------------------------------------------------------------------

   the delivery of the first borrowing base certificate under the ABL Facility
Documentation, the Borrowing Base shall be deemed to be no less than the US
Borrowing Base (as defined in the Existing ABL Credit Agreement) attributable to
the US Borrowers (as defined in the Existing ABL Credit Agreement) of CommScope
as of the last fiscal month ending immediately prior to the Closing Date (the
“Borrowing Base Floor”).    “Availability” means an amount equal to the Loan Cap
minus the aggregate amount of loans, unreimbursed letter of credit drawings and
letters of credit outstanding under the ABL Facility.    “Borrowing Base” shall
be defined in a manner consistent with the definition of “US Borrowing Base” in
the Existing ABL Credit Agreement.    “Loan Cap” shall mean an amount, as of any
date of determination, equal to the lesser of (i) the Borrowing Base as in
effect on such date and (ii) the aggregate commitments under the ABL Facility.
   ABL borrowing base advance rates, eligibility requirements and reserves shall
be set forth in the ABL Facility Documentation in a manner consistent with the
Existing ABL Credit Agreement (subject to exclusion of sub-facilities outside of
the United States, and related terms and provisions) and shall initially be
based on field exams and appraisals reasonably acceptable to the ABL
Administrative Agent.    The Borrowing Base shall be computed on a monthly basis
pursuant to a monthly borrowing base certificate to be delivered by the Borrower
to the ABL Administrative Agent consistent with the Existing ABL Credit
Agreement (or, if during a Liquidity Event Period, on a more frequent basis (but
not more frequently than weekly) as shall be reasonably determined by the ABL
Administrative Agent); provided that the Borrower shall deliver a preliminary
borrowing base certificate for the informational purposes of the ABL
Administrative Agent reasonably prior to the Closing Date (it being understood
that such initial borrowing base certificate may state that the Borrowing Base
equals the Borrowing Base Floor). Interest Rates and Fees:    As set forth on
Annex I hereto.

 

C-5



--------------------------------------------------------------------------------

Default Rate:    During the continuance of a payment or bankruptcy event of
default, with respect to overdue principal, the applicable interest rate plus
2.00% per annum, and with respect to any other overdue amount (including overdue
interest), the interest rate applicable to ABR loans (as defined in Annex I
hereto) plus 2.00% per annum and in each case, shall be payable on demand (such
rate, the “ABL Default Rate”). Swingline Loans:    A portion of the ABL Facility
not in excess of $80 million (or such higher amount as agreed to by the
Swingline Lender in its discretion) will be available for swingline loans (the
“Swingline Loans”) in dollars on same-day notice from the ABL Administrative
Agent (in such capacity, the “Swingline Lender”). Except for purposes of
calculating the commitment fee described below, any such swingline borrowings
will reduce availability under the ABL Facility on a dollar-for-dollar basis.   
Each Lender will, promptly upon request by the Swingline Lender, fund to the
Swingline Lender its pro rata share of any swingline borrowings.    Swingline
Loans will be repaid by the Lenders with ABL Loans on a weekly basis.    If any
ABL Lender becomes a Defaulting Lender (to be defined in a manner consistent
with Existing ABL Credit Agreement), then the swingline exposure of such
Defaulting Lender will automatically be reallocated among the non-Defaulting
Lenders pro rata in accordance with their commitments under the ABL Facility up
to an amount such that the revolving credit exposure of such non-Defaulting
Lender does not exceed its commitments. In the event such reallocation does not
fully cover the exposure of such Defaulting Lender, the Swingline Lender may
require the Borrower to repay such “uncovered” exposure in respect of the
swingline loans and will have no obligation to make new swingline loans to the
extent such swingline loans would exceed the commitments of the non-Defaulting
Lenders. Letters of Credit:    A portion of the ABL Facility not in excess of
$250 million will be available to the Borrower and its restricted subsidiaries
for the purpose of issuing letters of credit. Letters of credit under the ABL
Facility will be issued by each of the ABL Lenders that hold commitments on the
Closing Date (subject to individual sublimits based on the product of (x) their
respective pro rata shares of the

 

C-6



--------------------------------------------------------------------------------

   aggregate commitments in respect of the ABL Facility as of the date hereof
and (y) the letter of credit sublimit) (each an “ABL Issuing Bank”); provided
that no Initial Lender (or any affiliate of an Initial Lender) that is an ABL
Issuing Bank shall be required to issue any letters of credit other than standby
letters of credit. Each letter of credit shall expire not later than the earlier
of (a) 12 months after its date of issuance or such longer period as may be
agreed by the applicable Issuing Bank and (b) the third business day prior to
the final maturity of the ABL Facility; provided that any letter of credit may
provide for renewal thereof for additional periods of up to 12 months or such
longer period as may be agreed by the applicable ABL Issuing Bank (which in no
event shall extend beyond the date referred to in clause (b) above, except to
the extent cash collateralized or backstopped pursuant to arrangements
reasonably acceptable to the relevant ABL Issuing Bank). The face amount of any
outstanding letter of credit (and, without duplication, any unpaid drawing in
respect thereof) will reduce availability under the ABL Facility on a
dollar-for-dollar basis. Letters of credit outstanding under the Existing ABL
Credit Agreement on the Closing Date will be deemed to be issued under the ABL
Facility, and additional letters of credit will be issued under the ABL Facility
on the Closing Date if necessary to backstop or replace letters of credit of the
Target.    Drawings under any letter of credit shall be reimbursed by the
Borrower (whether with its own funds or with the proceeds of loans under the ABL
Facility) within one business day after notice of such drawing is received by
such Borrower from the relevant ABL Issuing Bank. The ABL Lenders will be
irrevocably and unconditionally obligated to acquire participations in each
letter of credit, pro rata in accordance with their commitments under the ABL
Facility, and to fund such participations in the event the Borrower does not
reimburse an ABL Issuing Bank for drawings within the time period specified
above.    If any ABL Lender becomes a Defaulting Lender, then the letter of
credit exposure of such Defaulting Lender will automatically be reallocated
among the non-Defaulting Lenders pro rata in accordance with their commitments
under the ABL Facility up to an amount such that the revolving credit exposure
of such non-Defaulting Lender does not exceed its commitments. In the event that
such reallocation does not fully cover the exposure of such

 

C-7



--------------------------------------------------------------------------------

   Defaulting Lender, the applicable ABL Issuing Bank may require the Borrower
to cash collateralize such “uncovered” exposure in respect of each outstanding
letter of credit and will have no obligation to issue new letters of credit, or
to extend, renew or amend existing letters of credit to the extent letter of
credit exposure would exceed the unused commitments of the non-Defaulting
Lenders, unless such “uncovered” exposure is cash collateralized to such ABL
Issuing Bank’s reasonable satisfaction. Final Maturity:    The ABL Facility will
mature, and the lending commitments thereunder will terminate, on the date that
is five (5) years after the Closing Date; provided that the ABL Facility
Documentation shall provide the right of individual ABL Lenders to agree to
extend the maturity date of all or a portion of their outstanding ABL Facility
commitments (which may include, among other things, an increase in the interest
rate payable with respect to such extended ABL Facility commitments, with such
extension not subject to any financial test or “most favored nation” pricing
provision) upon the request of the Borrower and without the consent of any other
ABL Lender; it being understood that each ABL Lender under the applicable
tranche or tranches that are being extended shall have the opportunity to
participate in such extension on the same terms and conditions as each other ABL
Lender in such tranche or tranches; provided further that it is understood that
no existing ABL Lender will have any obligation to commit to any such extension.
Guarantees:    Subject to the Conditionality Provision, all obligations of the
Borrower and the Co-Borrowers (collectively, the “Borrower ABL Obligations”)
under the ABL Facility and, at the option of the Borrower, under any interest
rate protection or other swap or hedging arrangements (other than any obligation
of any Guarantor to pay or perform under any agreement, contract, or transaction
that constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act (a “Swap”), if, and to the extent that, all or a portion of the
guarantee by such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation, or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof)), and cash management arrangements entered into
with a Lender, the Administrative Agent or any affiliate of a Lender or the
Administrative Agent as of the Closing

 

C-8



--------------------------------------------------------------------------------

   Date (or who becomes a Lender or an affiliate thereof within 45 days of the
Closing Date) or at the time of entering into such arrangements and designated
by the Borrower as “Hedging/Cash Management Arrangements” (“Hedging/Cash
Management Arrangements”) will be unconditionally guaranteed jointly and
severally on a senior secured first-lien basis (the “ABL Guarantees”) by each
Guarantor under the Term Loan Facility. For the avoidance of doubt, each
Borrower or Guarantor under the ABL Facility shall be a Guarantor of the Term
Loan Facility. With respect to the designation of any subsidiary as an
“unrestricted subsidiary,” (i) the Borrower shall deliver a Borrowing Base
Certificate if the Borrowing Base would be reduced by more than 15% of the Loan
Cap in effect of such time by the designation of such subsidiary and (ii) as a
condition to any such designation as an unrestricted subsidiary or any
re-designation of an unrestricted subsidiary as a restricted subsidiary, no
payment or bankruptcy event of default shall exist or would result therefrom.
Notwithstanding the foregoing, subsidiaries may be excluded from the guarantee
requirements in circumstances where the Borrower and the ABL Administrative
Agent reasonably agree that the cost or other consequences of providing such a
guarantee is excessive in relation to the value afforded thereby; provided that
non-Guarantor assets shall not be included in the Borrowing Base. Security:   
Subject to the limitations set forth below in this section, subject to the
Conditionality Provision and the Intercreditor Agreement, the Borrower ABL
Obligations and the ABL Guarantees and, at the option of the Borrower, the
Hedging/Cash Management Arrangements will be secured by (i) perfected first
priority security interests in personal property of the Borrower and the
Guarantors consisting of (a) accounts receivable; (b) inventory; (c) [reserved];
(d) cash, deposit accounts, securities accounts and investment property (other
than equity interests and indebtedness of Parent or any of its subsidiaries,
identifiable proceeds of Cash Flow Priority Collateral and deposit accounts and
securities accounts containing solely identifiable proceeds of Cash Flow
Priority Collateral, in each case, as provided in the Intercreditor Agreement
(as defined in Exhibit B)); (e) to the extent giving rise to, representing or
relating to any of the foregoing, general intangibles (other than intellectual
property; provided that, subject to the relevant Intercreditor Agreement, the
ABL Administrative Agent shall have a

 

C-9



--------------------------------------------------------------------------------

   license allowing the use of such intellectual property as may be necessary
for the liquidation of the ABL Priority Collateral in addition to the benefit of
other customary intercreditor provisions relating to the access and use of the
Cash Flow Priority Collateral), chattel paper, instruments, books and records
and insurance policies; and (f) all products and proceeds of the foregoing
(other than identifiable proceeds of Cash Flow Priority Collateral) (the assets
set forth in this clause (i), but excluding Excluded Assets (as defined below),
the “ABL Priority Collateral”) and (ii) second priority security interests in
the Cash Flow Priority Collateral (as defined in Exhibit B) (the Cash Flow
Priority Collateral together with the ABL Priority Collateral, the
“Collateral”).    Notwithstanding anything to the contrary, the Collateral shall
exclude all Excluded Assets; provided that no assets that are included in the
Borrowing Base shall constitute Excluded Assets, and in any event, the ABL
Facility shall not be secured by (A) any fee-owned real property, and (B) all
real property leasehold interests.    All the above-described pledges, security
interests shall be created on terms and within time frames to be set forth in
the ABL Facility Documentation; and none of the Collateral shall be subject to
other pledges, security interests or mortgages (except liens securing the Term
Loan Facility (subject to the terms of the Intercreditor Agreement), other
permitted liens and other exceptions and baskets to be set forth in the ABL
Facility Documentation).    Notwithstanding anything to the contrary set forth
herein, Parent, the Borrower and the subsidiary Guarantors shall not be
required, nor shall the ABL Administrative Agent be authorized, except as
expressly set forth in the ABL Facility Documentation, (i) to perfect the
above-described pledges and security interests by any means other than by
(A) filings pursuant to the Uniform Commercial Code in the office of the
secretary of state (or similar central filing office) of the relevant State(s),
(B) filings in United States government offices with respect to intellectual
property as expressly required in the ABL Facility Documentation, (C) subject to
the Intercreditor Agreement, delivery to the ABL Administrative Agent (or to the
Term Administrative Agent under the Term Loan Facility on its behalf in the case
of Cash Flow Priority Collateral) to be held in its possession of all Collateral
consisting of intercompany notes, stock

 

C-10



--------------------------------------------------------------------------------

   certificates of the Borrower and its subsidiaries and instruments, in each
case as expressly required in the ABL Facility Documentation, or (D) control
agreements as set forth under “Cash Dominion” below or (ii) to enter into any
control agreement with respect to any deposit account or securities account
(except as set forth under “Cash Dominion” below) or (iii) to take any action
(other than the actions listed in clauses (i)(A) and (i)(D) above) with respect
to any assets located outside of the United States.    To the extent the Term
Administrative Agent determines any property or assets constituting Cash Flow
Priority Collateral shall not become part of or shall be excluded from the
Collateral under a provision that exists in substantially the same form in both
the Term Loan Facility Documentation and the ABL Facility Documentation, the ABL
Administrative Agent shall automatically be deemed to accept such determination
and shall execute any documentation, if applicable, requested by the Borrower in
connection therewith (it being understood that if such exclusion is with respect
to any assets constituting part of the Borrowing Base, the Borrowing Base shall
be adjusted as set forth in the ABL Facility Documentation and any mandatory
prepayment (or cash collateralization) required pursuant to the mandatory
prepayment provisions of the ABL Facility Documentation shall be required to be
made concurrently with such exclusion). Mandatory Prepayments:    The Borrower
shall repay outstanding applicable loans under the ABL Facility (and cash
collateralize outstanding letters of credit) to the extent that such loans under
the ABL Facility, unreimbursed letter of credit drawings and letters of credit
exceed the “Availability” including, without limitation, as a result of changes
in Availability of the type contemplated by clause (e) below under “Conditions
to All Borrowings,” as mutually agreed and set forth in the ABL Facility
Documentation.    After the occurrence and during the continuance of a Liquidity
Event Period, all amounts deposited in blocked accounts maintained by the ABL
Administrative Agent will, subject to the limitations described above, be
promptly applied by the ABL Administrative Agent as required under “Application
of Prepayments” below. Application of Prepayments:    Mandatory prepayments
under the ABL Facility shall be applied (i) first, to repay any protective
advances, (ii)

 

C-11



--------------------------------------------------------------------------------

   second, to repay outstanding Swingline Loans on a pro rata basis until such
Swingline Loans have been repaid in full, (iii) third, to repay outstanding ABL
Loans on a pro rata basis until such ABL Loans have been repaid in full and
(iv) fourth, to cash collateralize letters of credit, in each case, without a
corresponding reduction of commitments under the ABL Facility. Voluntary
Prepayments and Reductions in Commitments:    Voluntary reductions of the
unutilized portion of the ABL Facility commitments and voluntary prepayments of
borrowings under the ABL Facility will be permitted at any time, in minimum
principal amounts to be agreed upon, without premium or penalty, subject to
reimbursement of the ABL Lenders’ actual redeployment costs in the case of a
prepayment of Adjusted LIBOR borrowings other than on the last day of the
relevant interest period. Documentation:    Subject to the Conditionality
Provision, the definitive documentation for the ABL Facility (the “ABL Facility
Documentation”) will be based upon the definitive documentation (including
financial definitions) for the Term Loan Facility, as updated to account for the
asset-based nature of the ABL Facility, and will be consistent with the
Commitment Letter, this ABL Term Sheet and the Fee Letter and substantially
consistent with the Existing ABL Credit Agreement (as modified to reflect the
terms hereof, including the elimination of any non-U.S. borrowing base), and
will contain only those conditions to borrowing, mandatory prepayments,
representations, warranties, covenants and events of default expressly set forth
(or referred to) in this Term Sheet (subject to modification, other than as it
relates to conditions, in accordance with the “market flex” provisions of the
Fee Letter), and other terms and provisions to be mutually agreed upon and
consistent with the Existing ABL Credit Agreement. Representations and
Warranties:    Substantially consistent with the Term Loan Facility
Documentation and, with respect to ABL specific provisions, the Existing ABL
Credit Agreement and shall include a customary representation with respect to
the Borrowing Base certificates. Conditions to Initial Borrowing:    Subject to
the Conditionality Provision, the availability of the initial borrowing and
other extensions of credit under the ABL Facility on the Closing Date will be
subject solely to the conditions in Section 6 of the Commitment Letter, in
Exhibit E of the Commitment Letter and clause (a) below under “Conditions to All
Borrowings.”

 

C-12



--------------------------------------------------------------------------------

Conditions to All Borrowings:    The making of each extension of credit under
the ABL Facility shall be conditioned upon (a) delivery of a customary borrowing
notice, (b) after the Closing Date, the accuracy of representations and
warranties in all material respects, (c) after the Closing Date, the absence of
defaults or events of default at the time of, or after giving effect to the
making of, such extension of credit, (d) Availability (subject to the
then-applicable Borrowing Base and/or the Borrowing Base Floor), and (e) the
extension of credit shall not exceed the amount of the Borrowing Base
attributable to the assets of the Borrower for such extension of credit (as
reflected in the most recently delivered borrowing base certificate or, prior to
the delivery of the first borrowing base certificate, as reasonably allocated
with respect to the Borrowing Base Floor).    Notwithstanding the foregoing, the
ABL Facility will permit the ABL Administrative Agent to make limited protective
advances (the definition of which is to be mutually agreed) on terms consistent
with the Existing ABL Credit Agreement. Affirmative Covenants:    Substantially
consistent with the Term Loan Facility Documentation, and ABL specific
provisions consistent with the Existing ABL Credit Agreement, including
covenants with respect to (i) delivery of borrowing base certificates,
(ii) maintenance of cash management systems and (iii) commercial finance
examinations and inventory appraisals; provided that the ABL Administrative
Agent may conduct up to one field examination and up to one inventory appraisal
during any calendar year; provided further that (i) at any time after the date
on which Excess Availability has been less than the greater of 10% of the
Borrowing Base and $60 million for five consecutive business days, field
examinations and inventory appraisals may each be conducted (at the expense of
the ABL Borrowers) two times during such calendar year and (ii) at any time
during the continuation of an Event of Default, field examinations and inventory
appraisals may be conducted (at the expense of the ABL Borrowers) as frequently
as determined by the ABL Administrative Agent in its Permitted Discretion (as
defined in the Existing ABL Credit Agreement).

 

C-13



--------------------------------------------------------------------------------

Negative Covenants:    Substantially consistent with the Term Loan Facility
Documentation but in no event less favorable to the Borrower than those in the
Term Loan Facility Documentation; provided that (1) the incurrence of any debt
secured by the Collateral shall require that such liens are subject to
satisfactory intercreditor arrangements that will provide that such liens rank
junior to the liens on the ABL Priority Collateral in relation to the liens
securing the ABL Facility, (2) the ABL Facility Documentation will not include
any unlimited covenant baskets for restricted payments, prepayments of junior
debt and investments, in each case based solely on pro forma compliance with a
leverage ratio test, and (3) the ABL Facility Documentation “builder” basket
will include the starter basket and no other builders.    In addition, the ABL
Facility Documentation shall include (i) delivery of an updated borrowing base
certificate upon the disposition of ABL Priority Collateral with an aggregate
value of greater than an amount to be agreed, (ii) “Payment Conditions”
exceptions consistent with the Existing ABL Credit Agreement which shall permit
unlimited investments, acquisitions, restricted payments and payments of
restricted junior debt subject to compliance with the applicable requirements
and (iii) other ABL specific provisions consistent with the Existing ABL Credit
Agreement: Payment Conditions:    Subject to Measuring Compliance, no event of
default and either (A) Excess Availability above the greater of 12.5% of the
Borrowing Base and $75.0 million and compliance with a 1.00 to 1.00 Fixed Charge
Coverage Ratio or (B) Excess Availability above the greater of 17.5% of the
Borrowing Base and $112.5 million, in each case, on a pro forma basis. Cash
Dominion:    The Borrower and the Guarantors shall be required to enter into
account control agreements on the Borrower’s and the Guarantors’ concentration
accounts and all other accounts (with exceptions for (a) accounts used
exclusively as (i) payroll and fiduciary accounts for the benefit of
unaffiliated third parties, (ii) tax accounts, (iii) escrow accounts for the
benefit of unaffiliated third parties or (iv) zero balance accounts, (b) any
excluded accounts pursuant to the Existing ABL Credit Agreement and (c) certain
other accounts with deposits up to a threshold to be agreed (subject to an
aggregate cap)) within 90 days after the Closing Date (or such longer period as
the ABL Administrative Agent may agree). Subject to certain exceptions, cash
will be required

 

C-14



--------------------------------------------------------------------------------

   to be deposited in an account of the Borrower and the Guarantors subject to a
control agreement. During a Liquidity Event Period (as defined below), the
Borrower shall be required to maintain with the ABL Administrative Agent or a
bank affiliate of the ABL Administrative Agent a main cash concentration account
and with the ABL Administrative Agent or a bank affiliate of the ABL
Administrative Agent or other banks acceptable to the ABL Administrative Agent
blocked accounts into which all cash received by a Borrower or a Guarantor are
paid. The ABL Administrative Agent shall have the right, during any Liquidity
Period, to cause all amounts on deposit in any blocked account to be transferred
to the main concentration account at the end of each business day. During a
Liquidity Event Period, the ABL Administrative Agent shall have the right to
require that all amounts on deposit in the main concentration account be
applied, subject to customary exceptions, limitations and thresholds to be
agreed, on a daily basis by the ABL Administrative Agent to reduce amounts
outstanding under the ABL Facility.    “Liquidity Event Period” means (a) the
period from the date Excess Availability (as defined below) shall have been less
than the greater of (i) 10% of the Borrowing Base and (ii) $60.0 million, in
either case for 5 consecutive business days, in each case to the date Excess
Availability shall have been at least 10% of the Borrowing Base or
$60.0 million, as the case may be, for 20 consecutive calendar days or (b) upon
the occurrence of any payment or bankruptcy event of default or any event of
default for failure to deliver a borrowing base certificate. The ABL
Administrative Agent shall be obligated to release cash control upon the
termination of any Liquidity Period.    “Excess Availability” means, at any
time, the amount by which (a)(i) the Loan Cap, plus (ii) to the extent that the
Borrowing Base exceeds the aggregate commitments under the ABL Facility at such
time, an amount equal to 100% of such excess (other than in respect of a
Last-Out Facility) (provided that (x) if Availability is less than the lesser of
(A) 5.0% of the Loan Cap and (B) $37.5 million, the amount under this clause
(ii) shall be deemed to be zero and (y) this clause (ii) shall not be included
when calculating Excess Availability for purposes of determining whether
additional field exams or appraisals are required under Affirmative Covenants
above.), plus (iii) Eligible Borrowing Base Cash exceeds (b) the aggregate
amount of ABL Loans and unreimbursed letter of credit drawings and letters of
credit outstanding at such time.

 

C-15



--------------------------------------------------------------------------------

   “Eligible Borrowing Base Cash” means the amount of unrestricted cash and cash
equivalents (other than any Specified Equity Contribution) of the Borrower and
the Guarantors at such time (to the extent held in accounts in the name of, or
subject to control of, the ABL Administrative Agent or subject to customary
control agreements). Financial Covenant:    The ABL Facility Documentation will
contain the following financial covenant with regard to the Borrower and its
restricted subsidiaries on a consolidated basis: a minimum Fixed Charge Coverage
Ratio (calculated as of the last day of the most recent fiscal quarter) of
1.00:1.00 when the Excess Availability at any time during such quarter is less
than the greater of (i) 10.0% of the Borrowing Base and (ii) $60.0 million.   
“Fixed Charge Coverage Ratio” shall be defined in a manner consistent with
Existing ABL Credit Agreement.    For purposes of determining compliance with
the financial covenant and the other provisions of the ABL Facility
Documentation affected by such compliance, any cash equity contribution (which
shall be common equity), made to the Borrower after the end of the relevant
fiscal quarter and on or prior to the day that is ten business days after the
day on which compliance certificates are required to be delivered for such
fiscal quarter will, at the request of the Borrower, be included in the
calculation of consolidated EBITDA solely for the purposes of determining
compliance with the financial covenant at the end of such fiscal quarter and
applicable subsequent periods which include such fiscal quarter (any such equity
contribution so included in the calculation of consolidated EBITDA, a “Specified
Equity Contribution”); provided that (a) in each four fiscal quarter period,
there shall be at least two fiscal quarters in respect of which no Specified
Equity Contribution is made and no more than five Specified Equity Contributions
may be made during the term of the ABL Facility, (b) the amount of any Specified
Equity Contribution shall be no greater than the amount required to cause the
Borrower to be in pro forma compliance with the financial covenant, (c) all
Specified Equity Contributions shall be disregarded for purposes of determining
any financial ratio-based conditions, pricing or any baskets with respect to the
covenants contained in the

 

C-16



--------------------------------------------------------------------------------

   Facilities Documentation, (d) there shall be no pro forma or other reduction
in indebtedness (including by way of netting cash) with the proceeds of any
Specified Equity Contribution for determining compliance with the financial
covenant for the fiscal quarter in which such Specified Equity Contribution is
made and (e) the Borrower shall not be permitted to borrow or request letters of
credit until the Specified Equity Contribution has been received by the
Borrower. Unrestricted Subsidiaries:    Substantially consistent with the Term
Loan Facility Documentation. Events of Default:    Substantially consistent with
the Term Loan Facility Documentation with ABL specific provisions consistent
with the Existing ABL Credit Agreement; provided, that, failure to deliver a
Borrowing Base certificate shall be subject to a 5-day cure period (and two
business days for weekly Borrowing Base certificates), after such failure,
failure to comply with cash management covenant shall not be subject to a grace
period and the ABL Facility Documentation shall include a cross-default and
cross-acceleration to all material indebtedness (including the Term Loan
Facility). Voting:    Substantially consistent with the Term Loan Facility
Documentation; provided that (i) the consent of the ABL Lenders holding at least
66 2/3% of the aggregate amount of loans and commitments under the ABL Facility
will be required with respect to any change in advance rates, eligibility
criteria, eligible asset classes, reserves or sublimits or other changes, in
each case, which have the effect of increasing availability under the Borrowing
Base (other than changes in reserves implemented by the ABL Administrative
Agent) and (ii) the consent of each affected ABL Lender shall be required with
respect to changes in certain pro rata sharing provisions and the application of
payment upon the exercise of remedies. Cost and Yield Protection:   
Substantially consistent with the Term Loan Facility Documentation. Assignments
and Participations:    Substantially consistent with the Existing ABL Credit
Agreement, but with changes to provide that each assignment (other than to
another ABL Lender, an affiliate of an ABL Lender or an approved fund) will be
in a minimum amount of $5 million (or lesser amount, if agreed between the
Borrower and the ABL Administrative Agent).

 

C-17



--------------------------------------------------------------------------------

Expenses and Indemnification:    Substantially consistent with the Term Loan
Facility Documentation. Governing Law and Forum:    New York. Counsel to the ABL
Administrative Agent, Lead Arranger and Joint Bookrunners:    Cahill Gordon &
Reindel LLP.

 

C-18



--------------------------------------------------------------------------------

ANNEX I to

EXHIBIT C

 

Interest Rates:   

The interest rates under the ABL Facility will be as follows:

  

ABL Facility: At the option of the Borrower, initially, Adjusted LIBOR plus
1.50% or ABR plus 0.50%.

  

Swingline Loans: All Swingline Loans will be ABR loans.

  

From and after the delivery by the Borrower to the ABL Administrative Agent of
the borrowing base certificate for the first full fiscal month completed after
the Closing Date, interest rate margins under the ABL Facility shall be
determined by reference to the following grid based on the Borrower’s average
Excess Availability during the immediately preceding month.

    

Average Excess

Availability

  

Interest Rate Margin for

Adjusted LIBOR Loans that

are ABL Loans

  

Interest Rate

Margin for ABR

Loans that are ABL

Loans or Swingline

Loans

   < 50% of ABL Commitments    1.50%    0.50%    ³ 50% of the ABL Commitments   
1.25%    0.25%   

The Borrower may elect interest periods of 1, 2, 3 or 6 months (or, if agreed to
by all relevant Lenders, 12 months or a period of shorter than one month) for
Adjusted LIBOR borrowings.

  

Calculation of interest shall be on the basis of the actual days elapsed in a
year of 360 days (or 365 or 366 days, as the case may be, in the case of ABR
loans based on the prime rate).

  

Interest shall be payable in arrears (a) for loans accruing interest at a rate
based on Adjusted LIBOR, at the end of each interest period and, for interest
periods of greater than three months, every three months, and on the applicable
maturity date and (b) for loans accruing interest based on the

 

C-I-1



--------------------------------------------------------------------------------

  

ABR, quarterly in arrears and on the applicable maturity date.

  

“ABR” is the Alternate Base Rate, which is the highest of (i) the rate of
interest last quoted by The Wall Street Journal in the U.S. as the “prime rate”
in effect (the “Prime Rate”) (ii) the NYFRB Rate from time to time plus 0.5% and
(iii) Adjusted LIBOR for a one month interest period plus 1.00%. If the ABR as
determined pursuant to the foregoing would be less than 1.00%, such rate shall
be deemed to be 1.00%

  

“Adjusted LIBOR” is with respect to the ABL Facility, the London interbank
offered rate (“LIBOR”) for dollars, adjusted for statutory reserve requirements
for eurocurrency liabilities.

  

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of calculating such rate.

  

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to zero for the purposes of calculating such rate.

  

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar Borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

  

There shall be a minimum Adjusted LIBOR (i.e., Adjusted LIBOR prior to adding
any applicable interest rate margins thereto) requirement of 0.00% per annum.

 

C-I-2



--------------------------------------------------------------------------------

 

The ABL Facility shall include a customary LIBOR replacement provision in the
event LIBOR is discontinued.

 

Letter of Credit Fee:  

A per annum fee equal to the spread over Adjusted LIBOR under the ABL Facility
will accrue on the aggregate face amount of outstanding letters of credit under
the ABL Facility, payable in arrears at the end of each quarter and upon the
termination of the respective letter of credit, in each case for the actual
number of days elapsed over a 360-day year. Such fees shall be distributed to
the ABL Lenders pro rata in accordance with the amount of each such Lender’s ABL
Facility commitment, with exceptions for Defaulting Lenders. In addition, the
Borrower shall pay to each ABL Issuing Bank, for its own account, (a) a fronting
fee equal to 0.125% upon the aggregate face amount of outstanding letters of
credit, payable in arrears at the end of each quarter and upon the termination
of the ABL Facility, calculated based upon the actual number of days elapsed
over a 360-day year and (b) customary issuance and administration fees.

 

Commitment Fees:  

The Borrower shall pay a commitment fee of 0.375% per annum initially, and after
delivery by the Borrower to the Administrative Agent of the borrowing base
certificate for the first full fiscal month completed after the Closing Date,
based on the average daily unused portion of the ABL Facility for the
immediately preceding fiscal quarter of the Borrower pursuant to the following
grid:

 

   

Average Unused Portion of

the ABL Facility

   Commitment Fee    

Less than 50% of the aggregate commitments under the ABL Facility

     0.250 %   

Equal to or greater than 50% of the aggregate commitments under the ABL Facility

     0.375 % 

 

C-I-3



--------------------------------------------------------------------------------

EXHIBIT D

Project Aspen

Bridge Facility

Summary of Principal Terms and Conditions4

 

Borrower:    The Borrower under the Term Loan Facility. Transaction:    As set
forth in Exhibit A to the Commitment Letter. Bridge Administrative Agent:   
Bank of America will act as sole administrative agent for a syndicate of banks,
financial institutions and other entities reasonably acceptable to the Borrower
(excluding Disqualified Lenders and subject to the reasonable approval of the
Borrower) (together with the Initial Lenders, the “Bridge Lenders”), and will
perform the duties customarily associated with such role. Lead Arranger and
Bookrunner:    MLPFS, JPMorgan and DBSI will act as joint lead arrangers and
joint bookrunners for the Bridge Facility and will perform the duties
customarily associated with such roles; provided that you agree that JPMorgan
may perform its responsibilities hereunder through its affiliate, J.P. Morgan
Securities LLC. Syndication Agent:    A financial institution or institutions to
be designated by the Borrower. Documentation Agent:    A financial institution
or institutions to be designated by the Borrower. Initial Bridge Loans:    The
Bridge Lenders will make Initial Bridge Loans to the Borrower on the Closing
Date in an aggregate principal amount, to be determined by the Borrower, of up
to $1,000 million, plus, at the Borrower’s option, an amount sufficient to fund
all or a portion of the OID with respect to an issuance of Notes (such increased
amount, the “Bridge Loan OID Increase”) minus any gross cash proceeds from any
Notes issued by the Borrower on or prior to the Closing Date, which proceeds, if
funded prior to the Closing Date into escrow arrangements, are available to
consummate the Transactions on the Closing Date.

 

4 

All capitalized terms used but not defined herein shall have the meanings given
to them in the Commitment Letter to which this Term Sheet is attached, including
the exhibits thereto.

 

D-1



--------------------------------------------------------------------------------

Availability:    The Bridge Lenders will make the Initial Bridge Loans on the
Closing Date in a single drawing, contemporaneously with the consummation of the
Acquisition and the initial funding under the Term Loan Facility. Conditions to
Initial Borrowing:    The availability of the initial borrowings under the
Bridge Facility on the Closing Date shall be conditioned solely upon (i) the
satisfaction of the applicable conditions set forth in Section 6 of the
Commitment Letter and Exhibit E to the Commitment Letter and (ii) delivery of a
customary borrowing notice. Purpose:    The proceeds of borrowings of the
Initial Bridge Loans will be used by the Borrower on the Closing Date, together
with the proceeds of borrowings under the Term Loan Facility, the proceeds of
borrowings under the ABL Facility (if any), the proceeds of the issuance of the
Notes (if any), the proceeds from the Preferred Equity and cash on hand, to pay
the Acquisition Costs. Documentation:    The definitive documentation for the
Bridge Facility (the “Bridge Facility Documentation”) shall, except as expressly
set forth in this Term Sheet, be based on and consistent with CommScope
Precedent, and will contain only those conditions to borrowing, mandatory
prepayments, representations, warranties, covenants and events of default
expressly set forth (or referred to) in this Term Sheet (subject to modification
in accordance with the “market flex” provisions of the Fee Letter), and other
terms and provisions to be mutually agreed upon and consistent with CommScope
Precedent, the definitive terms of which will be negotiated in good faith giving
due regard to CommScope Precedent, and shall be otherwise consistent with this
Term Sheet (the provisions of such facility being referred to collectively as
the “Bridge Documentation Principles”). Ranking:    The Initial Bridge Loans
will rank pari passu in right of payment with the Term Loan Facility and other
senior indebtedness of the Borrower. Guarantees:    The Initial Bridge Loans
will be jointly and severally guaranteed by each Guarantor (as defined in
Exhibit B to the Commitment Letter), other than any parent Guarantor, on a
senior unsecured basis (such guarantees, the “Bridge Guarantees”). The Bridge
Guarantees will automatically be released upon the release of the corresponding
guarantees of

 

D-2



--------------------------------------------------------------------------------

   the Term Loan Facility (except in the case of repayment in full or
termination of the Term Loan Facility) and “Certain Capital Markets Debt” (as
defined in the CommScope Indenture) or the occurrence of any other applicable
event set forth in the CommScope Precedent. The Bridge Guarantees will rank pari
passu in right of payment with guarantees of the Term Loan Facility. Security:
   The Initial Bridge Loans will not be secured. Maturity:    All Initial Bridge
Loans will have an initial maturity date that is the first anniversary of the
Closing Date (the “Initial Bridge Loan Maturity Date”), which shall be extended
as provided below. If any of the Initial Bridge Loans have not been previously
repaid in full on or prior to the Initial Bridge Loan Maturity Date, such
Initial Bridge Loans shall automatically be extended into senior unsecured term
loans (the “Extended Term Loans”) due on the date that is eight years after the
Closing Date (the “Extended Maturity Date”), having the terms set forth on Annex
C-I hereto. The date on which Initial Bridge Loans are extended as Extended Term
Loans is referred to as the “Extension Date.” At any time or from time to time
on or after the Extension Date, at the option of the Bridge Lenders and upon
reasonable notice to the Borrower, the Extended Term Loans may be exchanged in
whole or in part for senior unsecured exchange notes (the “Exchange Notes”)
having a principal amount equal to the exchanged Extended Term Loans and having
the terms set forth in Annex C-II hereto.    The Initial Bridge Loans, the
Extended Term Loans and the Exchange Notes shall be pari passu for all purposes.
Interest Rates:    Prior to the Initial Bridge Loan Maturity Date, the Initial
Bridge Loans will accrue interest at a rate per annum equal to Adjusted LIBOR
(as defined below) plus 475 basis points (the “Initial Margin”). The Initial
Margin will increase by an additional 50 basis points on the date that is three
months after the Closing Date and an additional 50 basis points at the end of
each additional three-month period thereafter; provided that at no time shall
the interest rate in effect on the Initial Bridge Loans exceed the Total Cap (as
defined in the Fee Letter), excluding interest at the default rate as described
below.    Calculation of interest shall be on the basis of actual days elapsed
in a year of 360 days.

 

D-3



--------------------------------------------------------------------------------

   “Adjusted LIBOR” on any date, means the greater of (i) 0.00% per annum and
(ii) the rate per annum (adjusted for statutory reserve requirements for
Eurocurrency liabilities) for Eurodollar deposits for an interest period of one,
two or three months, as selected by the Borrower, appearing on the LIBOR01 Page,
in the case of Initial Bridge Loans, published by Reuters two business days
prior to such date, as set at the beginning of each applicable interest period.
   The Bridge Facility shall include a customary LIBOR replacement provision in
the event LIBOR is discontinued. Interest Payments:    Interest will be payable
(or shall accrue) in arrears on the last day of each relevant interest period
and, in the case of any interest period longer than three months, on each
successive date that is three months after the first day of such interest period
and on the Initial Bridge Loan Maturity Date. Default Rate:    With respect to
overdue principal, interest and other overdue amounts, the applicable interest
rate plus 2.00% per annum. Mandatory Prepayments:    Consistent with the Bridge
Documentation Principles and subject to the mandatory prepayment provisions of
the Term Loan Facility, the Borrower will be required to prepay the Initial
Bridge Loans on a pro rata basis (or in the case of clause (i) below on the
basis described in such clause) at 100% of the outstanding principal amount
thereof plus accrued and unpaid interest with (i) the net cash proceeds from the
issuance of Securities (as defined in the Fee Letter) pursuant to a Securities
Demand (as defined in the Fee Letter); provided that in the event any Bridge
Lender or affiliate of a Bridge Lender purchases debt securities from the
Borrower pursuant to a Securities Demand at an issue price above the level at
which such Bridge Lender or affiliate has determined such debt securities can be
resold by such Bridge Lender or affiliate to a bona fide third party at the time
of such purchase (and notifies the Borrower thereof), the net cash proceeds
received by the Borrower in respect of such debt securities may, at the option
of such Bridge Lender or affiliate, be applied first to repay the Initial Bridge
Loans of such Bridge Lender or affiliate under the Bridge Facility (provided
that if there is more than one such Bridge Lender or affiliate then such net
cash proceeds will be applied pro rata to repay Initial Bridge Loans of all such
Bridge Lenders or affiliates in proportion to such Bridge Lenders’ or
affiliates’ principal amount of debt securities purchased from the Borrower)
prior to being applied to prepay the

 

D-4



--------------------------------------------------------------------------------

   Initial Bridge Loans held by other Bridge Lenders; (ii) the net cash proceeds
from the issuance of equity-linked securities or equity interests by, or equity
contributions to, the Parent (other than the Preferred Equity, equity
contributed pursuant to employee stock plans and other exceptions to be agreed);
and (iii) the net cash proceeds from any non-ordinary course asset sales or
dispositions by the Borrower or any restricted subsidiary in excess of an amount
to be agreed, and subject to the right of the Borrower to reinvest 100% of such
proceeds, if such proceeds are reinvested (or committed to be reinvested) within
18 months and, if so committed to be reinvested, so long as such reinvestment is
actually completed within the later of 180 days after such commitment or 18
months after the receipt of such proceeds, and other exceptions to be set forth
in the Bridge Facility Documentation, and, in the case of any such prepayments
pursuant to the foregoing clauses (ii) and (iii) above, with exceptions and
baskets consistent with the Bridge Documentation Principles, including, but not
limited to, exceptions and baskets no more restrictive than those applicable to
the Term Loan Facility.    Prepayments from non-United States subsidiaries’
asset sale proceeds will be limited under the Bridge Facility Documentation to
the extent distributions of such asset sale proceeds would result in adverse tax
consequences or would be prohibited or restricted by applicable law, rule or
regulation, consistent with the Term Loan Facility Documentation.    The
Borrower will also be required to offer to prepay the Initial Bridge Loans
following the occurrence of a change of control (with “change of control”
defined in a manner consistent with CommScope Precedent) at 100% of the
outstanding principal amount thereof, plus accrued and unpaid interest to the
date of repayment. Optional Prepayment:    The Initial Bridge Loans may be
prepaid, in whole or in part, at par plus accrued and unpaid interest to the
date of prepayment but without premium or penalty (but with breakage costs
related to prepayments not made on the last day of the relevant interest
period), upon not less than one business day’s prior written notice, at the
option of the Borrower at any time.

 

D-5



--------------------------------------------------------------------------------

Representations and Warranties:    The Bridge Facility Documentation will
contain representations and warranties as are substantially similar to those in
the Term Loan Facility Documentation with modifications necessary to reflect
differences in documentation and consistent with the Bridge Documentation
Principles, but in any event as are no less favorable to the Borrower than those
in the Term Loan Facility Documentation, including as to exceptions and
qualifications. Covenants:    The Bridge Facility Documentation will contain
such affirmative and “high-yield” style, incurrence-based negative covenants
with respect to the Borrower and its restricted subsidiaries as are consistent
with CommScope Precedent and the Bridge Documentation Principles, the definitive
terms of which will be negotiated in good faith, and will, in no event, except
as set forth herein, be more restrictive than the corresponding covenants in the
Term Loan Facility (as modified to take into account the unsecured nature of the
Bridge Facility) (and including grace periods for annual and quarterly financial
statements); provided that the covenants governing debt incurrence and
restricted payments may be more restrictive than those of the Extended Term
Loans and the Exchange Notes prior to the Extension Date. Notwithstanding the
proviso in the immediately preceding sentence, (i) the covenant governing debt
incurrence will provide that the Borrower will have the ability to incur debt
pursuant to the credit facilities basket as set forth under “Incremental Term
Loan Facility” in the Term Loan Facility Term Sheet or as otherwise permitted
under the Term Loan Facility Documentation and (ii) provisions related to
Retained Asset Sale Proceeds shall be consistent with, and no less favorable to
the Borrower than those set forth in, the Term Loan Facility Documentation.   
The affirmative covenants under the Bridge Facility Documentation will not
include a “go-to-market” undertaking (however, for the avoidance of doubt,
neither the affirmative covenants under the Bridge Facility Documentation nor
any other provisions thereof will impair the rights of the parties under the
“Engagement and Securities Demand” provisions of the Fee Letter). Financial
Maintenance Covenants:    None. Events of Default:    The Bridge Facility
Documentation will contain such events of default (including grace periods and
threshold amounts) consistent with CommScope Precedent and the Bridge
Documentation Principles.

 

D-6



--------------------------------------------------------------------------------

Cost and Yield Protection:    The Bridge Facility Documentation will include
customary tax gross-up, cost and yield protection provisions consistent with
CommScope Precedent (including with respect to the Dodd-Frank Wall Street Reform
and Consumer Protection Act and Basel III). For the avoidance of doubt, there
will be no gross-up or indemnification for any taxes imposed under FATCA.
Assignments and Participation:    Subject to the prior approval of the Bridge
Administrative Agent, the Bridge Lenders will have the right (except to
Disqualified Lenders (provided that the list of Disqualified Lenders shall be
made available to any Lender upon written request and by such Lender to any
potential assignee on a confidential basis; provided further that the foregoing
shall not apply retroactively to disqualify any assignment to the extent such
assignment was acquired by a party that was not a Disqualified Lender at the
time of such assignment) or natural persons) to assign all or, subject to
minimum amounts to be agreed, a portion of their Initial Bridge Loans after the
Closing Date in consultation with, but without the consent of, the Borrower;
provided, however, that prior to the Initial Bridge Loan Maturity Date, unless a
Demand Failure Event (as defined in the Fee Letter) or a payment or bankruptcy
event of default has occurred and is at such time continuing, the consent of the
Borrower (not to be unreasonably withheld or delayed) shall be required with
respect to any assignment if, subsequent thereto, the Initial Lenders would
hold, in the aggregate, less than 51% of the outstanding Initial Bridge Loans.
   The Bridge Lenders will have the right to participate their Initial Bridge
Loans to other financial institutions (except to Disqualified Lenders (provided
that the list of Disqualified Lenders shall be made available to any Lender upon
written request and by such Lender to any potential participant on a
confidential basis; provided further that the foregoing shall not apply
retroactively to disqualify any participation to the extent such participation
was acquired by a party that was not a Disqualified Lender at the time of such
assignment) or natural persons); provided that no purchaser of participations
shall have the right to exercise or to cause the selling Bridge Lender to
exercise voting rights in respect of the Bridge Facility (except as to certain
customary issues). Participants will have the same benefits as the selling
Bridge Lenders would have with regard to yield protection and increased costs,
subject to customary limitations and restrictions.

 

D-7



--------------------------------------------------------------------------------

   The Bridge Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions relating to Disqualified Lenders. Without
limiting the generality of the foregoing, the Bridge Administrative Agent shall
not (x) be obligated to ascertain, monitor or inquire as to whether any Lender
or participant or prospective Lender or participant is a Disqualified Lender or
(y) have any liability with respect to or arising out of any assignment or
participation of loans, or disclosure of confidential information, to, or the
restrictions on any exercise or rights or remedies of, any Disqualified Lender.
Voting:    Amendments and waivers of the Bridge Facility Documentation will
require the approval of Bridge Lenders holding more than 50% of the outstanding
Initial Bridge Loans, except that (a) the consent of each directly and adversely
affected Bridge Lender will be required for (i) reductions of principal,
interest rates or the applicable margin (provided that waiver of a non-payment
default or change to financial ratios shall not constitute a reduction of
interest for this purpose) or fees or extensions of the dates for scheduled
payment of principal or interest (but not by virtue of a waiver or amendment to
the terms of any mandatory prepayment or any obligation to pay the default rate,
any waiver or any change to a financial ratio), (ii) extensions of the Initial
Bridge Loan Maturity Date (except as provided under “Maturity” above) or the
Extended Maturity Date and (iii) subject to certain exceptions consistent with
CommScope Precedent and the Bridge Documentation Principles, releases of all or
substantially all of the Guarantors (other than in connection with any release
or sale of the relevant Guarantor permitted by the Term Loan Facility
Documentation or the Bridge Facility Documentation) and (b) the consent of
Bridge Lenders holding 100% of the outstanding Initial Bridge Loans will be
required with respect to modifications to any of the voting percentages.
Expenses and Indemnification:    The Borrower shall pay, if the Closing Date
occurs, all reasonable and documented out-of-pocket costs and expenses of the
Bridge Administrative Agent and the Commitment Parties (without duplication) in
connection with the syndication of the Initial Bridge Loans and the preparation,
execution, delivery, administration, amendment, waiver or modification and
enforcement of the Bridge Facility Documentation (including the reasonable

 

D-8



--------------------------------------------------------------------------------

  fees, disbursements and other charges of counsel identified herein (and, if
reasonably necessary, any special or local counsel in jurisdictions material to
the interests of the Bridge Lenders and, in the case of any actual or perceived
conflict of interest, one additional counsel) or otherwise retained with the
Borrower’s consent (such consent not to be unreasonably withheld or delayed)).  
The Borrower and the Guarantors, jointly and severally, will indemnify the
Bridge Administrative Agent, the Commitment Parties and the Bridge Lenders and
their affiliates, and the officers, directors, employees, advisors, agents,
controlling persons and other representatives of the foregoing and their
successors and permitted assigns, and hold them harmless from and against all
losses, claims, damages, liabilities and reasonable and documented or invoiced
out-of-pocket costs and expenses (including reasonable fees, disbursements and
other charges of one firm of counsel for all indemnified persons and, if
reasonably necessary, one firm of local counsel in jurisdictions material to the
interests of the Bridge Lenders (and, in the case of an actual or perceived
conflict of interest, where the indemnified person affected by such conflict
informs the Borrower of such conflict, of one additional firm of counsel (and
local counsel in each relevant jurisdiction) to each group of similarly affected
indemnified persons)) arising out of or relating to any claim or any litigation
or other proceeding (regardless of whether such indemnified person is a party
thereto and whether or not such proceedings are brought by the Borrower, its
equity holders, its affiliates, creditors or any other third person), that
relates to the Transactions, including the financing contemplated hereby, the
Acquisition or any transactions connected therewith; provided that no
indemnified person (and none of its affiliates and its and their respective
officers, directors, employees, advisors, agents, controlling persons and other
representatives) will be indemnified for any loss, claim, damage, cost, expense
or liability to the extent determined by a court of competent jurisdiction in a
final and non-appealable decision to have resulted from (i) the gross
negligence, bad faith or willful misconduct of such person or any of its
controlled affiliates or any of its or their respective officers, directors,
employees, advisors, agents or other representatives of any of the foregoing,
(ii) any material breach of the Bridge Facility Documentation by such person or
any of its controlled affiliates, (iii) any dispute between or among indemnified
persons (other than disputes involving

 

D-9



--------------------------------------------------------------------------------

   claims against the Bridge Administrative Agent or any other agent or arranger
in their respective capacities as such) and not involving any act or omission by
the Borrower or its affiliates and (iv) settlements effected without the
Borrower’s prior written consent (such consent not to be unreasonably withheld,
delayed or conditioned). Governing Law and Forum:    State of New York. Counsel
to the Bridge Administrative Agent, Lead Arranger and Joint Bookrunner:   
Cahill Gordon & Reindel LLP.

 

D-10



--------------------------------------------------------------------------------

ANNEX D-I

Extended Term Loans

 

Maturity:    The Extended Term Loans will mature on the Extended Maturity Date.
Interest Rate:    The Extended Term Loans will bear interest at an interest rate
per annum equal to the Total Cap (excluding interest at the default rate as
described below). Interest Payment:    Interest shall be payable in arrears
semi-annually commencing on the date that is six months following the Initial
Bridge Loan Maturity Date and ending on the Extended Maturity Date, computed on
the basis of a 360-day year. Default Rate:    With respect to overdue principal
and interest, the applicable interest rate plus 2.00% per annum. Ranking:   
Same as the Initial Bridge Loans. Guarantees:    Same as the Initial Bridge
Loans. Security:    Same as the Initial Bridge Loans. Covenants, Defaults,
Offers to Repurchase and Voting:    Upon and after the Extension Date, the
covenants, offers to repurchase (other than with respect to a change of control,
with “change of control” defined in a manner consistent with CommScope Precedent
and which shall be at 100% of the aggregate principal amount), defaults and
voting provisions that would be applicable to the Exchange Notes, if issued,
will also be applicable to the Extended Term Loans in lieu of the corresponding
provisions of the Bridge Facility Documentation. For the avoidance of doubt,
provisions related to Retained Asset Sale Proceeds shall be consistent with, and
no less favorable to the Borrower than those set forth in, the Term Loan
Facility Documentation. Optional Prepayment:    The Extended Term Loans may be
prepaid, in whole or in part, at par without premium or penalty, plus accrued
and unpaid interest, upon not less than one business day’s prior written notice,
at the option of the Borrower at any time.

 

D-I-1



--------------------------------------------------------------------------------

Conditions to Conversion to Extended Term Loans:    None. Governing Law and
Forum:    State of New York.

 

D-I-2



--------------------------------------------------------------------------------

ANNEX D-II

Exchange Notes

 

Issuer:    The Borrower, in its capacity as the issuer of the Exchange Notes, is
referred to as the “Issuer.” Issue:    The Exchange Notes will be issued under
an indenture in a form and on terms (other than as set forth herein) consistent
with CommScope Precedent. Principal Amount:    The Exchange Notes will be
available only in exchange for the Extended Term Loans on or after the Extension
Date. The principal amount of any Exchange Note will equal 100% of the aggregate
principal amount of the Extended Term Loan for which it is exchanged. The
Borrower may defer the first issuance of Exchange Notes until such time as the
Borrower shall have received requests to issue an aggregate of at least
$250 million in aggregate principal amount of Exchange Notes and shall not be
required to issue Exchange Notes more than a number of times to be agreed in any
calendar month. Maturity:    The Exchange Notes will mature on the date that is
eight years after the Closing Date. Interest Rate:    The Exchange Notes will
bear interest payable semi-annually, in arrears, at a rate equal to the Total
Cap. Default Rate:    With respect to overdue principal and interest, the
applicable interest rate plus 2.00% per annum. Ranking:    Same as the Initial
Bridge Loans and Extended Term Loans. Guarantees:    Same as the Initial Bridge
Loans and Extended Term Loans. Security:    Same as Initial Bridge Loans and
Extended Term Loans. Offer to Purchase from Asset Sale Proceeds:    The Issuer
will be required to make an offer to repurchase the Exchange Notes (and, if
outstanding, prepay the Extended Term Loans) on a pro rata basis, which offer
shall be at 100% of the principal amount thereof, plus accrued and unpaid
interest to the date of repurchase, with the net cash proceeds from any
non-ordinary course asset sales or dispositions by the Issuer or any restricted
subsidiary that is in excess of amounts either reinvested in the business of the

 

D-II-1



--------------------------------------------------------------------------------

   Issuer or its restricted subsidiaries or paid to Term Lenders or the holders
of certain other indebtedness, with such proceeds being applied to the Extended
Term Loans, the Exchange Notes and the Notes in a manner to be agreed, subject
to other exceptions and baskets consistent with CommScope Precedent and in any
event not less favorable to the Issuer than those applicable to the Bridge
Facility (including the right to reinvest proceeds (or commit to reinvest
proceeds) within 18 months and, if so committed to be reinvested, so long as
such reinvestment is actually completed within the later of 180 days after such
commitment or 18 months after the receipt of such proceeds) and the Term Loan
Facility. Offer to Purchase upon Change of Control:    The Issuer will be
required to make an offer to repurchase the Exchange Notes following the
occurrence of a change of control (with “change of control” defined in a manner
consistent with CommScope Precedent) at a price in cash equal to 101% of the
outstanding principal amount thereof, plus accrued and unpaid interest to the
date of repurchase, unless the Issuer shall redeem such Exchange Notes pursuant
to the “Optional Redemption” section below. Optional Redemption:    In the case
of Exchange Notes held by an Initial Lender under the Bridge Facility or any
affiliate of any Initial Lender (other than an Asset Management Affiliate (as
defined below) and Exchange Notes acquired pursuant to bona fide open-market
purchases from third parties or market-making activities as reasonably
documented and identified as such by such Initial Lender), the Issuer may redeem
such Exchange Notes in whole or in part at par plus accrued and unpaid interest
at any time after the issuance thereof. The redemption provisions of the
Exchange Notes will provide for non-ratable voluntary redemptions of Exchange
Notes held by the Initial Lenders and their affiliates (other than Asset
Management Affiliates and Exchange Notes acquired pursuant to bona fide
open-market purchases from third parties or market making activities as
reasonably documented and identified by such Initial Lender) at such prices for
so long as such Exchange Notes are held by them.    Except as set forth below,
Exchange Notes held by any party that is not an Initial Lender under the Bridge
Facility and is not affiliated with any such Initial Lender (but including
Exchange Notes held by bona fide investment funds and

 

D-II-2



--------------------------------------------------------------------------------

   entities that manage assets on behalf of unaffiliated third-parties (“Asset
Management Affiliates”) and Exchange Notes acquired by any Initial Lender or any
affiliate thereof pursuant to bona fide open-market purchases from third parties
or market-making activities as reasonably documented and identified as such by
such Initial Lender) will be non-callable until the third anniversary of the
Closing Date. Thereafter, each such Exchange Note will be callable at par plus
accrued and unpaid interest plus a premium equal to half of the coupon on such
Exchange Note, which premium shall decline ratably on each subsequent
anniversary of the Closing Date thereafter to zero at three years prior to
maturity.    Prior to the third anniversary of the Closing Date, the Issuer may
redeem such Exchange Notes at a make-whole price based on U.S. Treasury notes
with a maturity closest to the third anniversary of the Closing Date plus 50
basis points.    Prior to the third anniversary of the Closing Date, the Issuer
may redeem up to 40% of such Exchange Notes with proceeds from an equity
offering at a price equal to par plus the coupon on such Exchange Notes;
provided that at least the lesser of (i) 50% of the aggregate principal amount
of the Exchange Notes then outstanding and (ii) $200 million aggregate principal
amount of Exchange Notes remains outstanding after each such redemption (unless
all such remaining Exchange Notes are redeemed substantially concurrently).   
In connection with any offer to purchase all or any Exchange Notes (including a
change of control offer and any tender offer), if not less than 90% of holders
validly tender their Exchange Notes, the Issuer shall be entitled to redeem any
remaining Exchange Notes at the price offered to each holder (the “90% Tender
Condition”).    The optional redemption provisions will be otherwise customary
for high yield debt securities and consistent with CommScope Precedent.
Defeasance and Discharge Provisions:    Customary for high yield debt securities
and consistent with CommScope Precedent. Modification:    Customary for high
yield debt securities and consistent with CommScope Precedent.

 

D-II-3



--------------------------------------------------------------------------------

Registration Rights:    None (144A-for-life). Right to Transfer Exchange Notes:
   The holders of the Exchange Notes shall have the absolute and unconditional
right to transfer such Exchange Notes in compliance with applicable law and
customary transfer restrictions for 144A debt securities to any third parties.
Covenants:    Customary for high yield debt securities and consistent with
CommScope Precedent (including in respect of baskets and carveouts to such
covenants); provided that, subject to the “market flex” provisions of the Fee
Letter relating to the Exchange Notes, such covenants shall be no more
restrictive than the corresponding covenants in the Bridge Facility. For the
avoidance of doubt, (i) the covenant governing debt incurrence will provide that
the Borrower will have the ability to incur debt pursuant to the credit
facilities basket as set forth under “Incremental Term Loan Facility” in the
Term Loan Facility Term Sheet or as otherwise permitted under the Term Loan
Facility Documentation, (ii) there shall be no financial maintenance covenants
and (iii) provisions related to Retained Asset Sale Proceeds shall be consistent
with, and no less favorable to the Borrower than those set forth in, the Term
Loan Facility Documentation. Events of Default:    Customary for high yield debt
securities and consistent with CommScope Precedent. Governing Law and Forum:   
State of New York.

 

D-II-4



--------------------------------------------------------------------------------

EXHIBIT E

Project Aspen

Summary of Additional Conditions

Capitalized terms used but not defined in this Exhibit E shall have the meanings
set forth in the Commitment Letter. In the case of any such capitalized term
that is subject to multiple and differing definitions, the appropriate meaning
thereof in this Exhibit E shall be determined by reference to the context in
which it is used.

Subject in all respects to the Conditionality Provision, the initial borrowings
under the Credit Facilities shall be subject to the following conditions:

1. Since the date of the Acquisition Agreement to the Effective Time (as defined
in the Acquisition Agreement), there shall not have occurred any Effect (as
defined in the Acquisition Agreement) that has had or is reasonably likely to
have, individually or in the aggregate, a Company Material Adverse Effect.

2. The Acquisition shall have been consummated or, substantially concurrently
with the initial borrowing under the Credit Facilities, shall be consummated, in
all material respects in accordance with the terms of the Acquisition Agreement
(whether, for the avoidance of doubt, by means of a “Scheme” or a “Takeover
Offer” (in either case, as defined in the Acquisition Agreement in effect on the
date hereof), and provided that for purposes of the foregoing, an Acquisition
effected by means of a Takeover Offer shall be deemed to occur upon the Takeover
Offer having been declared or become unconditional in all respects with respect
to at least 90% of the Target’s equity interests) without giving effect to any
modifications, amendments, consents or waivers thereto that, taken together, are
material and adverse to the Lenders or the Joint Bookrunners without the prior
consent of the Joint Bookrunners (which consent shall not be unreasonably
withheld, delayed or conditioned), it being understood that any change to the
definition of Company Material Adverse Effect contained in the Acquisition
Agreement shall be deemed to be material and adverse to the Joint Bookrunners
and that any amendment to the Acquisition Agreement to provide for a Takeover
Offer shall not be deemed to be material and adverse to the Joint Bookrunners.
The Joint Bookrunners hereby acknowledge that they are satisfied with the
executed Acquisition Agreement, dated as of the date hereof, and the disclosure
schedules and exhibits thereto. For purposes of the foregoing condition, it is
hereby understood and agreed that any change in the purchase price (or amendment
to the Acquisition Agreement related thereto) in connection with the Acquisition
shall not be deemed to be material and adverse to the interests of the Lenders
and the Joint Bookrunners; provided that (A) any reduction of the purchase price
shall be allocated to a reduction in any amounts to be funded under the Bridge
Facility and (B) an increase in purchase price shall not be deemed to be
materially adverse to the Initial Lenders if such increase is not funded with
indebtedness for borrowed money or disqualified stock of CommScope or any of its
subsidiaries (other than any Upsized Facilities (as defined in the Fee Letter));
provided, that in each case, the Joint Bookrunners shall be deemed to have
consented to such modification, amendment, consent or waiver unless they shall
object thereto in writing within three business days of receipt of written
notice of such modification, amendment, consent or waiver. Subject to the
Conditionality Provision, the Specified Acquisition Agreement Representations
and the Specified Representations shall be true and correct in all material
respects.

 

E-1



--------------------------------------------------------------------------------

3. The Refinancing shall have been consummated substantially concurrently with
the initial funding of the applicable Credit Facilities.

4. The Joint Bookrunners shall have received (a) audited consolidated balance
sheets and the related consolidated statements of operations and comprehensive
income (loss), stockholders’ equity and cash flows of Parent as of the end of
and for the fiscal years ended December 31, 2015, December 31, 2016 and
December 31, 2017 and for any other fiscal year ended at least 90 days prior to
the Closing Date, (b) audited consolidated balance sheets and the related
consolidated statements of income (loss), comprehensive income (loss),
stockholders’ equity and cash flows of the Target as of and for the fiscal years
ended December 31, 2015, December 31, 2016 and December 31, 2017 and for any
other fiscal year ended at least 90 days prior to the Closing Date,
(c) unaudited consolidated balance sheets and the related consolidated
statements of operations and comprehensive income (loss) and cash flows of
Parent as of the end of and for any fiscal quarter ended at least 45 days prior
to the Closing Date (other than the fourth quarter, in which case 90 days prior
to the Closing Date) and (d) unaudited consolidated balance sheets and the
related consolidated statements of operations, comprehensive income (loss) and
cash flows of the Target as of the end of and for any fiscal quarter ended at
least 45 days prior to the Closing Date (other than the fourth quarter, in which
case 90 days prior to the Closing Date) (collectively, the “Financial
Statements”). The Joint Bookrunners hereby acknowledge receipt of the financial
statements in the foregoing clause (a) as of and for the fiscal years ended
December 31, 2015, December 31, 2016 and December 31, 2017, in the foregoing
clause (b) as of and for the fiscal years ended December 31, 2015, December 31,
2016 and December 31, 2017, in the foregoing clause (c) as of and for the fiscal
quarters ended March 31, 2018, June 30, 2018 and September 30, 2018 and in the
foregoing clause (d) as of and for the fiscal quarters ended March 31, 2018,
June 30, 2018 and September 30, 2018.

5. The Joint Bookrunners shall have received a pro forma combined balance sheet
and related pro forma combined statement of income of Parent and its
consolidated subsidiaries as of and for the 12-month period ending on the last
day of the most recently completed four-fiscal quarter period for which
historical financial statements of Parent and the Target are provided pursuant
to paragraph 4 above, prepared so as to give effect to the Transactions as if
the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such other financial
statements) which need not be prepared in compliance with Regulation S-X of the
Securities Act of 1933, as amended, or include adjustments for purchase
accounting (the “Pro Forma Financial Statements”).

6. The Preferred Equity offering shall have been consummated substantially
concurrently with the initial funding of the applicable Credit Facilities.

7. Subject in all respects to the Conditionality Provision, with respect to the
Term Loan Facility and the ABL Facility only, all documents and instruments
required to create and perfect the Term Administrative Agent’s and the ABL
Administrative Agent’s respective security interests in the Collateral shall
have been executed by Parent, CommScope the Borrower and the Guarantors, in
accordance with the respective requirements set forth in Exhibit B and Exhibit C
in the respective sections entitled “Security”, and delivered to the Term
Administrative Agent and the ABL Administrative Agent, respectively, and, if
applicable, shall be in proper form for filing.

 

E-2



--------------------------------------------------------------------------------

8. The Initial Lenders shall have received at least three business days prior to
the Closing Date all documentation and other information about Parent, CommScope
and the Borrower as has been reasonably requested in writing at least ten
business days prior to the Closing Date by such Initial Lenders that they
reasonably determine is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act.

9. All fees required to be paid on the Closing Date pursuant to the Term Sheets
and Fee Letter and reasonable, documented out-of-pocket expenses required to be
paid on the Closing Date pursuant to the Commitment Letter, to the extent
invoiced at least five business days prior to the Closing Date (or such later
date as the Borrower may reasonably agree) shall, upon the initial borrowing
under the applicable Credit Facilities have been paid (which amounts may be
offset against the proceeds of the applicable Credit Facilities).

10. Solely with respect to the Bridge Facility, the Borrower shall have used
commercially reasonable efforts to (a) prepare a customary preliminary offering
memorandum (the “Offering Document”) for the Notes suitable for use in a
customary (for high yield debt securities consistent with CommScope Precedent
and the Term Sheets, including the definitions included therein, as applicable)
“high yield road show” relating to the Notes and in customary form for offering
memoranda or private placement memoranda used in Rule 144A-for-life offerings of
non-convertible debt securities and containing all information (other than a
“description of notes” and other information customarily provided by the
Investment Bank (as defined in the Fee Letter) or its counsel), including the
Financial Statements and the Pro Forma Financial Statements and other financial
data (other than financial statements and information required by Rule 3-03(e),
3-05 (other than the Financial Statements of the Target and other than to the
extent required to ensure that the Offering Document would not contain any
untrue statement of a material fact or omit a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading), 3-09, 3-10 or 3-16 of
Regulation S-X, the compensation discussion and analysis or other information
required by Item 402 of Regulation S-K or the executive compensation and related
person disclosure rules related to SEC Release Nos. 33-8732A, 34-54302A and
IC-27444A, financial statements or other financial data (including selected
financial data) for any period earlier than the year ended December 31, 2015 and
other information or financial data customarily excluded from a Rule 144A
offering memorandum, and you shall have no obligation to provide (i) any
financial information (other than the Financial Statements and Pro Forma
Financial Statements) concerning you or the Target that you or the Target, as
applicable, do not maintain in the ordinary course of business, (ii) any other
information not reasonably available to you or the Target under your or its
respective current reporting systems or (iii) information to the extent that the
provision thereof would violate any law, rule or regulation, or any obligation
of confidentiality binding upon, or waive any privilege that may be asserted by,
you, the Target or any of your respective affiliates unless any such information
referred to in clause (i), (ii) or (iii) above would be required to ensure that
the Offering Document would not contain any untrue statement of a material fact
or omit a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading), in each case, of the type and form that are customarily

 

E-3



--------------------------------------------------------------------------------

included in preliminary offering memoranda pursuant to Rule 144A promulgated
under the Securities Act, and that would be necessary for the Investment Bank to
receive “comfort” customary for senior high yield debt securities (including
customary “negative assurance” comfort) from independent accountants of Parent
and the Target in connection with the offering of the Notes and (b) afford the
Investment Bank a period of at least 15 consecutive calendar days (or such
shorter period as may be reasonably agreed by the Investment Bank) commencing on
the date of delivery of the Offering Document or, if such Offering Document is
delivered after 5:00 p.m. New York City time, commencing on the next calendar
day (it being understood that the Offering Document may, at the election of the
Borrower, be updated during such period with more recent information regarding
Parent or the Target, including financial statements, related financial data and
information related to the financial position, results of operations, cash flows
and prospects of Parent or the Target, and in such event the
15-consecutive-calendar-day period shall not be deemed to have been tolled,
recommenced or otherwise deemed not to be consecutive) to place the Notes with
qualified purchasers thereof (the “Notes Marketing Period”); provided, however,
that the Notes Marketing Period shall be deemed to have concluded if the
offering of the Notes is consummated on any date during such
15-consecutive-calendar-day period (including by issuance into escrow);
provided, further that (w) such 15-consecutive-calendar-day period shall not
include November 21, 2018, November 22, 2018 or November 23, 2018 (which dates
shall be excluded for purposes of calculating the consecutive nature and the
number of days in such 15-consecutive-calendar-day period), (x) if such
15-consecutive-calendar-day period has not ended on or prior to December 19,
2018, then it will be deemed to not commence earlier than January 2, 2019, (y)
if the Marketing Period has not ended on or before February 12, 2019, then it
will be deemed not to commence earlier than the date on which the audited
financial statements for the year ended December 31, 2018 for both Parent and
Target have been filed with the SEC and (z) if such 15 consecutive calendar day
period has not ended on or prior to August 16, 2019 then it will be deemed to
not commence earlier than September 3, 2019. It is hereby agreed that the
Borrower may notify the Lead Arrangers in writing that the Borrower reasonably
believes that it has delivered the information required above for the
commencement of the Notes Marketing Period and that such Notes Marketing Period
has therefore commenced, and any such delivery of written notice shall be deemed
to be conclusive evidence of the commencement of the Notes Marketing Period
unless the Lead Arrangers reasonably object in writing (stating with specificity
which information you have not delivered) within three business days of receipt
of such notice.

 

E-4



--------------------------------------------------------------------------------

ANNEX I to

EXHIBIT E

SOLVENCY CERTIFICATE

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned [chief financial officer][vice president of finance][other
senior officer with similar title] of             , a                      (the
“Borrower”), in that capacity only and not in my individual capacity (and
without personal liability), do hereby certify as of the date hereof, and based
upon facts and circumstances as they exist as of the date hereof (and
disclaiming any responsibility for changes in such facts and circumstances after
the date hereof), that:

1. This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section __ of the Credit Agreement, dated as of
                    , among                      (the “Credit Agreement”).
Unless otherwise defined herein, capitalized terms used in this certificate
shall have the meanings set forth in the Credit Agreement.

2. For purposes of this certificate, the terms below shall have the following
definitions:

(a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

(b) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Borrower and its subsidiaries
taken as a whole are sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

(c) “Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its subsidiaries taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

(d) “Will be able to pay their Liabilities as they mature”

For the period from the date hereof through the Maturity Date, the Borrower and
its subsidiaries taken as a whole will have sufficient assets and cash flow to
pay their Liabilities as those liabilities mature or (in the case of contingent
Liabilities) otherwise become payable, in light of business conducted or
anticipated to be conducted by the Borrower and its subsidiaries as reflected in
the projected financial statements and in light of the anticipated credit
capacity.

 

E-I-1



--------------------------------------------------------------------------------

(e) “Do not have Unreasonably Small Capital”

The Borrower and its subsidiaries taken as a whole after consummation of the
Transactions is a going concern and has sufficient capital to reasonably ensure
that it will continue to be a going concern for the period from the date hereof
through the Maturity Date. I understand that “unreasonably small capital”
depends upon the nature of the particular business or businesses conducted or to
be conducted, and I have reached my conclusion based on the needs and
anticipated needs for capital of the business conducted or anticipated to be
conducted by the Borrower and its subsidiaries as reflected in the projected
financial statements and in light of the anticipated credit capacity.

3. For purposes of this certificate, I, or officers of the Borrower under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a) I have reviewed the financial statements (including the pro forma financial
statements) referred to in Section __ of the Credit Agreement.

(b) I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

(c) As [chief financial officer][vice president of finance][other senior officer
with similar title] of the Borrower, I am familiar with the financial condition
of the Borrower and its subsidiaries.

4. Based on and subject to the foregoing, I hereby certify on behalf of the
Borrower that after giving effect to the consummation of the Transactions, it is
my opinion that (i) the Fair Value of the assets of the Borrower and its
subsidiaries taken as a whole exceeds their Liabilities, (ii) the Present Fair
Salable Value of the assets of the Borrower and its subsidiaries taken as a
whole exceeds their Liabilities; (iii) the Borrower and its subsidiaries taken
as a whole do not have Unreasonably Small Capital; and (iv) the Borrower and its
subsidiaries taken as a whole will be able to pay their Liabilities as they
mature.

* * *

 

E-I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this certificate to be executed on
its behalf by its [chief financial officer][vice president of finance][other
senior officer with similar title] as of the date first written above.

 

[                    ] By:  

 

Name:   Title:  

 

E-I-3